Exhibit 10.25
 
 
 
ONE COUNTRYSIDE PLACE
OFFICE BUILDING LEASE
DATED THE  12  DAY OF FEBRUARY, 2015
BETWEEN
 
DOMICILIO OC, LLC,
 
a Texas limited liability company,
 
AS LANDLORD,
 
AND
 
FICENTIVE, INC.,
 
a Nevada corporation,
 
AS TENANT
 
 
 
 

--------------------------------------------------------------------------------

 
 
  
  ONE COUNTRYSIDE PLACE
OFFICE BUILDING LEASE
BASIC LEASE INFORMATION
1.
Date:
February 12, 2015
2. 
Landlord:
DOMICILIO OC, LLC, a Texas limited liability company
3. 
Tenant:
FICENTIVE, INC., a Nevada corporation
4. 
Property:
The real property legally described on Exhibit B attached to this Lease,
commonly known as "One Countryside Place"
5. 
Building:
That certain office building that is known as 12500 San Pedro, in San
 
 
Antonio, Texas 78216, located on the Property. The Building contains one hundred
forty-seven thousand, nine hundred eighty-six (147,986) rentable square feet.
6. 
Premises:
Two thousand seven hundred sixty-nine (2,769) rentable square feet located on
the first (1') floor of the Building, designated as Suite No. 140, as outlined
on the floor plan attached to this Lease as Exhibit A.
7. 
Initial Term:
Thirty-eight (38) months (plus any partial month if the Commencement
 
 
Date occurs on a date other than the first day of a calendar month)
8. 
Commencement
The later of (i) Substantial Completion of the Landlord Work (each as
 
Date:
defined in Exhibit G), or (ii) March 1, 2015
9. 
Expiration Date:
The date that is thirty-eight (38) months following Commencement Date
 
 
(or that date that is thirty-eight (38) months following the last day of the
month            during            which           the        Commencement                                   Date            occursifthe
 
 
Commencement Date occurs on a date other than the first day of a calendar month)
10. 
Base Rental Rate:
Months                     Annual Base Rental Rate
 
 
1 -2                     $21.00 per rentable square foot per year*
 
 
3 - 14                  $21.00 per rentable square foot per year
 
 
15 -26                 $21.50 per rentable square foot per year
 
 
27 - 38                $22.00 per rentable square foot per year
    *subject to Base Rent abatement as set forth in Exhibit H       11.         
Base Rent:  Months                    Monthly Base Rent    
1 - 2                              $4,845.75**
    3 - 14                            $4,845.75     15 -
26                          $4,961.13    
27 - 38                          $5,076.50
     

 
 
1

--------------------------------------------------------------------------------

 
 
 
 
**subject to Base Rent abatement as set forth in Exhibit H
12.
Security Deposit:
$4,845.75
13.
Base Year:
2015
14.
Tenant's
Proportionate
Share:
The ratio that the rentable area of the Premises bears to the rentable area of
the Building, which is agreed to be 1.87% (2,769/147,986), as the ratio may be
adjusted by Landlord pursuant to this Lease
15.
Tenant
Improvement Allowance:
$15,229.50
16.
General Aggregate Liability Insurance Limit:
$2,000,000.00
17.
Guarantor:
Payment Data Systems, Inc.
18.
Landlord's Broker:
Cushman & Wakefield/San Antonio Commercial Advisors
19.
Tenant's Broker:
E. Smith Realty Partners Dallas LLC
20.
Parking Spaces:
Twelve (12) unreserved parking spaces
21.
Sign:
Subject to Landlord's prior written approval, Landlord shall install and
maintain through the Term at Tenant's sole expense, a sign with Tenant's name to
be located on the bottom half panel of the monument sign currently situated on
the Property at no additional cost to Tenant.
22.
Normal Business Hours:
Between the hours of 8:00 a.m. and 6:00 p.m., Monday through Friday, and 8:00
a.m. and 1:00 p.m. on Saturday, except for legal holidays. Tenant shall be
permitted 24-hour access to the Building and Premises (with card-key for after
hour Building access)
23.
Exhibit List
Exhibit A                      Floor Plan of the Premises
Exhibit B                      Description of the Real Property
Exhibit C                      Confirmation of Lease Term
Exhibit D                      Form of Tenant Estoppel Certificate
Exhibit E                      Rules and Regulations
Exhibit F                     Intentionally Omitted
Exhibit G                      Work Letter

 
 
2

--------------------------------------------------------------------------------

 
 
Exhibit H                     Base Rent Abatement
 
Exhibit I                     Intentionally Omitted
 
Exhibit I                     Guaranty
 
 
3

--------------------------------------------------------------------------------

 


 
The basic lease information above (the "Basic Lease Information") is
incorporated into and made a part of the Lease, dated as of the date written
above, by and between Landlord and Tenant, to which this Basic Lease Information
is attached. If there is any conflict between the Basic Lease Information and
the Lease, then the Lease shall control.
 
LANDLORD:                                          DOMICILIO OC, LLC,
a Texas limited liability company
 
By: /s/ John C.
Horn                                                              
 
Name: John C. Horn                                                              
 
Title: Manager                                                              
 
Address:
 
% Cushman & Wakefield
 
 
12500 San Pedro, Suite 327
 
 
San Antonio, Texas 78216
 
 
Telephone: 210.494.9999
 
 
Fax: 210.545.4216
 
(TENANT'S SIGNATURES ON NEXT PAGE)
 
 
4

--------------------------------------------------------------------------------

 
 

TENANT: FICENTIVE,     a Nevada corporation          
 
By:
[sig.jpg]               Address:       12500 San Pedro, Suite 140 San Antonio,
Texas 78216  


 
 
5

--------------------------------------------------------------------------------

 
 
OFFICE BUILDING LEASE
 
THIS LEASE is entered into by and between Landlord and Tenant, as specified in
Paragraph 2 and Paragraph 3 of the Basic Lease Information, respectively, as of
the date shown in Paragraph 1 of the Basic Lease Information, which Basic Lease
Information is incorporated into this Lease by reference.
 
1. SUMMARY OF LEASE. Landlord leases to Tenant and Tenant leases from Landlord
the Premises (as defined in Paragraph 6 of the Basic Lease Information) on and
subject to the terms, covenants, and conditions set forth in this Lease. Tenant
covenants, as a material part of the consideration for this Lease, to keep and
perform each and all of the terms, covenants, and conditions for which Tenant is
responsible and that this Lease is entered into on the condition of Tenant's
performance of all of these items.
 
2. PREMISES. Landlord and Tenant stipulate that the number of rentable square
feet in the Premises and in the Building (as defined in Paragraph 5 of the Basic
Lease Information), as set forth above in Paragraph 5 and Paragraph 6 of the
Basic Lease Information, is conclusive and binding on them. Landlord disclaims
any representation or warranty, express or implied, that the stipulated rentable
square footage of the Premises or the Building is more or less than the
respective actual rentable square footage of each or that the initial stipulated
area measurements conform to any industry standard measurement methodology.
Tenant has made its own independent investigation of the rentable square footage
of the Premises and the Building and has not relied on any representation by
Landlord concerning the accuracy of these measurements. If the measurable
physical dimensions of the Premises or the Building are changed for any reason
(e.g., by condemnation, casualty, exercise of an expansion option, or other
cause), and this Lease requires or permits the measurement of the affected area,
then Landlord's architect shall measure the affected area using the building
standard measurement methodology that Landlord may designate on one or more
occasions, and Landlord and Tenant stipulate and agree that Landlord's
architect's determination of rentable square footage and any other ancillary
measurements of the affected area is binding on Landlord and Tenant for all
purposes under this Lease.
 
3. TERM.
 
a.            Initial Term. Except as otherwise provided in this Lease, the term
of this Lease is the Initial Term as set forth in Paragraph 7 of the Basic Lease
Information, commencing on the Commencement Date, and ending as of the
Expiration Date, as set forth in Paragraph 8 and Paragraph 9, respectively, of
the Basic Lease Information. The Initial Term is referred to as the "Term." If
for any reason the Commencement Date occurs pursuant to this Lease on a day
other than the first day of a calendar month, then the period commencing on the
Commencement Date and ending on the last day of the calendar month in which the
Commencement Date occurs shall be an initial stub period that shall be added to
the Initial Term, and Tenant shall pay all Rent (as defined in this Lease) with
respect to this stub period (on a prorated basis as referenced in Section 5.a)
at the same rate applicable to the first full calendar month of this Lease.
Following this stub period and commencing as of the first day of the first full
calendar month following the month in which the Commencement Date occurs, Tenant
shall commence the payment of Rent as if the Initial Term had actually commenced
on the first day of the first full calendar month following the month in which
the Commencement Date occurs. The use of the stub period described above is
intended to provide for ease of administration and calculation of all amounts
owed under this Lease, because all rental adjustments shall be determined as of
the first day of a calendar month and the Term shall end as of the last day of a
calendar month (unless terminated earlier pursuant to this Lease).
 
b.            Confirmation of Lease Term. When the Commencement Date and the
Expiration Date have been ascertained, the parties shall promptly complete and
execute a Confirmation of Lease Term in
 
 
6

--------------------------------------------------------------------------------

 


the fonn of Exhibit C attached to this Lease; however, the failure of the
parties to execute the Confinnation of Lease Term shall not defer the
Commencement Date or otherwise invalidate this Lease.
 
4. ACCEPTANCE OF PREMISES. Except to the extent modified by Landlord's express
assumption of construction obligations, if any, in the Work Letter, if any,
attached to this Lease as Exhibit G, and Landlord's maintenance obligations
under this Lease, THE PREMISES ARE BEING LEASED "AS IS," WITH TENANT ACCEPTING
ALL DEFECTS, IF ANY, AND LANDLORD MAKES NO WARRANTY OF ANY IUND, EXPRESS OR
IMPLIED, WITH RESPECT TO THE PREMISES (WITHOUT LIMITATION, LANDLORD MAKES NO
WARRANTY AS TO THE HABITABILITY, SUITABILITY, OR FITNESS OF THE PREMISES FOR A
PARTICULAR PURPOSE NOR AS TO THE ABSENCE OF ANY TOXIC OR OTHERWISE HAZARDOUS
SUBSTANCES). ANY IMPLIED WARRANTIES ARE EXPRESSLY DISCLAIMED AND EXCLUDED.
TENANT FURTHER ACKNOWLEDGES THAT WITHOUT THIS ACCEPTANCE, THIS LEASE WOULD NOT
BE MADE AND THAT LANDLORD DOES NOT HAVE, AND SHALL NOT UNDER ANY CIRCUMSTANCES
HAVE, ANY OBLIGATION WHATSOEVER TO UNDERTAKE ANY REPAIR, ALTERATION,
REMEDIATION, OR OTHER WORK OF ANY KIND WITH RESPECT TO ANY PORTION OF THE
PROJECT (AS DEFINED IN THIS LEASE), EXCEPT AS IS OTHERWISE EXPLICITLY
CONTEMPLATED IN THIS LEASE. This Section 4 is subject to any contrary
requirements under applicable law; however, in this regard, Tenant acknowledges
that it has been given the opportunity to inspect the Premises and to have
qualified experts inspect the Premises before the execution of this Lease.
Tenant releases Landlord of all rights, express or implied, that Tenant may have
against Landlord arising out of or resulting from any errors, omissions, or
defects in the Property. This waiver and release of claims shall survive the
termination of this Lease.
 
5. RENT.
 
a.            Rent Payments. Tenant agrees to pay Landlord each month, as base
monthly rent, the Base Rent set forth in Paragraph 11 of the Basic Lease
Information. Unless otherwise set forth in Exhibit H (Base Rent Abatement), if
any Exhibit H is attached to this Lease, the first monthly installment of Base
Rent shall be due and payable on or before the date of execution of this Lease
as stated in Paragraph 1 of the Basic Lease Information. Each subsequent monthly
installment of Base Rent shall due and payable in advance on the first day of
each calendar month during the Term, except that the first month's installment
shall be paid on the execution of this Lease. If the Tenn commences or ends on a
day other than the first day of a calendar month, then the Base Rent for the
months in which this Lease commences or ends shall be prorated (and paid at the
beginning of each of those months) in the proportion that the number of days
this Lease is in effect during each of those months bears to the total number of
days in that month, and this partial month's installment shall be paid no later
than the commencement of the subject month. In addition to the Base Rent, Tenant
agrees to pay as additional rent the amount of additional rent and rent
adjustments and other charges required by this Lease (collectively, with the
Base Rent, "Rent"). Unless otherwise established in this Lease, all Rent shall
be paid to Landlord without prior demand or notice from Landlord, without any
deduction or offset, and in lawful money of the United States of America, at the
address of Landlord designated on the signature page of the Basic Lease
Information or to any other person or at any other place as Landlord may
designate in writing on one or more occasions. To defray administrative and
handling expenses, Tenant shall pay an additional charge of One Hundred and
No/100 Dollars ($100.00) for each returned check. Except as othenvise provided
in this Lease, if the area of the Premises is adjusted, then the Base Rent shall
be recalculated using the Base Rental Rate set forth in Paragraph 10 of the
Basic Lease Information.
 
b.            Late Payment.
 
(1)           If Tenant fails to pay any installment of Rent by the date that
installment is due, then Tenant shall pay to Landlord, without prior demand or
notice from Landlord, a late charge
 
 
7

--------------------------------------------------------------------------------

 
equal to seven percent (7%) of the overdue installment of Rent. Tenant
acknowledges that late payments shall cause Landlord to incur costs not
contemplated by this Lease, the exact amount of which costs are extremely
difficult and impracticable to calculate. The parties agree that the late charge
described above represents a fair and reasonable estimate of the extra costs
incurred by Landlord as a result of a late payment. In addition, all amounts
payable by Tenant to Landlord under this Lease, exclusive of the late charge
described above, if not paid within ten (10) days after these amounts are due,
shall bear interest from the due date until paid at the rate of ten percent
(10%) per annum, compounded monthly, or the maximum amount permitted by law
(whichever is less) ("Interest"), without prior demand or notice from Landlord.
The acceptance of the late charge or Interest described above shall not be
deemed a consent by Landlord to any late payment, nor a waiver of Landlord's
right to insist on timely payments at any time, nor a waiver of any remedies to
which Landlord is entitled under this Lease, at law, or in equity.
 
(2)           If Tenant twice in any calendar year fails to pay any installment
of Rent within five (5) business days after that installment is due and notice
by Landlord, then Landlord shall be entitled to require Tenant to pay Rent (as
estimated by Landlord) quarterly, in advance, in readily available funds (e.g.,
in cash or by wire transfer, cashier's check, or money order).
 
c.           Uneollectible Rent. If at any time during the Term, any Rent is not
fully collectible by reason of any legal requirement or restriction, then Tenant
shall take any other steps that Landlord may request, and that may be legally
permissible, to permit Landlord to collect the maximum rents and charges that
may be legally permissible during the requirement or restriction (but not in
excess of the Rent reserved under this Lease). On the termination of the legal
requirement or restriction during the Term, Tenant shall pay to Landlord, in
addition to the Rent for the period following this termination, if legally
permissible, the portion of Rent that would have been paid pursuant to this
Lease but for the legal requirement or restriction, together with Interest on
this Rent, less the Rent paid by Tenant to Landlord while the requirement or
restriction was in effect, until paid in full.
 
6.           ADDITIONAL RENT. In addition to the Base Rent, Tenant shall pay
Tenant's Proportionate Share, as specified in Paragraph 14 of the Basic Lease
Information, of the increase in Actual Operating Costs (as defined below) for
each Operating Year (as defined below) over the Base Amount (as defined below).
Tenant's Proportionate Share of the Building may change based on Landlord's
remeasurement or adjustment of the area of the Building or the Premises. In
addition, whenever additional space is added to the Premises, Tenant's
Proportionate Share of the Building shall increase accordingly.
 
a.           Definitions. The following terms have the meanings specified below.
 
(1)           "Actual Operating Costs" shall mean the actual Operating Costs (as
defined below) for any Operating Year, subject to any provisions set forth in
Exhibit I (Cap on Controllable Expenses), if any Exhibit I is attached to this
Lease. For any Operating Year, if the Building is not at least ninety-five
percent (95%) occupied for the Operating Year (as defined below) or part of the
Operating Year, or if Landlord is not supplying services to at least ninety-five
percent (95%) of the total rentable area of the Building at any time during the
Operating Year or part of the Operating Year, then the Operating Costs that vary
with occupancy for that Operating Year shall be adjusted as if ninety-five
percent (95%) of the total rentable area of the Building had been occupied for
the entire Operating Year and Landlord had been supplying services to
ninety-five percent (95%) of the Building for the entire Operating Year. Actual
Operating Costs for the Base Year (as specified in Paragraph 13 of the Basic
Lease Information) shall not include costs that are unusually high due to
extraordinary circumstances such as embargoes, boycotts, unusual security
expenditures, insurance surcharges, or unusually high premiums or utility rate
increases due to shorter-term events or circumstances, but shall include,
 
 
8

--------------------------------------------------------------------------------

 
 
without limitation, employment costs based on the minimum wage (including
benefits), any expense increases arising from the unionization of any service
rendered to the Premises, the Building, or the Property (collectively, the
"Project"), and any costs reasonably incurred to comply with laws that are
amended, become effective, or are interpreted or enforced differently after the
date of this Lease (whether or not these costs are capital expenses). Further,
in no event shall a component of Operating Costs for any Operating Year be less
than the amount included in the Base Year for that Operating Costs component,
except as provided in Exhibit I, if any Exhibit I is attached to this Lease.
 
(2) "Base Amount" shall mean an amount equal to Actual Operating Costs for the
Base Year.
 
(3) "Capital Expenses" shall mean all costs of installing or replacing capital
improvements, equipment, or devices installed or paid for by Landlord in, on, or
for the Project, including, but not limited to, windows, walls, and floors and
their coverings, ceiling tiles, and fixtures in lobbies, corridors, restrooms,
and other common or public areas or facilities; lighting fixtures; irrigation
systems, drainage facilities, fences, curbs, and walkways; parking facilities
and roadways on the Property; directional signs, pavement signs, and other
traffic control devices on the Property; the Building roof; and IF/AC (as
defined below) and other systems serving the Building or the Property.
 
(4) "Estimated Operating Costs" shall mean Landlord's estimate of Operating
Costs for the following Operating Year, adjusted as if ninety-five percent (95%)
of the total rentable area of the Building shall be occupied for the entire
Operating Year.
 
(5) "Operating Costs" shall mean all expenses, costs, and disbursements paid or
incurred by Landlord for maintaining, owning, managing, operating, repairing,
replacing, changing, installing, servicing, cleaning, inspecting, testing,
evaluating, making available, or providing the Project or any part of the
Project, and any service, facility, amenity, or personal property serving any
part of the Project or othenvise used in conjunction with the Project,
including, but not limited to, expenses paid or incurred for: Property Taxes (as
defined below); utilities for the Project, including, but not limited to,
electricity, power, gas, steam, oil or other fuel, water, sewer, plumbing,
lighting, and HVAC (as defined in this Lease); telecommunications services for
the Project; permits, licenses, and certificates necessary to operate, manage,
and lease the Project; insurance, including, without limitation, property
insurance, flood insurance, casualty insurance, business income/rental value
insurance, liability insurance, and business interruption insurance, that
Landlord deems appropriate to carry or is required to carry by any of Landlord's
Mortgagees (as defined in this Lease) under any mortgage encumbering any part of
the Project or under any mortgage encumbering any of Landlord's or a property
manager's personal property used in the operation of the Building (these
insurance expenses include, but are not limited to, all costs connected with
procuring insurance coverage and any payments made to satisfy any deductibles or
self-insured retentions); supplies, tools, equipment (including the cost of
operating and maintaining this equipment and charges for depreciation of this
equipment), and materials used in the operation, repair, and maintenance of the
Project; accounting, auditing, legal, inspection, consulting, concierge, and
other services; environmental testing and air quality audits; equipment rental
(or installment equipment purchase or equipment financing agreements);
management operation costs (including (i) the cost of any management fee paid
under a management agreement, (ii) the fair rental value of any office space
provided, and (iii) the costs of office supplies, bulletins or newsletters
distributed to Project tenants, postage, telephone expenses, maintenance and
repair of office equipment, and non-capital investment equipment); wages,
salaries, and other compensation and benefits (but not including the fair value
of any
 
 
9

--------------------------------------------------------------------------------

 
 
parking privileges provided) for all on-site persons engaged in the management,
operation, maintenance, or security of the Project, and employer's Social
Security taxes, unemployment taxes, or insurance, and any other taxes that may
be levied on these wages, salaries, compensation, and benefits, all allocated
based on the time each person is engaged in providing any management, operation,
maintenance, or security service for the Project; payments under any ground
lease (other than ground rent due under the lease), easement, operating
agreement, declaration, restrictive covenant, or instrument pertaining to the
sharing of costs in any public or private planned development or similar
arrangement; operation, repair, and maintenance of all systems and equipment and
components of the systems (including replacement of components); janitorial
service; alarm and security service; access control; fire prevention, warning,
and control; window cleaning; waste disposal and recycling; pest control;
elevator operation and maintenance; operation and maintenance of mechanical
systems; cleaning of walks, parking facilities, roadways, and building walls;
maintenance of window, wall, and floor coverings, ceiling tiles, and fixtures in
lobbies, corridors, restrooms, and other common or public areas or facilities;
repair and replacement of bulbs and ballasts used in lighting fixtures; interior
and exterior landscaping maintenance and replacement of shrubs, trees, grass,
sod, and other landscape items; maintenance and repair of irrigation systems,
drainage facilities, fences, curbs, and walkways; maintenance and repair of
parking facilities and roadways on the Property, including, but not limited to,
repaving and restriping, patching, and sealing; maintenance and repair of all
directional signs, pavement signs, and other traffic control devices on the
Property; maintenance and repair of all freestanding signs and other common
signs in common areas of the Project; snow, ice, and debris removal; roof
repairs; all other maintenance and service agreements for the Project and for
the equipment in the Project; all other costs of keeping the common areas of the
Project in a safe, neat, and clean condition; all Capital Expenses, amortized
over the lesser of (a) ten (10) years, (b) the Payback Period (if applicable),
or (c) the useful life of the capital improvement, equipment, or device as
reasonably determined by Landlord consistent with generally accepted accounting
principles; the cost of contesting any governmental enactments that may affect
Operating Costs.
 
Operating Costs shall not include depreciation, interest, and amortization on
mortgages, or other debt costs or ground lease rent payments, if any, on the
Building or the Property; legal fees in connection with leasing, tenant
disputes, or enforcement of leases; real estate brokers' leasing commissions;
costs incurred in marketing any part of the Project to potential tenants or
buyers; the cost of any special work or service performed for any tenant
(including Tenant) at that tenant's cost; costs incurred in connection with any
improvements, work, renovations, or repairs for the exclusive benefit of a
portion of the Property that is occupied or used exclusively by one or more
other tenants or occupants, and which Tenant does not have the right to occupy
or use; the cost of providing any service directly to any other tenant or
occupant, if that service will not benefit Tenant; costs arising from defects in
the design or construction of the Building or the Property, including, but not
limited to, latent defects in the Building or the Property; penalties, fines,
late fees, or similar charges incurred due to the violation by Landlord or any
tenant or occupant (other than a Tenant Party) of any law, rule, regulation, or
ordinance applicable to the Project; the costs of repairs of damage to the
Project caused by Perils (as defined below); any costs arising from any
environmental remediation of all or any part of the Project that results from
the presence of a Hazardous Substance (as defined below) on the Property,
including, but not limited to, the costs to contain and remove the Hazardous
Substance from the Property and to repair any resulting damage, except to the
extent that a Tenant Party directly caused the harm from or the release of the
Hazardous Substance; and the costs of any items to the extent Landlord actually
receives reimbursement from insurance proceeds (not including any deductibles
paid by Landlord) or from a third party (with the insurance proceeds to be
deducted from Operating Costs in the Operating Year in which received); taxes
related to a period payable or assessed outside of
 
 
10

--------------------------------------------------------------------------------

 
 
the Term of this Lease; Landlord's general corporate overhead and general
administrative expenses; Landlord's legal, corporate and/or partnership
accounting and legal costs, mortgages, debt costs or other financing charges;
health/sport club dues; placement recruiting fees for employees assigned to the
Building or not; employee training programs, real estate licenses and other
industry certifications; costs of selling, syndicating, fmancing, mortgaging or
hypothecating any of Landlord's interest in the Building/Project; bad debt loss
or rent loss or any reserves thereof; costs incurred in connection with any
disputes between Landlord and/or Landlord's management agent and their
employees, tenants or occupants, and providers of goods and services to the
Building/Project, unless same was caused or contributed to by Tenant; any cost
relating to the marketing, solicitation, negotiation and execution of leases of
space, including, without limitations, promotional and advertising expenses,
commissions, find= fees, accounting, legal and other professional fees and
expenses related to the negotiation and preparation of any lease, license,
sublease or other such document; costs of design, plans, peimits, licenses,
inspection, utilities, construction and clean up of tenant improvements to the
Premises or the premises of other tenants, other than janitorial services wages,
salaries, fees, fringe benefits, and any other form of compensation to any
executive employee of Landlord and/or Landlord's managing agent above the grade
of Property Manager; any costs related to any employee's time devoted to other
efforts unrelated to the maintenance and operation of the Building/Project; any
amount paid by Landlord or Landlord's managing agent to a subsidiary or
affiliate of Landlord or Landlord's managing agent, or to any party as a result
of a non-competitive selection process, for management or other services, or for
supplies or other materials, to the extent such costs excess the cost that would
have been paid had the services, supplies, or materials been provided by
unaffiliated parties on a competitive basis and are consistent with those
incurred by similar buildings in the same area as the Building is located; costs
and expenses incurred in relocating tenants in and out of the Building,
including without limitation lease takeover costs incurred by Landlord in
connection with the entering into of leases and costs incurred by Landlord to
relocate tenants in order to consummate a specific lease or to accommodate a
specific tenant's request; any parking charges for Landlord's management,
engineering, maintenance, security, parking or other vendor personnel; repair of
damage to the Building/Project in connection with any type of casualty, event of
damage, or destruction, to the extent the forgoing is actually reimbursed by any
insurance or any other third party; any cost or service sold or provided to
other tenants in which Landlord is reimbursed by such tenants or by insurance or
othenvise compensated; any fines, penalties, late charges, liquidated damages or
interest charges, unless the same was caused by an act or omission of Tenant;
reserves of any kind; any costs, fees, subscriptions or similar expenses for
political, charitable, industry association, as well as the cost of any
newspaper, magazine, trade or other subscriptions, except the Building's annual
membership in the local Building Owners and Managers Association or sitnilar
building management association ("BOMA").
 
(6) "Operating Year" shall mean a calendar year commencing on January 1 and
ending on December 31, beginning with the Base Year.
 
(7) "Payback Period" shall mean the period, as reasonably determined by
Landlord, within which the anticipated savings from the use of a capital
improvement, equipment, or device will equal the cost, as reasonably determined
by Landlord, of that capital improvement, equipment, or device.
 
(8) "Property Taxes" shall mean all real and personal property taxes and
assessments, including any interest and/or penalty on the assessments, imposed
by (i) any present or future federal, state, county, municipal, or other
governmental authority, agency, entity, department, or subdivision, (ii) any
present or future quasi-governmental entity, or (iii) any present or future
community improvement, municipal utility, or similar district or authority
 
 
11

--------------------------------------------------------------------------------

 
 
(collectively, "Taxing Authorities") (a) on the Project (including a pro rata
portion of any taxes levied on any common areas), (b) on any machinery,
equipment, or other personal property used in connection with the operation,
maintenance, or management of the Project, or (c) on Landlord as the owner of
the Project, whether or not these taxes and assessments are directly paid by
Landlord, and whether or not they are imposed by taxing districts or Taxing
Authorities currently existing and taxing the Project; any assessments levied in
lieu of or in addition to property taxes (except for any sales, use, or other
tax on any form of Rent due under this Lease); any other costs levied or
assessed by, or at the direction of, any Taxing Authority in connection with the
use or occupancy of the Building or the Premises or the parking facilities
serving the Project; any tax on this transaction or any document to which Tenant
is a party creating or transferring an interest in the Premises; and any
expenses, including the reasonable cost of attorneys or experts (including, but
not limited to, consultants and appraisers), incurred by Landlord in contesting
or seeking reduction by any Taxing Authority of the above-referenced taxes,
assessments, levies, and other governmental impositions and charges, less any
refunds obtained as a result of an application for review of those taxes,
assessments, levies, and other governmental impositions and charges. Property
Taxes include, but are not limited to, community improvement district taxes and
fees, business license taxes and fees, and any taxes payable by Landlord
pursuant to V.T.C.A., Texas Tax Code, Chapter 171, Section 171.001, et seq. (the
"Texas Margin Tax"), as the statute may be amended or recodified on one or more
occasions (but only to the extent the amendment or recodification does not alter
the fundamental premise of the Texas Margin Tax as a tax created and imposed in
lieu of ad valorem taxes or is otherwise a non-substantive amendment or
recodification). Property Taxes shall not include any net income, franchise
taxes imposed or measured on or by Landlord's net income from the operation of
the Project (other than business license taxes and fees and the Texas Margin
Tax), gift, transfer, estate, or inheritance taxes. TENANT WAIVES AND
RELINQUISHES ALL PRESENT OR FUTURE RIGHTS THAT TENANT HAS OR MAY HAVE UNDER
APPLICABLE LAW: (i) TO PROTEST, FOR AD VALOREM TAX PURPOSES, APPRAISED VALUES OF
THE PREMISES, THE BUILDING, THE PROPERTY, OR ANY OTHER COMPONENT OF THE PROJECT;
OR (ii) TO RECEIVE NOTICE OF REAPPRAISAL REGARDING THE PREMISES, THE BUILDING
(INCLUDING LANDLORD'S PERSONAL PROPERTY (AS DEFINED IN THIS LEASE)), THE
PROPERTY, OR ANY OTHER COMPONENT OF THE PROJECT, IRRESPECTIVE OF WHETHER
LANDLORD CONSENTS TO THE REAPPRAISAL, INCLUDING, WITHOUT LIMITATION, ALL RIGHTS
THAT TENANT HAS OR MAY HAVE UNDER SECTIONS 41.413 AND/OR 42.015 OF THE TEXAS TAX
CODE (AS AMENDED, SUPPLEMENTED, MODIFIED, RECODIFIED, AND/OR REPLACED ON ONE OR
MORE OCCASIONS).
 
b. Estimated                      Costs. On or before the Commencement Date and
on or before each January 1 after the Commencement Date, or as soon after each
January 1 after the Commencement Date as practical, Landlord shall provide
Tenant with Landlord's Estimated Operating Costs for the upcoming Operating
Year, and a corresponding calculation of additional rent, which shall be
one-twelfth (1/12) of Tenant's Proportionate Share of the amount, if any, by
which the Estimated Operating Costs exceed the Base Amount. This additional rent
shall be added to the monthly installment of Base Rent payable by Tenant under
this Lease for each month during the upcoming Operating Year.
 
c. Actual Operating Costs. Within one hundred fifty (150) days of the close of
each Operating Year (except the Base Year) during the Term, Landlord shall
deliver to Tenant a written statement setting forth the Actual Operating Costs
during the preceding Operating Year. If the Actual Operating Costs for any
Operating Year (except the Base Year) exceed the Estimated Operating Costs paid
by Tenant to Landlord pursuant to Section 6.b, then Tenant shall pay the amount
of this excess to Landlord as additional rent within thirty (30) days after
receipt by Tenant of the Actual Operating Costs statement. If the statement
shows the Actual Operating Costs to be less than the amount paid by Tenant
 
 
12

--------------------------------------------------------------------------------

 
 
to Landlord pursuant to Section 6.b, then the amount of Tenant's overpayment
shall be paid by Landlord to Tenant within thirty (30) days following the date
of the statement or, at Landlord's option, credited by Landlord to the payment
of Rent next due.
 
d.            Determinations. The determination of Actual Operating Costs and
Estimated Operating Costs shall be made by Landlord. Any payments pursuant to
this Section 6 shall be additional rent payable by Tenant under this Lease, and
in the event of nonpayment of this additional rent, Landlord shall have the same
rights with respect to the nonpayment as it has with respect to any other
nonpayment of Rent under this Lease. At any time during the Operating Year,
Landlord shall have the right, on prior written notice to Tenant, to change the
Estimated Operating Costs and/or Tenant's Proportionate Share. Tenant shall
continue paying Tenant's Proportionate Share of Estimated Operating Costs for
the prior Operating Year until Landlord has provided Tenant with Tenant's
Proportionate Share of Estimated Operating Costs for the current Operating Year.
 
e.            Taxes. Tenant shall reimburse Landlord for (i) all Property Taxes
and (ii) any sales, use, or other tax (excluding state and federal income tax)
imposed now or in the future by any Taxing Authority on any form of Rent due
under this Lease as part of Operating Costs. If it is not lawful for Tenant to
reimburse Landlord pursuant to the previous sentence, then the Base Rent payable
to Landlord under this Lease shall be revised so as to net Landlord the same net
rental after imposition of any tax mentioned in the previous sentence on
Landlord as would have been payable to Landlord before the imposition of the
tax.
 
f.            End of Term. If this Lease shall teminate on a day other than the
last day of an Operating Year, then the amount of any adjustment between
Estimated Operating Costs and Actual Operating Costs with respect to the
Operating Year in which the termination occurs shall be prorated on the basis
that the number of days from the commencement of that Operating Year, to and
including the termination date, bears to three hundred sixty-five (365), and any
amount payable by Landlord to Tenant or Tenant to Landlord with respect to this
adjustment shall be payable within thirty (30) days after delivery of the
statement of Actual Operating Costs with respect to the Operating Year in which
the termination occurs.
 
g.            Audit Rights. After Landlord furnishes Tenant with its statement
of Operating Costs for any Operating Year, Tenant may elect to, at Tenant's sole
cost and expense, audit Landlord's Operating Costs for that Operating Year only
(subject to Tenant's limited right to review two (2) prior Operating Years as
specified below) by providing written notice to Landlord (the "Audit Election
Notice") within forty-five (45) days of receiving the statement of Operating
Costs (the "Audit Election Period"). Tenant's audit shall be subject to the
following conditions: (i) there is no uncured default by Tenant under this
Lease; (ii) the audit shall be prepared by an independent certified public
accounting finn of recognized national or regional standing; (iii) in no event
shall any audit be performed by a firm retained on a "contingency fee" or
percentage basis; (iv) the audit shall commence within thirty (30) days after
Landlord makes Landlord's books and records available to Tenant's auditor and
shall conclude within sixty (60) days after Landlord receives the Audit Election
Notice or such longer period as may be reasonably necessary, not to exceed a
total of ninety (90) days after Landlord receives the Audit Election Notice; (v)
the audit shall be conducted during Landlord's normal business hours at the
location where Landlord maintains its books and records and shall not
unreasonably interfere with the conduct of Landlord's business; (vi) Tenant and
its accounting firm shall treat any audit in a confidential manner and shall
each execute a commercially reasonable confidentiality agreement for Landlord's
benefit prior to commencing the audit; and (vii) the accounting firm's audit
report shall, at no charge to Landlord, be submitted in draft form for
Landlord's review and comment before the final approved audit report is
delivered to Landlord, and any reasonable comments by Landlord shall be
incorporated into the final
 
 
13

--------------------------------------------------------------------------------

 
audit report. Each party's audit rights and obligations will survive the
expiration or termination of this Lease.
 
(I)Notwithstanding the foregoing, Tenant shall have no right to conduct an audit
if
Landlord furnishes to Tenant an audit report for the Operating Year in question
prepared by an independent certified public accounting firm of recognized
national or regional standing for another tenant in the Building, where such
report addressed the accuracy of Landlord's calculation of Operating Costs
utilizing substantially the same definition of Operating Costs as set forth
herein, and Tenant finds no manifest error in such report.
 
(2) Landlord shall, at Tenant's option, either credit any overpayment determined
by the final audit report against the next Rent payment due and owing by Tenant
or refund such overpayment directly to Tenant within thirty (30) days of
determination. Likewise, Tenant shall pay Landlord any underpayment determined
by the final audit report within thirty (30) days of determination. This Section
6.g(2) shall not be construed to limit, suspend, or abate Tenant's obligation to
pay Rent when due.
 
(3) If Tenant's audit reflects a discrepancy in the proper treatment of
Operating Costs, which discrepancy exceeds three percent (3%) of the amount
charged by Landlord for the year in question (a "Discrepant Item"), Tenant shall
be permitted to review, inspect, and audit up to two (2) prior years (other than
the year of review or audit) of Landlord's books and records, but only as to the
Discrepant Item(s). If Tenant does not give written notice of its election to
audit Landlord's Operating Costs during the Audit Election Period, Landlord's
Operating Costs for the applicable Operating Year(s) shall be deemed approved
for all purposes, and Tenant shall have no further right to review or contest
the same. The right to audit granted hereunder is personal to the initial Tenant
named in this Lease and to any Transferee under a permitted Assignment (as
defined and set forth in Section 19 below) and shall not be available to any
subtenant under a sublease of the Premises.
 
7.SECURITY DEPOSIT. Simultaneously with the execution of this Lease, Tenant
shall deposit with
Landlord the Security Deposit specified in Paragraph 12 of the Basic Lease
Information. This sum shall be held by Landlord as security for the faithful
performance by Tenant of all of Tenant's obligations under this Lease. If Tenant
defaults with respect to any provision of this Lease, including, but not limited
to, the provisions relating to the payment of Rent, then Landlord may (but is
not required to) use, apply, or retain all or part of the Security Deposit for
the payment of any Rent or any other sum in default, or for the payment of any
other amount that Landlord may incur by reason of Tenant's default or to
compensate Landlord for any other loss or damage that Landlord may suffer by
reason of Tenant's default. If any portion of the Security Deposit is used or
applied pursuant to the previous sentence, then Tenant shall, on demand,
immediately deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its original amount. Tenant's failure to do so is a material
breach of this Lease. Landlord is not required to keep the Security Deposit
separate from its general funds, and Tenant is not entitled to interest on the
Security Deposit. The Security Deposit is not an advance deposit of Rent or a
measure of Landlord's Damages (as defined in this Lease) for purposes of a
default by Tenant under this Lease. If Tenant shall fully and faithfully perform
all of its obligations under this Lease, then the Security Deposit or any
balance of the Security Deposit shall be returned to Tenant (or, at Landlord's
option, to the last assignee of Tenant's interests under this Lease) sixty (60)
days after the last to occur of: (i) expiration of the Tenn or earlier
termination of the Lease, (ii) payment of all Rent and other sums due under this
Lease, (iii) Tenant's surrender of the Premises pursuant to this Lease, and (iv)
Landlord's receipt of Tenant's forwarding address. However, even if Tenant fully
and faithfully performs all of its obligations under the Lease, Landlord may
retain all or a portion of the Security Deposit in an amount determined by
Landlord as necessary to cover any amounts owed by Tenant for Actual Operating
Costs incurred during the Term.
 
 
14

--------------------------------------------------------------------------------

 
 
If Landlord transfers its interest in the Premises and the transferee assumes
Landlord's obligations under this Lease, then Landlord may assign the Security
Deposit to the transferee, and, after making this assignment, Landlord shall
have no further liability for the return of the Security Deposit.
 
8.           USES; ENVIRONMENTAL LAWS AND HAZARDOUS SUBSTANCES.
 
a.           Uses. Tenant agrees that it shall continuously during the Term use
the Premises for general office purposes, and for no other business or purpose.
With regard to the Premises and to any Premises Alterations (as defined in this
Lease) made by or on behalf of Tenant, Tenant, at its sole cost and expense,
shall promptly comply with, and except for Landlord Work, shall bear the risk of
complying with, all federal, state, county, and municipal laws, statutes,
ordinances, and governmental rules, regulations, and requirements now in force
or that may be in force in the future, including, without limitation, the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (as amended,
supplemented, modified, recodified, and/or replaced on one or more occasions,
and including any related governmental rules, regulations, standards, and
guidelines, the "ADA") and the Texas Architectural Barriers Act (Texas Gov. Code
§§ 469.001—.208) (as amended, supplemented, modified, recodified, and/or
replaced on one or more occasions, and including any related governmental rules,
regulations, standards, and guidelines, "Chapter 469") (collectively, the
"Disabilities Acts"). Tenant shall forward to Landlord within five (5) days of
Tenant's receipt copies of any notices received from any governmental
authorities with respect to Tenant's compliance or noncompliance with the
Disabilities Acts. Neither Tenant nor any shareholder, member, manager, partner,
Affiliate (as defined below), subsidiary, director, officer, employee, agent,
representative, licensee, contractor, invitee, or visitor of Tenant or of any
assignee or subtenant of Tenant, or anyone else on the Property with the express
or implied consent of Tenant or of any assignee or subtenant of Tenant (each a
"Tenant Party") shall use or permit the Premises to be used in any manner or do
any act that would increase the existing rate of insurance on the Building or
cause the cancellation of any insurance policy covering the Building, and no
Tenant Party shall permit to be kept, used, or sold, in or about the Premises,
any article that may be prohibited by the standard form of fire insurance
policy, unless Tenant obtains an endorsement to the policy allowing the act or
article. As used in this Lease, the term "Affiliate" means any person or entity
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with the party in question. If,
because of a Tenant Party's act, the rate of insurance on the Building or its
contents increases, then the act is an Event of Default (as defined in this
Lease), Tenant shall pay to Landlord the amount of the rate increase on demand,
and acceptance of this payment shall not waive any of Landlord's other rights.
During the Term, no Tenant Party shall (i) commit or allow to be committed any
waste on the Premises, or any public or private nuisance in or around the
Building or on the Property; (ii) allow any sale by auction on the Premises;
(iii) place any loads on the floor, walls, or ceiling of the Premises that
endanger the Building; (iv) use any apparatus, machinery, or device in or about
the Premises that shall cause any substantial noise or vibration or in any
manner damage the Building; (v) disturb or unreasonably interfere with other
tenants of the Building or with Landlord's management of the Building; (vi)
place any harmful liquids in the drainage system or in the soils surrounding the
Building; (vii) use all or any portion of the Premises for: (a) an outbound
"call center," or any other outbound telemarketing use, (b) offices of any
agency or bureau of the United States or of any state or political subdivision
of the United States or any state, (c) offices or agencies of any foreign
govermnent or of any political subdivision of any foreign government, (d)
offices of any health care professionals or service organization, (e) schools or
other training facilities that are not ancillary to corporate, executive, or
professional office use, (f) retail or restaurant uses, or (g) communications
firms such as radio and/or television stations. If any Tenant Party's office
machines or equipment disturbs the quiet enjoyment of any other tenant in the
Building, then Tenant shall provide adequate insulation, or take any other
action that may be necessary to eliminate the disturbance, all at Tenant's sole
cost and expense. Whether a Tenant Party's use of any part of the Project is
prohibited by the previous two sentences is to be reasonably determined by
Landlord.
 
 
15

--------------------------------------------------------------------------------

 
 
b.          Environmental Laws and Hazardous Substances.
 
(1) No Tenant Party shall generate, use, manufacture, keep, store, refine,
release, discharge, or dispose of any substance or material that is described as
a toxic or hazardous substance, waste, or material or a pollutant or contaminant
by any federal, state, county, or municipal law, ordinance, rule, regulation,
standard, or guideline in force now or in the future (as amended, supplemented,
modified, recodified, and/or replaced on one or more occasions) in any way
relating to or regulating human health or safety or industrial hygiene or
environmental conditions or pollution or contamination, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (CERCLA), 42 U.S.C. 9601, et seq. and the Solid Waste Disposal Act,
42 U.S.C. § 6901, et seq. ("Environmental Laws"), including, without limitation,
PCBs, petroleum products, asbestos, and asbestos-containing materials, crude
oil, natural gas liquids, liquefied natural gas, or synthetic gas usable as
fuel, and "source," "special nuclear," and "byproduct" material as defined in
the Atomic Energy Act of 1985, 42 U.S.C. § 3011 et seq. (collectively,
"Hazardous Substances"), on, under, or near the Premises or the Building, except
that a Tenant Party may use Hazardous Substances on the Premises that are
incidental to general office use, such as photocopier toner, cleaning fluids,
and solvents, provided that the quantities of these substances do not pose a
threat to public health or to the environment or would necessitate a "response
action," as that term is defined in CERCLA, and so long as Tenant strictly
complies or causes compliance with all applicable Environmental Laws concerning
the use, storage, production, transportation and disposal of these Hazardous
Substances.
 
(2) Tenant shall (i) obtain and maintain in full force and effect all
Environmental Permits (as defined below) that may be required on one or more
occasions under any Environmental Laws applicable to Tenant or the Premises and
(ii) be and remain in compliance with all terms and conditions of all of those
Environmental Permits and with all other Environmental Laws. "Environmental
Permits" means, collectively, any and all permits, consents, licenses,
approvals, and registrations of any nature at any time required pursuant to, or
in order to comply with, any Environmental Law.
 
(3) On the expiration or earlier termination of this Lease, Tenant, at Tenant's
sole cost and expense, shall remove (i) all Hazardous Substances from the
Premises (except to the extent placed on the Premises by Landlord), and (ii) any
and all Hazardous Substances released in, on, under, or about the Property by
any Tenant Party.
 
(4) Tenant shall give Landlord immediate written notice of any release or
threatened release of, or any claim or action related to any release or
threatened release of, any Hazardous Substance in, on, under, or about the
Project. If the release was caused, in whole or in part, by any Tenant Party,
then the notice shall include a description of measures proposed to be taken by
Tenant to contain and/or remediate the release of the Hazardous Substance and
any resultant damage to or impact on property, persons, and/or the environment
("environment" includes, without limitation, air, soil, surface water, and
groundwater). On Landlord's approval and at Tenant's sole cost and expense,
Tenant shall promptly take all steps necessary to clean up and remediate any
release of any Hazardous Substance caused, in whole or in part, by any Tenant
Party, comply with all applicable Environmental Laws, and otherwise report
and/or coordinate with Landlord and all appropriate governmental agencies.
 
(5) Tenant agrees to indemnify and defend Landlord against and hold Landlord
harmless from any and all losses, costs, liabilities, claims, and damages
(including actual, direct, incidental, consequential, punitive, and exemplary
damages, interest, and attorneys' fees, court
 
 
16

--------------------------------------------------------------------------------

 
 
costs, alternative dispute resolution expenses, and other legal fees and
expenses) (collectively, "Damages"), including, without limitation, cleanup
costs, response costs, remediation costs, causes of action, claims for relief,
professional fees, penalties, fines, assessments, and charges incurred in
connection with or arising from the generation, use, manufacture, storage,
disposal, or release of any Hazardous Substance by any Tenant Party, or any
person claiming through or under any Tenant Party, on or about the Property
throughout the Term. Landlord agrees to indemnify and defend Tenant against and
hold Tenant harmless from any and all Damages, incurred in connection with or
arising from the generation, use, manufacture, storage, disposal, or release of
any Hazardous Substance by any Landlord Party, or any person claiming through or
under any Landlord Party, on or about the Property throughout the Term.
 
(6) Landlord may, on reasonable notice to Tenant, be granted access to and enter
the Premises no more than once annually to perform or cause to have performed an
environmental inspection, site assessment, or audit. The environmental inspector
or auditor may be chosen by Landlord, in its sole discretion, and the inspection
or audit shall be performed at Landlord's sole expense. To the extent that the
report prepared on that inspection, assessment, or audit (i) indicates the
presence of Hazardous Substances in violation of Environmental Laws or (ii)
provides recommendations or suggestions to prohibit the release, discharge,
escape, or emission of any Hazardous Substances at, on, under, or within the
Premises, or to comply with any Environmental Laws, Tenant shall promptly, at
Tenant's sole expense, comply with the recommendations or suggestions,
including, but not limited to, performing any additional investigative or
subsurface investigations or remediation as recommended by the inspector or
auditor. However, if, at any time, Landlord has actual notice or reasonable
cause to believe that any Tenant Party has violated any Environmental Law, then
Landlord shall be entitled to perform an environmental inspection, assessment,
or audit at any time, and without being subject to the annual limitation, and
Tenant must reimburse Landlord for the cost or fees incurred for the inspection,
assessment, or audit as additional rent.
 
(7) Promptly on receipt of Landlord's request, Tenant, at Tenant's sole expense,
shall submit to Landlord true and correct copies of any reports filed by Tenant
with any governmental or quasi-governmental authority regarding the generation,
placement, storage, use, treatment, or disposal of Hazardous Substances on or
about the Premises.
 
9.           MAINTENANCE AND REPAIRS.
 
a.           Landlord's Obligations. Landlord shall maintain and keep in good
repair the foundations, exterior walls, structural portions of the roof, and
other structural portions of the Building, and shall maintain the electrical,
plumbing, and heating, air conditioning, and ventilation ("11VAC") equipment in
the Building, except any portions of this equipment that may be specially
installed for Tenant or otherwise altered by Tenant in connection with Tenant's
Premises Alterations, if any, or otherwise, or that exclusively serve the
Premises; and except that all damage or injury to the Premises, the Building, or
the equipment and improvements in the Premises and the Building, caused by any
act, neglect, misuse, or omission of any duty by any Tenant Party shall be paid
for by Tenant. Landlord shall not be liable for any failure to make any required
repairs or to perform any required maintenance unless this failure shall persist
for an unreasonable time (taking into account the nature and urgency of the
repair or maintenance) after written notice of the need for the repairs or
maintenance is given by Tenant to Landlord. Landlord shall not be responsible
for any interruption, inconvenience, or annoyance to Tenant or Tenant's business
caused by any repairs, restoration, or maintenance required to be made by
Landlord under this Agreement, and Tenant shall not reduce or withhold any
portion of any Rent payment without a prior final judicial determination of
Tenant's right to do so. Tenant waives and releases its right to make repairs at
Landlord's expense under any law, statute, or ordinance in effect now or in the
future. Landlord
 
 
17

--------------------------------------------------------------------------------

 
 
has no obligation to make any improvements, Alterations (as defined in this
Lease), repairs, or maintenance to the Premises before or during the Term except
as specifically set forth in the Lease, and in no event shall Landlord have any
obligation under this Lease to make any repairs, maintenance, or replacements to
the interior portion of the Premises, including, without limitation, carpeting,
window coverings, wall coverings, windows, or painting of any of Tenant's
property or Premises Alterations (as defined in this Lease).
 
b.           Tenant's Obligations. Except to the extent specified in Section 9.a
above, Tenant shall, at its expense, maintain, repair, and replace all portions
of the Premises and the equipment or fixtures relating to the Premises,
including, but not lted to, (i) all doors and plate glass in the Premises, (ii)
all electrical, plumbing, and supplemental IIVAC systems exclusively serving the
Premises, and (iii) all furniture, fittings, installations, fixtures, equipment,
cables, and any other personal property (collectively, "Personal Property") and
Premises Alterations (as defined in this Lease) belonging to Tenant or placed in
the Premises by, for, or on behalf of Tenant, at all times in good condition and
repair. All maintenance, repairs, and replacements by Tenant shall be made
promptly, in a good and workmanlike manner, pursuant to the laws of the State of
Texas, all health, fire, police, and other ordinances, regulations, and
directives of governmental agencies having jurisdiction over matters related to
maintenance, repairs, and replacements, and the equipment manufacturers'
suggested service programs, with materials and work of a quality at least equal
to the original materials and work and with contractors approved in writing by
Landlord. If Tenant fails to perform its obligations, then Landlord may enter
the Premises and do so on Tenant's behalf, and Tenant shall reimburse Landlord
on demand for any costs and expenses incurred by Landlord in performing Tenant's
obligations. Tenant shall repair or replace, subject to Landlord's direction and
supervision, any damage to the Premises or the Building, or the equipment or
improvements in the Premises or the Building, by any act, neglect, or misuse by
any Tenant Party; further, Tenant shall replace at Tenant's sole expense any
glass that may be broken in the Premises, and elsewhere in the Building, if done
through any act, neglect, or misuse by any Tenant Party, with glass of the same
size, specifications, and quality, and, if required, with signs. If Tenant fails
to make these repairs or replacements within fifteen (15) days after the
occurrence of the cause of the damage, then Landlord may make the repairs or
replacements at Tenant's cost, along with an additional administrative charge in
an amount equal to ten percent (10%) of the costs of the repair or maintenance,
within thirty (30) days after receipt of an invoice.
 
10.           ALTERATIONS.
 
a.            Landlord's Consent. Tenant shall not make any alterations,
additions, improvements, or betterments, make changes to locks on doors, or add,
disturb, or in any way change any plumbing or wiring ("Alterations") in or to
the Premises (including Tenant's Work (as defined in the Work Letter, if any,
attached as Exhibit G), if any, "Premises Alterations") without obtaining the
prior written consent of Landlord, which consent Landlord may withhold in its
sole discretion, and the Alterations must not affect the Building's structure,
safety, systems, or aesthetics or cause the release of Hazardous Substances. On
any request by Tenant to make any Premises Alterations in excess of $5,000 in
each instance, Landlord reserves the right to require Tenant to submit to
Landlord plans and specifications for the Alterations for Landlord's approval
pursuant to any reasonable requirements that Landlord may impose.
 
b.            Performance of Work. All Premises Alterations shall be made at
Tenant's sole expense and by contractors or mechanics approved in writing by
Landlord, shall be made at the times and in the manner as Landlord may designate
on one or more occasions, and shall become the property of Landlord without any
obligation that Landlord pay for them. Tenant shall not employ, or permit the
employment of, any contractor or laborer, or permit any materials to be
delivered to or used in the Building, if, in Landlord's sole judgment, that
employment, delivery, or use shall interfere or cause any conflict or
 
 
18

--------------------------------------------------------------------------------

 
 
disharmony with other contractors or laborers engaged in the construction,
maintenance, or operation of the Building by Landlord, Tenant, or others, or the
use and enjoyment of the Building by other tenants or occupants. In the event of
this interference, conflict, or disharmony, on Landlord's request, Tenant shall
cause all contractors or laborers causing the interference, conflict, or
dishaimony to leave the Building immediately. All work with respect to any
Premises Alterations shall be performed in a good and workmanlike manner and
shall be of a quality equal to or exceeding the then-existing construction
standards for the Building, and the floors and ceilings must be finished in a
manner customary for general office use and other uses common to first-class
office buildings in the vicinity. No interior improvements installed in the
Premises may be removed unless those improvements are promptly replaced with
interior improvements of the same or better quality. Premises Alterations shall
be diligently prosecuted to completion to the end that the Premises shall be at
all times a complete unit except during the period necessarily required for
Premises Alterations work. All Premises Alterations shall be made strictly
pursuant to all laws, regulations, and ordinances relating to Premises
Alterations, including, but not limited to, Chapter 469. Tenant agrees to
indemnify and defend Landlord and hold Landlord harmless against any loss,
claim, liability, or damage resulting from Premises Alterations work or the
performance of Premises Alterations work (including by Tenant, its contractors,
and subcontractors, and including, without limitation, any loss, claim,
liability, damage, fine, or penalty resulting from or related to violation of
Chapter 469), and Tenant shall, if requested by Landlord, furnish a bond or
other security satisfactory to Landlord against any loss, claim, liability, or
damage resulting from Premises Alterations work or the performance of Premises
Alterations work. If Chapter 469 requires that plans and/or specifications be
submitted to the Texas Department of Licensing and Regulation or any other
governing authority (collectively, "TDLR") for review and approval, then Tenant
shall (i) submit the plans and/or specifications to TDLR and provide to Landlord
proof of this submission before applications for any building permits are
submitted or construction has commenced and (ii) promptly on completion of any
Premises Alterations work, if any, request an inspection pursuant to Chapter 469
and provide Landlord with a certificate that the Premises are in compliance with
Chapter 469. Tenant's obligations under the preceding two sentences shall
survive the expiration or earlier termination of this Lease. Landlord reserves
the right to require any contractor or mechanic working in the Premises to
provide lien waivers and liability insurance covering Premises Alterations and
to require Tenant to secure, at Tenant's sole cost and expense, completion and
lien indemnity bonds satisfactory to Landlord, and/or to require any other
instruments that may be reasonably requested by Landlord. Tenant shall give
Landlord ten (10) days' written notice before the commencement of any Premises
Alterations and shall allow Landlord to enter the Premises and post appropriate
notices to avoid liability to contractors or material suppliers for payment for
any Premises Alterations. All Premises Alterations (including, without
limitation, all improvements to the Premises made pursuant to Section 30 below)
shall remain in and be surrendered with the Premises as a part of the Premises
at the termination of this Lease, without disturbance, molestation, or injury,
except that Landlord may require, upon any notice to Tenant at least sixty (60)
days prior to the then Lease expiration, any Premises Alterations to be removed
on termination of this Lease. If Landlord requires this removal, then all
expenses to restore the affected part of the Premises to normal building
standards shall be borne by Tenant, and Tenant shall repair all damage caused by
the removal, reasonable wear and tear excepted.
 
c.Landlord's Expenses; Administrative Fee. Tenant shall pay to Landlord, as
additional
 
rent, any out-of-pocket costs incurred by Landlord to outside contractors and
consultants if warranted by the Premises Alterations in connection with the
review, approval, and supervision of Premises Alterations, if any, and for any
quantifiable additional Building services provided to Tenant or to the Premises
in connection with any Premises Alterations that are beyond the normal services
provided to occupants of the Building. Tenant shall also pay to Landlord an
administrative fee equal to ten percent (10%) capped at $500 per Premises
Alterations of the cost of the work to compensate Landlord for the
administrative costs incurred in the review, approval, and supervision of
Premises Alterations other than Landlord's Work and Tenant's Work, if any (as
defined in the Work Letter, if any, attached as Exhibit G).
 
 
19

--------------------------------------------------------------------------------

 
 
Under no circumstances shall Landlord be liable to Tenant for any damage, loss,
cost, or expense incurred by Tenant on account of Tenant's plans and
specifications, Tenant's contractors or subcontractors, or Tenant's design of
any work, construction of any work, or delay in completion of any work.
 
11.           TENANT'S PROPERTY.
 
a.            Removal On Expiration of Lease. All articles of Personal Property
and all business and trade fixtures, machinery and equipment, cables, furniture,
and movable partitions owned by Tenant or installed by Tenant at its expense in
the Premises shall be and remain the property of Tenant and may be removed by
Tenant at any time during the Tenn, subject to the other requirements of this
Lease. Further, Tenant shall remove all of this property from the Premises on
the expiration of the Term or earlier termination of this Lease, as required by
Section 33 below.
 
b.            Personal Property and Premises Alterations Taxes. Tenant shall be
liable for and shall pay, at least ten (10) days before delinquency, all taxes
directly or indirectly imposed or assessed on any Personal Property placed by
Tenant in or about the Premises. If any taxes on Tenant's Personal Property are
levied against Landlord or Landlord's property (including, but not limited to,
any part of the Project) or if the assessed value of the Premises or Landlord's
obligations are increased by a value placed on the Personal Property of Tenant,
and if Landlord pays the taxes or obligations based on Tenant's Personal
Property, which Landlord has the right to do regardless of the taxes' or
obligations' validity, then Tenant shall, within five (5) days after Tenant
receives written demand from Landlord, repay to Landlord the taxes or
obligations levied against Landlord or Landlord's property pursuant to the
previous sentence, or the portion of the taxes or obligations resulting from the
increase in the assessment pursuant to the previous sentence. Additionally, if
any Premises Alterations, whether installed and/or paid for by Landlord or
Tenant and whether or not affixed to the real property so as to become a part of
the real property, are assessed for real property tax purposes at a valuation
higher than the valuation at which improvements conforming to Landlord's
building standard in other spaces in the Building are assessed, then the taxes
levied against Landlord or the real property by reason of the excess assessed
valuation shall be deemed to be taxes levied against Personal Property of
Tenant, and payment of these taxes shall be governed by the provisions of this
Section 11.b.
 
12.           ENTRY BY LANDLORD. After reasonable notice at least 24 hours in
advance (except in emergencies, where no notice is required), Landlord and
Landlord Parties shall at any and all times have the right to enter the Premises
to inspect, test, and examine the Premises, to supply janitorial service and any
other service to be provided by Landlord to Tenant under this Lease, to show the
Premises to mortgagees, prospective mortgagees, prospective purchasers, or
prospective tenants (but only in the last 6 months of the then expiration of the
Lease), to post notices, to alter, improve, or repair the Premises or any other
portion of the Building, or for any other reasonable purpose. Landlord may, in
order to carry out these activities, take all materials and supplies into the
Premises that may be required for the purpose of performing the activities, and
may erect scaffolding and other necessary structures where reasonably required
by the character of the work to be performed. Landlord shall at all times have
and retain keys, control cards, or other means of access to all doors in the
Premises, excluding Tenant's vaults and safes. Landlord has the right to use any
and all means that Landlord may deem proper to open any doors in the Premises in
an emergency in order to obtain entry to the Premises. Any entry to the Premises
obtained by Landlord pursuant to this Section 12 shall not be deemed to be a
forcible or unlawful entry into the Premises, or an eviction of Tenant from the
Premises or any portion of the Premises, and Tenant waives any claim for Damages
for any injury or inconvenience to or interference with Tenant's business, any
loss of occupancy or quiet enjoyment of the Premises, and any other loss in, on,
or about the Premises. Tenant shall not be due any abatement of Rent as a result
of any entry to the Premises pursuant to this Section 12.
 
13.           LIENS AND INSOLVENCY.
 
 
20

--------------------------------------------------------------------------------

 


 
a.            Liens. Tenant shall keep the Lease and Project free from any liens
or encumbrances of any kind or nature arising out of any work performed,
materials ordered, or obligations incurred by or on behalf of Tenant. If any
lien, encumbrance, or charge is filed against this Lease or all or any part of
the Project, then Tenant shall cause the lien, encumbrance, or charge to be
discharged by payment within ten (10) days after the date filed. If Tenant fails
to cause the lien, encumbrance, or charge to be discharged within the permitted
time, then Landlord may, at Landlord's sole discretion, either (i) cause it to
be discharged and may make any payment if Landlord, in Landlord's sole judgment,
considers it necessary, desirable, or proper to do so or (ii) declare Tenant's
failure to discharge to be an Event of Default (as defined in this Lease). If
Landlord makes any payment under option (i), then all amounts paid by Landlord
are payable by Tenant to Landlord on demand, with Interest.
 
b.            Tenant's Insolvency. If Tenant becomes insolvent or makes an
assignment for the benefit of creditors, or if legal proceedings are instituted
seeking to have Tenant adjudicated bankrupt, reorganized, or rearranged under
the bankruptcy laws of the United States, then Landlord may, at its option,
declare an Event of Default, in which case Landlord shall have the option to
terminate the Lease, and Landlord may accept Rent from the appointed trustee,
assignee, or receiver without waiving or forfeiting Landlord's right of
termination. Further, unless and until Landlord elects to terminate the Lease,
Tenant and its successor shall have the following obligations and be subject to
the following conditions, in addition to any other obligations or conditions
imposed upon Tenant or its successor: (1) the requirement to cure any monetary
defaults and reimburse Landlord for any pecuniary loss within not more than
thirty (30) days of the assumption and/or assignment; (2) the requirement to
deposit with Landlord an additional sum equal to three (3) months' Base Rent to
be held as security; (3) the requirement that the Premises be used in keeping
with Section 8 of this Lease; (4) the condition that the reorganized debtor or
assignee of such debtor in possession or Tenant's trustee demonstrate in writing
that it has the financial ability to comply with Tenant's obligations under this
Lease and meets all other reasonable criteria of Landlord as did Tenant upon
execution of this Lease; (5) the condition of obtaining prior written consent of
each of Landlord's Mortgagees, if any; and (6) the requirement that no physical
changes of any kind may be made to the Premises unless in compliance with the
applicable provisions of this Lease.
 
14. DAMAGE TO TENANT'S PROPERTY. Neither Landlord nor its agents shall be liable
under this Lease for (i) any damage to any property entrusted to any Landlord
Party (as defined in this Lease); (ii) loss or damage to any property by theft
or otherwise; (Hi) any injury or damage to persons or property resulting from
fire, explosion, falling plaster, steam, gas, electricity, or water or rain that
may leak from any part of the Building or from the pipes, appliances, or
plumbing work in the Building or from the roof, street, or subsurface or from
any other place, dampness, or any other cause whatsoever; or (iv) any damage or
loss to the business or occupation of Tenant arising from the acts or neglect of
other tenants or occupants of, or invitees to, the Building. Tenant shall give
prompt written notice to Landlord in case of fire or accident in the Premises or
in the Building or of defects in the Premises' or Building's fixtures or
equipment.
 
15. EMINENT DOMAIN.
 
a.           Complete Taking. If the whole of the Property, the Building, or the
Premises or so much of the Property, the Building, or the Premises are taken by
condemnation or in any other manner (including, but not limited to, private
purchase in lieu of condemnation) for any public or quasi-public use or purpose
so that a reasonable amount of reconstruction shall not result in the Premises
being reasonably suitable for Tenant's continued occupancy, then this Lease and
the Term and estate granted by the Lease shall terminate as of the date that
possession of the Property, the Building, or the Premises are taken (the "Date
of the Taking"), and the Base Rent and other sums payable under the Lease shall
be prorated and adjusted as of that termination date.
 
 
 
21

--------------------------------------------------------------------------------

 


 
b.           Partial Taking. If only a part of the Property, the Building, or
the Premises is taken, and the remaining part of the Property, the Building, and
the Premises, after reconstruction, if any, is reasonably suited for Tenant's
continued occupancy, then this Lease shall be unaffected by the taking, except
that Landlord may, at its option, terminate this Lease by giving Tenant notice
to that effect within sixty (60) days after the Date of the Taking. If Landlord
elects to terminate the Lease, then the Lease shall terminate on the date that
the written notice from Landlord to Tenant is given, and the Base Rent and other
sums payable under the Lease shall be prorated and adjusted as of that
termination date. In the event of a partial taking after which this Lease
continues in force as to any part of the Premises, the Base Rent and other sums
payable under the Lease shall be adjusted according to the rentable area
remaining.
 
c.           Award. Landlord is entitled to receive the entire award or payment
in connection with any taking without deduction from the award or payment for
any estate vested in Tenant by this Lease, and Tenant shall receive no part of
the award or payment, including any award for the "leasehold bonus value" of
this Lease. Tenant expressly assigns to Landlord all of its right, title, and
interest in and to every award or payment in connection with any taking.
 
d.           Waiver. Except as otherwise provided in this Lease, Tenant waives
and releases any right to terminate this Lease under any law, statute, or
ordinance in effect now or in the future relative to eminent domain,
condemnation, or takings.
 
16.          TENANT'S INSURANCE. Tenant shall, during the entire Term of this
Lease and any other period of occupancy, at its sole cost and expense, keep in
full force and effect the following insurance:
 
a.           Property Insurance. Special form property insurance (extended
coverage) on ISO form CP 10 30 (or an equivalent business owner's policy)
insuring against the perils of fire, vandalism, malicious mischief, cause of
loss — special form, sprinkler leakage, and earthquake sprinkler leakage, and
with earthquake coverage, mold coverage, and terrorism coverage, with no
exclusions except the standard printed exclusions. Tenant shall also obtain
flood insurance on a form equivalent to the National Flood Insurance Program's
General Property Form (the "NFIP Form"). Each of these insurance policies shall
be for one hundred percent (100%) of the replacement cost, without deduction for
depreciation, of (i) all Personal Property owned, leased, held, or possessed by
Tenant or any contractor of Tenant and located in the Building; (ii) all
Premises Alterations, regardless of who paid for them in connection with work on
those Alterations; and (iii) all materials, equipment, supplies, and temporary
structures on or within one hundred (100) feet of the Premises used for making
any Premises Alterations; however, if the full replacement cost exceeds the NFIP
Form's maximum coverage limit, then the flood insurance policy shall be for the
NFIP Form's maximum coverage limit rather than the replacement cost. If there is
a dispute as to the amount that comprises full replacement cost, the decision
of, as applicable, Landlord, any beneficiary of a mortgage or deed of trust
encumbering all or any part of the Project (each "Landlord's Mortgagee"), or any
manager of the Project, or any of their respective shareholders, members,
managers, partners, Affiliates, subsidiaries, directors, officers, employees,
agents, representatives, licensees, contractors, and/or any respective
successors or assigns of the foregoing (the "Landlord Parties") shall be
conclusive. Each policy shall have the following unmodified endorsements: (i)
the Landlord Parties shown as "insured as their interests may appear" and (ii)
ordinance or law coverage.
 
b.           Liability Insurance. Commercial general liability insurance on form
ISO CG 00 01 04 13 (or, if Tenant has more than one location covered by a policy
having a general aggregate limit, ISO fonn amendment Aggregate Limits of
Insurance Per Location CG 25 04) insuring Tenant against any liability arising
out of the lease, use, occupancy, or maintenance of the Premises and all areas
appurtenant to the Premises. This insurance must include an Additional Insured —
Tenant's Endorsement, and must have the General Aggregate Liability Insurance
Limit specified in Paragraph 16 of the Basic Lease Information per occurrence
for each of the following: (i) injury to or death of one or more persons in an
occurrence and
 
 
 
22

--------------------------------------------------------------------------------

 
 
(ii) damage to tangible property (including loss of use) in an occurrence, with
an Additional Insured — Tenant's Endorsement, with the liability amount to be
adjusted from year to year as reasonably required by Landlord. The policy shall
insure the hazards of premises and operations, independent contractors, and
contractual liability (covering, without limitation, the indemnity contained in
Section 18 of this Lease) and shall (i) name the Landlord Parties as additional
insureds and (ii) contain a cross-liability provision. If the use and occupancy
of the Premises include any activity or matter that is or may be excluded from
coverage under a commercial general liability policy (e.g., the sale, service,
or consumption of alcoholic beverages), then Tenant shall obtain endorsements to
the commercial general liability policy or otherwise obtain insurance to insure
all liability arising from the activity or matter (including liquor liability,
if applicable) in amounts as Landlord may reasonably require.
 
c.           Workers' Compensation Insurance. Workers' Compensation insurance
(not any alternative form of coverage) for at least the applicable statutory
limit; and employer's liability (or equivalent coverage under commercial
umbrella) with at least a One Million and No/100 Dollar ($1,000,000) limit for
each accident, for bodily injury by accident, and at least a One Million and
No/100 Dollar ($1,000,000) limit for each of Tenant's employees for bodily
injury by disease.
 
d.           Business Income and Extra Expense Coverage. Business income and
extra expense coverage on ISO form CP 00 30 (or an equivalent business owner's
policy) for the direct or indirect loss of Tenant's income and expenses
atttibutable to Tenant's inability to use fully or obtain access to the Premises
or the Building in an amount, as approved by Landlord, that shall properly
reimburse Tenant for a period of one (1) year following the loss of use or
access.
 
e.           Boiler and Machinery Insurance. If Tenant installs any boiler,
pressure object, machinery, fire suppression system, supplemental HVAC
equipment, or other mechanical equipment within the Building, then Tenant shall
also obtain and maintain, at Tenant's expense, boiler and machinery insurance
covering loss arising from the use of that equipment.
 
f.           Builder's Risk Insurance. Before any Premises Alteration(s),
including, but not limited to, any initial improvements set forth in the Work
Letter, if any, attached to this Lease as Exhibit G, are undertaken, and whether
these Alteration(s) are undertaken by Landlord, Tenant, or their respective
contractors or subcontractors, Tenant shall obtain, and shall provide Landlord
with evidence of, special form builder's risk insurance for one hundred percent
(100%) of the replacement cost, without deduction for depreciation, of (i) all
Premises Alterations under construction; (ii) any damage to the Building or the
Property resulting from the Premises Alterations; (iii) all materials,
equipment, supplies, and temporary structures on the Premises used for making
the Premises Alterations; (iv) all materials, equipment, and supplies at other
locations or in transit to the Premises that are intended to be used for making
the Premises Alterations; and (v) any loss of rentals in the Building due to the
Premises Alterations, for a period of twelve (12) months. The builder's risk
insurance shall be effective from the beginning of the performance of the
Premises Alteration(s) through the completion of the perfoimance of the Premises
Alteration(s).
 
g.           Other Insurance. Any other form or forms of insurance as Landlord
or any of Landlord's Mortgagees may reasonably require on one or more occasions,
and any other insurance in the form and amounts that a prudent tenant would
obtain, and for insurance risks against which a prudent tenant would protect
itself.
 
All of the insurance policies required by this Section 16, and any other
insurance policies that Tenant may be required to obtain under this Lease, shall
be written in a foim satisfactory to Landlord and shall be taken out with
insurance companies qualified to issue insurance in the State of Texas and
holding an A.M. Best's Rating of "A+" and a Financial Size Rating of "X" or
better, as set forth in the most current issue
 
 
23

--------------------------------------------------------------------------------

 
 
of Best's Key Rating Guide. Each policy shall provide that it is primary
insurance, and not excess over or contributory with any other insurance in force
for or on behalf of any Landlord Party, with all policies of Landlord Parties
being excess, secondary, and noncontributing. Further, none of these policies
shall contain any endorsement or provision that states the limits of the policy
shall not stack, pyramid, or be in addition to any other limits provided, nor
shall any of these policies have any cross-suits exclusion or any similar
exclusion that excludes coverage for claims brought by an additional insured
under the policy against another insured under the policy. Additionally, none of
these policies shall have a deductible or self-insured retention in excess of
Ten Thousand and No/100 Dollars ($10,000.00). Tenant must reinstate the full
aggregate limit of any policy reduced below seventy-five percent (75%) of any
aggregate limit required by this Lease. Within ten (10) days after the execution
of this Lease, Tenant shall deliver to Landlord copies of policies or
certificates and endorsements evidencing the existence of the amounts and forms
of coverage satisfactory to Landlord. No policy shall be cancelled or reduced in
coverage except after thirty (30) days' prior written notice to Landlord. Tenant
shall, at least thirty (30) days before the expiration of the policies, furnish
Landlord with renewals or "binders" of the policies. If Tenant fails to notify
Landlord of a policy's expiration, cancellation, or reduction, then Landlord may
order insurance to replace or supplement the policy that is expired, cancelled,
or reduced, and Landlord may charge the cost of the replacement or supplementary
insurance to Tenant as additional rent. In addition to any other remedy
available to Landlord pursuant to this Lease or otherwise, Landlord may, but is
not obligated to, obtain any insurance that is the responsibility of Tenant
under this Section 16, and Tenant shall pay to Landlord on demand the premium
costs of the insurance, plus an administrative fee of fifteen percent (15%) of
those costs.
 
Tenant acknowledges that Landlord or any of Landlord's Mortgagees may reasonably
require Tenant to procure and maintain insurance coverages on other forms and
with other endorsements than those set forth above, and Tenant agrees to comply
with Landlord and Landlord's Mortgagees' requirements.
 
To the fullest extent permitted by law, Tenant waives and releases all Landlord
Parties of and from any and all rights of recovery, claims, actions, or causes
of action against any Landlord Party to the extent covered by any of the above
insurance policies. Each insurance policy must be endorsed to reflect the
insurer's acceptance of this waiver of subrogation. The above waiver of
subrogation applies whether or not there are any deductibles or self-insured
retentions and in the absence of any insurance policy.
 
Tenant acknowledges that Landlord makes no representation that the limits or
forms of coverage of insurance specified in this Lease are adequate to cover
Tenant's property, business operations, or obligations under this Lease.
 
17.           DAMAGE OR DESTRUCTION. If the Building and/or the Premises are
damaged by fire or any other peril (a "Peril"), then Tenant shall give prompt
written notice to Landlord. After receipt of this notice, Landlord shall have
the following rights and obligations:
 
a.           Repair and Restoration.
 
(1)           If the Building and/or the Premises are damaged or destroyed by
any Peril covered by collectible insurance carried by Landlord at the time of
the damage or destruction (a "Covered Peril"), to the extent that, in Landlord's
sole discretion, (i) the cost to repair, reconstruct, or restore the Building
and/or the Premises exceeds twenty-five percent (25%) of the then-full
replacement value of the Building and/or the Premises or (ii) the damage to the
Building and/or the Premises is such that the Building and/or the Premises
cannot reasonably be repaired, reconstructed, and restored within six (6) months
from the date of the damage or destruction, then Landlord shall either: (i) use
reasonable diligence to commence or cause the commencement of and complete or
cause the completion of the work of restoring the Building and/or the Premises
 
 
24

--------------------------------------------------------------------------------

 
 
and Landlord's Work (as defined in the Work Letter, if any, attached to this
Lease as Exhibit G), if any, (except that Landlord shall not be responsible for
delays beyond Landlord's control) to substantially the same condition as they
were in immediately before the Covered Peril, in which event this Lease shall
remain in full force and effect or (ii) within ninety (90) days after the date
of the damage or destruction, elect not to repair, reconstruct, or restore the
Building and/or the Premises as described in option (i), in which event this
Lease shall terminate. In either event, Landlord shall give Tenant written
notice of its intention within the ninety (90)-day period. If Landlord elects
not to repair, reconstruct, or restore the Building and/or the Premises, then
this Lease shall be deemed to have terminated as of the date of the damage or
destruction by the Covered Peril.
 
(2)          If the Building and/or the Premises are partially damaged or
destroyed by any Covered Peril, to the extent that, in Landlord's sole
discretion, the cost to repair, reconstruct, or restore the Building and/or the
Premises is twenty-five percent (25%) or less of the then-full replacement value
of the Building and/or the Premises, and if the damage to the Building and/or
the Premises is such that the Building and/or the Premises reasonably may be
repaired, reconstructed, or restored within a period of six (6) months from the
date of the damage or destruction by the Covered Peril, then Landlord shall
commence or cause the commencement of and diligently complete or cause the
completion of the work of restoring the Building and/or the Premises and
Landlord's Work, if any, (except that Landlord shall not be responsible for
delays beyond Landlord's control) to substantially the same condition as they
were in immediately before the Covered Peril, and this Lease shall continue in
full force and effect.
 
b.            Repair and Restoration Exceptions. If the Building and/or the
Premises are damaged or destroyed by a Peril, then Landlord may elect to be
relieved of its obligation to repair, reconstruct, and restore and may terminate
this Lease within ninety (90) days after the date of damage or destruction
caused by the Peril if (i) damage or destruction of the Building and/or the
Premises is due to any cause not covered by collectible insurance carried by
Landlord at the time of the damage or destruction; (ii) any of Landlord's
Mortgagees require that any portion of the insurance proceeds resulting from the
Peril be applied to any deed of trust or mortgage on all or any part of the
Project; (iii) Landlord does not actually receive sufficient insurance proceeds
to pay for all repairs, reconstruction, and restoration of damage or destruction
caused by the Peril; or (iv) the repair, reconstruction, or restoration of the
damage caused by the Peril is delayed or prevented for longer than six (6)
months after the occurrence of the damage or destruction due to circumstances
beyond Landlord's control, including, but not limited to, acts of God, strikes,
embargoes, governmental restrictions, war, terrorism, or other strife, inability
to procure the necessary labor or materials, or any other cause beyond the
control of Landlord. Further, Landlord shall not have any obligation to repair,
reconstruct, or restore the Premises and may terminate this Lease when the
damage resulting from any Peril occurs during the last twelve (12) months of the
Term to such an extent that more than thirty percent (30%) of the floor area of
the Premises is rendered untenantable for a period of more than sixty (60) days.
 
c.            Termination of Lease. On any termination of this Lease under any
of the provisions of this Section 17, Landlord and Tenant shall each be released
without further obligation to the other from the date possession of the Premises
is surrendered to Landlord, or any other date as is mutually agreed on by
Landlord and Tenant, except with regard to payments or other obligations that
have accrued as of that date and are then unpaid or unperformed. If this Lease
is terminated under the provisions of this Section 17, then Landlord shall be
entitled to the full proceeds of the insurance policies providing coverage for
all Premises Alterations.
 
d.            Base Rent Abatement. In the event of repair, reconstruction, or
restoration by or through Landlord pursuant to this Section 17, the Base Rent
payable under this Lease shall be abated in total if
 
 
25

--------------------------------------------------------------------------------

 
 
any of the Premises are unfit for occupancy during the period of the repair,
reconstruction, or restoration, but only if the damage did not result from the
negligence or misconduct of any Tenant Party. Tenant is not entitled to any
compensation or Damages for loss of the use of all or any part of the Premises
and/or any inconvenience or annoyance occasioned by the damage, repair,
reconstruction, or restoration, nor shall Tenant be entitled to any insurance
proceeds, including those in excess of the amount required by Landlord for the
repair, reconstruction, or restoration. Tenant shall not be released from any of
its obligations under this Lease due to damage or destruction of the Building
and/or the Premises except to the extent and on the conditions expressly stated
in this Section 17.
 
e.           Extent of Landlord's Repair Obligations. If Landlord is obligated
to or elects to repair, reconstruct, or restore pursuant to this Section 17,
then Landlord shall be obligated to repair, reconstruct, or restore only those
portions of the Building and the Premises that were originally provided at
Landlord's expense, and only to the extent of the insurance proceeds actually
received by Landlord for the damage or destruction caused by the Peril in
question. Any repair, reconstruction, or restoration of the Premises Alterations
that were damaged or destroyed by the Peril, if any, shall be the obligation of
Tenant, or, at Landlord's election, Landlord shall carry out the repair,
reconstruction, or restoration, and Tenant shall pay all costs of the repair,
reconstruction, or restoration, along with an additional administrative charge
in an amount equal to fifteen percent (15%) of the costs of the repair,
reconstruction, or restoration. Tenant must give Landlord satisfactory evidence
of Tenant's ability to carry out the repair, reconstruction, or restoration of
the Premises Alterations, if any, or to pay the costs of the repair,
reconstruction, or restoration and the additional administrative charge, before
Landlord shall have any obligation to begin restoring the Premises pursuant to
this Section 17. Further, Landlord has no obligation to repair, reconstruct, or
restore any Personal Property of any Tenant Party.
 
18.           INDEMNITIES AND WAIVERS.
 
a.           Indemnities. Tenant shall indemnify, defend, and hold all Landlord
Parties haii iless
from all Damages arising, in whole or in part, from (i) any causes in, on, or
about the Premises; (ii) any Tenant Party's use of the Project or the conduct of
its business or any activity, work, or thing done, permitted, or suffered by any
Tenant Party in or about the Project (including, without limitation, any
activity that results in an increase in the premium of any insurance policy or
coverage carried by Landlord); (iii) any breach, violation, or nonperformance by
any Tenant Party of any term, covenant, or provision of this Lease; (iv) any
Tenant Party's actual or alleged violation of, or failure to comply with, any
applicable law; (v) any injury or damage to the person, property, or business of
any Tenant Party; (vi) the negligence of any Landlord Party (but not the gross
negligence or willful misconduct of a Landlord Party); or (vii) any action or
proceeding brought on any of the items listed in this sentence. In case any
action or proceeding is brought against any Landlord Party by reason of any of
the items in the previous sentence, Tenant, on written notice from Landlord,
shall defend the Landlord Party at Tenant's expense by counsel approved in
writing by the Landlord Party. Landlord shall indemnify, defend, and hold all
Tenant Parties harmless from all Damages arising, in whole or in part, from (i)
any causes in, on, or about the common areas of the Building and Project; (ii)
any Landlord Party's use of the common areas of the Project or the conduct of
its business or any activity, work, or thing done, permitted, or suffered by any
Landlord Party in or about the common areas of the Project; (iii) any breach,
violation, or nonperformance by any Landlord Party of any term, covenant, or
provision of this Lease relating to the common areas of the Project; (iv) any
Landlord Party's actual or alleged violation of, or failure to comply with, any
applicable law; (v) ; or (v) any action or proceeding brought on any of the
items listed in this sentence. In case any action or proceeding is brought
against any Tenant Party by reason of any of the items in the previous sentence,
Landlord, on written notice from Tenant, shall defend the Tenant Party at
Landlord's expense by counsel reasonably approved in writing by the Tenant
Party.
 
 
26

--------------------------------------------------------------------------------

 


 
b.           Waivers. TENANT WAIVES ALL CLAIMS AGAINST LANDLORD PARTIES ACTUALLY
OR ALLEGEDLY ARISING FROM DAMAGE TO OR LOSS OF ANY TENANT PARTY'S TANGIBLE
PROPERTY. NOTWITHSTANDING ANY PROVISION IN THIS LEASE TO THE CONTRARY, AND AS A
MATERIAL PART OF THE CONSIDERATION TO LANDLORD, TENANT, TO THE FULLEST EXTENT
PERMITTED BY LAW AND THIS LEASE, ASSUMES ALL RISK OF, WAIVES ITS ENTIRE CLAIM OF
RECOVERY FOR, AND RELEASES AND RELIEVES ALL LANDLORD PARTIES FROM RESPONSIBILITY
FOR ANY CLAIMS ACTUALLY OR ALLEGEDLY ARISING FROM: (i) TENANT'S INSURABLE
INJURIES (AS DEFINED BELOW); (ii) ANY INSURABLE INJURY TO ANY TENANT PARTY NOT
CAUSED BY A LANDLORD PARTY; (iii) ANY BUSINESS INTERRUPTION OR TENANT'S LOSS OF
USE OF THE PREMISES; OR (iv) ANY LOSS OR DAMAGE TO OR WITHIN THE PROJECT AND/OR
THE PREMISES, WHETHER THE LOSS OR DAMAGE IS DUE TO THE NEGLIGENCE OF EITHER OF
THE PARTIES TO THIS LEASE, ANY TENANT PARTY OR LANDLORD PARTY, OR ANY OTHER
CAUSE. "Insurable Injury" means (i) any loss or damage to the real or personal
property of any Landlord Party or Tenant Party located anywhere in the Building
and including the Building itself, arising out of or incident to the occurrence
of any of the perils that are covered by the property insurance required to be
carried under this Lease or by the fire insurance policy, with extended coverage
endorsement, in common use in the city in which the Premises are located; (ii)
any "personal and advertising injuiy" as defined in the form of liability
insurance Tenant is required to maintain under this Lease; or (Hi) any loss or
injury to persons that is covered by Workers' Compensation and employer's
liability insurance required to be carried by this Lease or by state law. To the
extent that the risks waived by the parties are, in fact, covered by insurance,
each party shall cause its insurance carriers to consent to waive those risks
and to waive all related rights of subrogation against the other party; but no
release by an insurance carrier shall be effective unless the insurance policy
or policies covering the risks waived by the parties expressly permit this type
of release or contain a waiver of the carrier's right to be subrogated. TENANT
ACKNOWLEDGES AND AGREES THAT IT IS SOLELY RESPONSIBLE FOR PROVIDING ADEQUATE
SECURITY FOR THE PREMISES, AND FOR TENANT PARTIES' USE OF THE PROJECT AND THE
COMMON AREAS OF THE PROJECT. LANDLORD HAS NO RESPONSIBILITY TO PREVENT, AND
SHALL NOT BE LIABLE TO ANY TENANT PARTY FOR, LOSSES DUE TO THEFT, BURGLARY, OR
OTHER CRIMINAL ACTIVITY, OR FOR DAMAGES OR INJURIES TO PERSONS OR PROPERTY
RESULTING FROM PERSONS GAINING ACCESS TO THE PREMISES OR THE PROJECT, AND TENANT
RELEASES ALL LANDLORD PARTIES FROM ALL LIABILITIES FOR THESE LOSSES, DAMAGES, OR
INJURIES, REGARDLESS OF THEIR CAUSE. IF ANY PART OF THIS LEASE CONFLICTS WITH
THE PREVIOUS TWO (2) SENTENCES, THEN THE PREVIOUS TWO SENTENCES SHALL PREVAIL.
 
c.           Scope of Indemnities and Waivers. ALL INDEMNITIES, WAIVERS, AND
OBLIGATIONS TO DEFEND IN THIS LEASE: (i) SHALL BE ENFORCED TO THE FULLEST EXTENT
PERMITI ED BY LAW FOR THE BENEFICIARY'S BENEFIT, REGARDLESS OF ANY EXTRAORDINARY
SHIFTING OF RISK, AND EVEN IF THE CLAIM IS CAUSED BY THE ACTIVE OR PASSIVE SOLE,
JOINT, CONCURRENT, OR COMPARATIVE NEGLIGENCE OR TORT OF A LANDLORD PARTY, OR
LIABILITY WITHOUT FAULT OR STRICT LIABILITY IS IMPOSED ON, OR ALLEGED AGAINST,
THAT LANDLORD PARTY, BUT NOT TO THE EXTENT THAT A COURT OF COMPETENT
JURISDICTION'S FINAL AND UNAPPEALABLE JUDGMENT FINDS THAT THE LANDLORD PARTY'S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT CAUSED THE CLAIM; (fi) ARE INDEPENDENT
OF, AND SHALL NOT BE LIMITED BY, EACH OTHER OR ANY INSURANCE OBLIGATIONS IN THIS
LEASE (WHETHER OR NOT COMPLIED WITH); AND (iii) SHALL SURVIVE THE EXPIRATION OR
TERMINATION OF THIS LEASE UNTIL ALL CLAIMS AGAINST A LANDLORD OR TENANT PARTY
ARE TIME-BARRED UNDER APPLICABLE LAW. IT IS THE EXPRESS INTENTION OF BOTH
LANDLORD AND TENANT THAT EACH PARTY'S OBLIGATION TO INDEMNIFY,
 
 
27

--------------------------------------------------------------------------------

 
 
DEFEND, AND HOLD HARMLESS AN INDEMNIFIED PARTY PURSUANT TO THIS SECTION 18 SHALL
APPLY TO LOSS, DAMAGE, AND INJURY CAUSED BY THE NEGLIGENCE (WHEN CONTRIBUTORY)
OF SUCH INDEMNIFIED PARTY (BUT NOT THE SOLE NEGLIGENCE, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY). LANDLORD AND TENANT EACH EXECUTED
THIS LEASE IN MATERIAL RELIANCE ON THE INCLUSION OF EACH INDEMNITY AND WAIVER IN
THIS LEASE, INCLUDING ANY EXTRAORDINARY SHIFTING OF RISK.
 
d.          Landlord's Reliance. In reliance on Tenant's indemnities and waivers
in this Lease, and on Tenant's agreement to obtain and maintain in force the
insurance coverages required by this Lease, Landlord shall not carry primary
insurance for Tenant's Insurable Injuries. Tenant acknowledges that: (i) if
Landlord had been required to carry primary insurance for the risks allocated to
Tenant, then the Base Rent would have been higher; (ii) Tenant is not relying on
Landlord or Landlord's insurance, but is instead relying on: (a) Tenant's
insurance policies and any additional insurance Tenant may elect to carry for
claims covered by Tenant's insurance, (b) Tenant's own funds for any
deductibles, self-insured retentions, or losses exceeding Tenant's insurance
coverages, and (c) third parties (other than Landlord Parties) for any claims or
liabilities arising from acts or omissions of those third parties. Tenant's
failure to take out or maintain any insurance policy or coverage required under
this Lease or to self-insure (if permitted by Landlord) shall be a defense to
any claim asserted by any Tenant Party against Landlord by reason of any loss
sustained by that Tenant Party that would have been covered by the required
policy.
 
19.           ASSIGNMENT AND SUBLETTING.
 
a.           Landlord's Consent. Without the express prior written consent of
Landlord, which Landlord shall not unreasonably withhold, Tenant shall not (i)
directly or indirectly, voluntarily or by operation of law, sell, assign,
encumber, pledge, or otherwise transfer or hypothecate all or part of its
interest in or rights with respect to the Premises or this Lease (collectively,
enter an "Assignment"); (H) sublet all or any portion of the Premises (enter a
"Sublease"); or (iii) grant any license, concession, or other right of occupancy
of all or any portion of the Premises (each of the events listed in this
sentence is a "Transfer"). Landlord's withholding of consent to a proposed
Transfer shall be reasonable if (i) an Event of Default under this Lease has
occurred and has not yet been cured; (ii) the business to be conducted in the
Transfer Space (as defined below) by the proposed assignee, subtenant, or
transferee (each a "Transferee") would be incompatible with the character of the
Building (i.e., if the Transferee intended to run a clothing store in the
Building, that retail use would be incompatible with the character of the
Building, since the Building is an office building); (Hi) the proposed
assignee's net worth as of the delivery of the Transfer Request (as defined
below) is not equal to or greater than Tenant's net worth as of the Effective
Date of the Lease; or (iv) the proposed sublessee is (a) an existing tenant of
another space in the Building, (b) a prospective tenant that, within the six (6)
months before the delivery of the Transfer Request, received a letter of intent
from Landlord or a broker engaged by Landlord for a proposed lease of any space
in the Building.
 
b.           Transfer Request. Except for an Allowed Transfer, if Tenant desires
to make a Transfer, then Tenant shall give a written request to Landlord of its
intention to do so (the "Transfer Request"), containing (i) the name of the
proposed Transferee; (fi) the nature of the proposed Transferee's business to be
carried on in the Premises; (iii) the material terms of the proposed Transfer,
including, without limitation, the commencement and expiration dates of the
proposed Transfer and the base rent, additional rent, and rent adjustments and
other charges payable under the relevant Assignment, Sublease, or other Transfer
instrument (collectively, the "Transfer Rent"); (iv) the portion of the Premises
proposed to be transferred (the "Transfer Space"); (v) the most recent audited
financial statements or other evidence of the proposed Transferee's assets,
liabilities, net cash flow, operating history, and other evidence Landlord may
reasonably request to evaluate the financial capacity of the proposed Transferee
to perform its
 
 
28

--------------------------------------------------------------------------------

 
 
obligations; and (vi) the identity and contact information of the proposed
Transferee's business affiliates and prior landlords, and any other evidence
Landlord may reasonably request to evaluate the proposed Transferee's quality
and reliability. Further, any Transfer Request for a Sublease must be delivered
to Landlord at least forty-five (45) days prior to the proposed commencement
date of the Sublease. Within thirty (30) days after Landlord's receipt of the
Transfer Request, Landlord shall, by written notice to Tenant, elect, in its
sole discretion, to (i) terminate this Lease as to the Transfer Space, with a
proportionate reduction in Base Rent and Tenant's Proportionate Share of
Operating Costs, effective on a date not earlier than thirty (30) days nor later
than sixty (60) days after Landlord's notice; (ii) consent to the Transfer; or
(iii) disapprove the Transfer. Landlord's failure to make this election within
thirty (30) days after Landlord's receipt of the Transfer Request shall be
deemed to be Landlord's disapproval of the proposed Transfer. If Landlord
terminates the Lease as to the Transfer Space, then the Lease shall cease for
the Transfer Space, and Tenant shall pay to Landlord all Rent relating to the
Transfer Space accrued through the effective date of the termination. After the
termination, Landlord may lease the Transfer Space to the prospective Transferee
(or to any other person) without liability to Tenant. Tenant shall reimburse
Landlord, within ten (10) days after Tenant's receipt of an invoice, for any
costs that Landlord may incur in connection with any proposed Transfer,
including, without limitation, Landlord's reasonable attorneys' fees, the costs
of investigating the acceptability of any proposed Transferee, and a Two Hundred
Fifty and No/100 Dollar ($250.00) administrative fee.
 
c.Permitted Transfers. If Landlord consents to any Transfer as set forth in
Section 19.b,
then:
 
(1) Tenant may, within thirty (30) days after Landlord's consent, enter into the
Transfer, but only with the Transferee and on the same terms as set forth in the
Transfer Request, and Tenant shall promptly send to Landlord a copy of the fully
executed documents effectuating the Transfer;
 
(2) In the case of a Sublease, Tenant shall pay to Landlord monthly, together
with monthly installments of Rent under this Lease, fifty percent (50%) of any
sums payable to Tenant in connection with the Sublease in excess of the
proportionate amount (on a rentable square footage basis) of Base Rent payable
by Tenant under this Lease for the space covered by the Sublease, after
deducting all sublease costs such as commissions, Landlord approvals, required
improvements, architect and attorney fees and other reasonable costs;
 
(3) In the case of an Assignment, Tenant shall pay to Landlord, within ten (10)
days of receipt, any transfer or assignment fee, purchase price, or other
consideration received by Tenant in connection with the Assignment attributable
to the value of this Lease, and if Tenant fails to pay that sum when due, then
Landlord may contact the Transferee and require the Transferee to make all
payments due under the Assignment directly to Landlord;
 
(4) Any Transfer shall be subject to all of the provisions of this Lease, and
Landlord's consent to any Transfer shall not be construed as a consent to any
terms of the Transfer that conflict with any of the provisions of this Lease
except to the extent that Landlord specifically agrees in writing to be bound by
the conflicting terms;
 
(5) No Transferee shall have the right to exercise any right or option under
this Lease, if any, to lease additional space, extend the Term, or terminate
this Lease;
 
(6) Landlord's consent to any Transfer shall not waive its rights, and it shall
not estop Landlord from exercising its rights, with respect to any other actual
or proposed Transfer, and Landlord's consent to any Transfer shall not relieve
Tenant or any Guarantor of Tenant, if
 
 
29

--------------------------------------------------------------------------------

 
 
any, as named in Paragraph 17 of the Basic Lease Information (a "Guarantor") of
any liability to Landlord under this Lease or otherwise; and
 
(7) If, after a permitted Transfer, Tenant and the Transferee submit to Landlord
a Transfer Request to enter a Sublease of the Transfer Space in which Tenant
would be the sublessee, Landlord shall have the right to terminate this Lease as
to the Transfer Space.
 
(8) Except if Landlord exercises its right to terminate this Lease as to the
proportion of the Transfer Space, Tenant shall pay the costs of any demising
walls or other improvements necessitated by a Transfer.
 
d.            Continuing Liability. Tenant shall not be relieved of any
obligation to be performed by Tenant under this Lease, including the obligation
to obtain Landlord's consent to any other Transfer, regardless of whether
Landlord consented to any Transfer. Any Transfer that fails to comply with this
Section 19 shall be void and, at the option of Landlord, shall constitute an
Event of Default (as defined in this Lease) by Tenant under this Lease. The
acceptance of Transfer Rent or other sums by Landlord from a proposed Transferee
shall not constitute Landlord's consent to a noncompliant Transfer.
 
e.            Assumption and Attornment by Transferees.
 
(1) Each Transferee under an Assignment shall assume all obligations of Tenant
under this Lease and shall be and remain liable jointly and severally with
Tenant for the payment of Rent, and for the performance of all other provisions
of this Lease. No Assignment shall be binding on Landlord unless Landlord
receives a counterpart of the Assignment and an instrument in recordable form
that contains a covenant of assumption by the Transferee reasonably satisfactory
in substance and form to Landlord and consistent with the requirements of this
Section 19, but the failure of the Transferee to execute that instrument shall
not release the Transferee from its liability as set forth above.
 
(2) Each Transfer by Tenant other than an Assignment shall be subject and
subordinate to this Lease and to the matters to which this Lease is or shall be
subordinate, and each Transferee, other than Landlord, shall be subject to this
Lease. By entering into a Sublease, each subtenant is deemed to have agreed that
in the event of termination, re-entry, or dispossession by Landlord under this
Lease, Landlord may, at its option, take over all of the right, title, and
interest of Tenant, as sublandlord, under the Sublease, and the subtenant shall,
at Landlord's option, attorn to Landlord pursuant to the then executory
provisions of the Sublease, except that Landlord shall not be (i) liable for any
previous act or omission of Tenant under the Sublease; (ii) subject to any
counterclaim, offset, or defense that the subtenant might have against Tenant;
(iii) bound by any previous modification of the Sublease not approved by
Landlord in writing or by any Transfer Rent, including, without limitation,
additional rent or advance rent that the subtenant might have paid for more than
the current month to Tenant, and all prepaid Transfer Rent shall remain due and
owing to Landlord, including the amount of the advance payment; (iv) bound by
any security or advance rental deposit made by the subtenant that is not
delivered or paid over to Landlord and with respect to which the subtenant shall
look solely to Tenant for refund or reimbursement; or (v) obligated to perform
any work in the subleased space or to prepare it for occupancy, and in
connection with the attonunent, the subtenant shall execute and deliver to
Landlord any instruments Landlord may reasonably request to evidence and confirm
the attonunent.
 
(3) Each Transferee shall be deemed, automatically on and as a condition of its
accepting an Assignment or occupying or using the Premises or any part of the
Premises, to have
 
 
30

--------------------------------------------------------------------------------

 
 
agreed to be bound by the terms and conditions set forth in this Section 19.e.
The provisions of this Section 19.e are self-operative, and no further
instrument is required to give effect to these provisions.
 
f.            Unauthorized Transfers. Any Transfer in violation of this Section
19 is void and, at the option of Landlord, shall constitute an Event of Default
under this Lease. The acceptance of any Transfer Rent by Landlord from a
purported Transferee shall not constitute a waiver by Landlord of the provisions
of this Section 19.
 
g.            Default. If an Event of Default (as defined in this Lease) occurs
while the Premises or any part of the Premises is subject to a Transfer, then
Landlord, in addition to its other remedies, may collect directly from the
Transferee all Transfer Rent becoming due to Tenant and apply the Transfer Rent
against the Rent. Tenant authorizes its Transferees to make payments of Transfer
Rent directly to Landlord on receipt of notice from Landlord to do so following
the occurrence of an Event of Default under this Lease.
 
h.            Change in Control. Notwithstanding anything to the contrary
contained in this section, the following constitutes Allowed Transfers, which do
not require any notice or consent of Landlord (i) a transfer of the Lease to an
entity which is the parent of Tenant, subsidiary of Tenant, affiliate of Tenant,
or shall directly or indirectly control, be controlled by, or be under common
control with, Tenant; (ii) any subsequent sale of ownership interest or issuance
of new ownership interests, directly or indirectly, in Tenant; and (iii) a
transaction in which any entity succeeds to all or substantially all of the
assets of Tenant whether by merger, consolidation, sale or otherwise provided
such successor entity assumes in full the obligations of Tenant under this
Lease; provided, however, that (A) Tenant shall remain liable for the
performance of all covenants, duties and obligations under the Lease,
irrespective of any such assignment, and (B) the use of the Premises by the
assignee shall conform with the uses permitted by this Lease. Tenant shall
notify Landlord, in writing, of any such Allowed Transfer within fifteen (15)
days after its occurrence and shall provide Landlord with all such reasonable
information as Landlord may request reasonably regarding the identity and status
of such assignee. As used in this Section 19, the term "Tenant" shall also mean
any Guarantor that has guaranteed Tenant's obligations under this Lease or any
entity that directly or indirectly owns a majority of the voting stock of or
partnership, limited liability company, or other beneficial interests in Tenant,
and the Transfer provisions in this Section 19 are applicable to any sales or
transfers of the stock or partnership, limited liability company, or other
beneficial interests of that Guarantor or majority owner.
 
20.           SUBORDINATION.
 
a.           Tenant agrees that this Lease is and shall be subordinate to any
mortgage, deed of trust, or other security interest (collectively, "Prior
Liens"), or ground lease, underlying lease, easement, agreement, encumbrance, or
any other instrument affecting title of record (collectively with Prior Liens,
"Encumbrances") that is now, or that may be in the future, placed on all or part
of the Project, and all renewals, replacements, and extensions of Encumbrances.
If any Prior Lien holder wishes to have this Lease prior to its Prior Lien,
then, on the Prior Lien holder's notifying Tenant to that effect, this Lease
shall be deemed prior to the Prior Lien. If any ground lease or underlying lease
terminates for any reason or any Prior Lien is foreclosed or a conveyance in
lieu of foreclosure on the Prior Lien is made for any reason, then: (i) Tenant
shall attom to and become the tenant of the successor in interest to Landlord;
(ii) Tenant shall look solely to the successor in interest as the landlord under
this Lease; (iii) Landlord shall be released from all of its liabilities and
obligations under this Lease; and (iv) Tenant's remedies for any breach of this
Lease shall be solely against the successor in interest. Within five (5) days of
presentation including any nondisturbance agreement in favor of Tenant and this
Lease, Tenant shall execute any documents that any Prior Lien or Encumbrance
holder may require to effectuate the provisions of this
 
 
31

--------------------------------------------------------------------------------

 
 
Section 20, or that may be required by Landlord or any third party to evidence
the Lease's subordination. If a Prior Lien holder has given Tenant written
notice of its interest in this Lease, Tenant may not exercise any remedies for
default by Landlord under this Lease unless and until the Prior Lien holder has
received written notice of Landlord's default and a reasonable time (not less
than thirty (30) days) after the Prior Lien holder's receipt of the notice has
elapsed without the default having been cured.
 
b. The parties to this Lease are bound by all Encumbrances that now or later may
affect the Project, and Landlord is not liable to Tenant for any Damages
resulting from any action taken by a holder of an interest in the Project
pursuant to the rights of that holder under the interest in the Project.
 
c. If a Prior Lien holder has given Tenant written notice of its interest in
this Lease, Tenant may not exercise any remedies for default by Landlord under
this Lease unless and until the Prior Lien holder has received written notice of
Landlord's default and a reasonable time (not less than thirty (30) days) after
the Prior Lien holder's receipt of the notice has elapsed without the default
having been cured.
 
21. ESTOPPEL CERTIFICATE. Tenant shall, on ten (10) business days' prior request
by Landlord, execute, acknowledge, and deliver to Landlord a recordable
statement in writing executed by Tenant, substantially in the form of Exhibit D,
attached to this Lease (an "Estoppel Certificate"), certifying, among other
things: (i) the date of this Lease; (ii) that this Lease is unmodified and in
full force and effect (or, if there have been modifications, that this Lease is
in full force and effect as modified, and setting forth these modifications);
(iii) the date to which the Rent has been paid; (iv) either (a) that, to the
knowledge of Tenant, no default exists under the Lease on the part of Landlord
or Tenant or (b) that certain defaults allegedly exist under the Lease (in which
case the Estoppel Certificate shall also specify each alleged default of which
Tenant may have knowledge); (v) that there are no claims against Landlord under
this Lease nor any defenses or rights of offset against collection of Rent or
other charges due under this Lease; and (vi) any other matters that may be
reasonably requested by Landlord. The parties agree and intend that any Estoppel
Certificate executed by Tenant may be relied on by any prospective purchaser or
mortgagee of the Building. Tenant's failure to execute and deliver any requested
Estoppel Certificate within ten (10) business days of the request shall be
deemed to be an acknowledgment by Tenant of the truth and accuracy of the
requested statements to be included in the Estoppel Certificate.
 
22. SERVICES.
 
a. Landlord shall use reasonable efforts to: (i) maintain the public and common
areas of the Project, such as lobbies, stairs, corridors, and restrooms, in good
order and condition except for damage occasioned by the acts of Tenant, which
shall be repaired at Tenant's sole cost and expense; (ii) furnish the Premises
with electricity for lighting and operation of office machines that do not
require more than one hundred ten (110) volts and whose electrical energy
consumption does not exceed normal office usage, as reasonably determined by
Landlord; (iii) furnish the Premises with noimal office HVAC, at temperatures
and in amounts that are standard for comparable buildings in the vicinity of the
Building; and (iv) provide reasonable, nonexclusive elevator service for ingress
and egress to the floor on which the Premises are located, all during Normal
Business Hours (as specified in Paragraph 22 of the Basic Lease Information) and
all as reasonably determined by Landlord. Landlord shall also use reasonable
efforts to provide lighting replacement for Landlord-furnished lighting, toilet
room supplies, window washing with reasonable frequency, and customary
janitorial service, as reasonably determined by Landlord.
 
b. Landlord is not required to furnish electrical current for equipment that
requires more than one hundred ten (110) volts or other equipment whose
electrical energy consumption exceeds normal office usage. If Tenant's
requirements for or consumption of electricity exceeds the electricity to be
provided by Landlord as described in Section 22.a, then Landlord shall, at
Tenant's expense, make reasonable efforts to supply the excess electricity
through the then-existing feeders and risers serving the
 
 
 
32

--------------------------------------------------------------------------------

 
 
Building and the Premises, and Tenant shall pay to Landlord the cost of
supplying the additional electricity within thirty (30) days after Landlord has
delivered to Tenant an invoice for supplying the additional electricity.
Landlord may determine the amount of Tenant's additional consumption and
potential consumption by any verifiable method, including, without limitation,
installation of a separate meter in the Premises installed, maintained, and read
by Landlord, at Tenant's expense. Tenant shall not install any electrical
equipment requiring special wiring or requiring voltage in excess of one hundred
ten (110) volts unless approved in advance by Landlord, which approval shall not
be unreasonably withheld. Tenant shall not install any electrical equipment
requiring voltage in excess of the Building's capacity unless approved in
advance by Landlord, which approval may be withheld in Landlord's sole
discretion. The use of electricity in the Premises shall not exceed the capacity
of existing feeders and risers to or wiring in the Premises. Any risers or
wiring required to meet Tenant's excess electrical requirements shall, on
Tenant's written request, be installed by Landlord, at Tenant's expense, if, in
Landlord's judgment, the risers or wiling is necessary and shall not (i) cause
permanent damage to the Building or the Premises, (ii) cause or create a
dangerous or hazardous condition, (iii) entail excessive or unreasonable
Alterations, repairs, or expenses, or (iv) interfere with or disturb other
tenants of the Building.
 
c. Special HVAC beyond normal office HVAC, such as for any computer centers, and
after-hours HVAC shall be provided by Landlord at Tenant's expense, provided
that Tenant delivers a written request to Landlord for this HVAC before 1:00
p.m. on the preceding business day. Landlord is entitled to determine, on one or
more occasions, the cost of supplying special or after-hours HVAC, and Tenant
must pay that cost, plus an administrative fee of fifteen percent (15%) of that
cost, as Rent. Further, if Tenant uses any equipment or machinery in the
Premises that affects the temperature otherwise maintained by the central HVAC
system, then Landlord shall have the right, in its sole discretion, to install
supplemental HVAC units in the Premises, and the cost of the installation and
the HVAC units, plus an administrative fee of five percent (5%) of this cost,
shall be paid by Tenant to Landlord on demand. The costs incurred by Landlord in
providing special or after-hours HVAC service or supplemental HVAC units to
Tenant shall include, but not be limited to, costs of electricity, water,
sewage, water treatment, labor, metering, filtering, installation, operation,
and maintenance reasonably allocated by Landlord to providing the service or
units.
 
d. Before the commencement of any Premises Alterations to be carried out by,
for, or on behalf of Tenant, if any, Landlord shall have the right to install
separate meters for any utility services to the Premises, and these meters shall
be installed, maintained, and read by Landlord, at Tenant's expense.
 
e. Landlord shall use reasonable commercial diligence to restore any intenupted
service this Lease requires Landlord to provide, and Landlord shall use
commercially reasonable diligence to minimize any service disruptions due to
scheduled maintenance, repairs, inspections, and tests. However, Landlord is not
liable to Tenant for any loss or damage caused by or resulting from any
variation, interruption, or failure of any service due to any cause whatsoever,
and no temporary interruption or failure of any service incident to the making
of repairs, Alterations, or improvements due to accident or strike or conditions
or events not under Landlord's control shall (i) be deemed an eviction of
Tenant, (ii) relieve Tenant from any of Tenant's obligations under this Lease,
or (iii) entitle Tenant to any set-off, abatement, recoupment, or other
reduction in any component of Rent. As Tenant's sole and exclusive claim and
remedy for the interruption of a service that this Lease requires Landlord to
provide, and subject to the limitations on Landlord's liability in the previous
sentence, Tenant shall be entitled to an equitable diminution of Base Rent
during and to the extent that Tenant's use of or access to the Premises (and
common areas of the Project essential to Tenant's use of or access to the
Premises) is prevented or materially iinpaired, if a court of competent
jurisdiction finds in a final, unappealable judgment that Landlord's gross
negligence or willful misconduct caused the service interruption, and that the
service interruption prevented or impaired Tenant's use of the Premises for more
than five (5) consecutive
 
 
33

--------------------------------------------------------------------------------

 
 
business days. TO THE FULLEST EXTENT ALLOWED BY APPLICABLE LAW, TENANT WAIVES
ALL OTHER CLAIMS AGAINST LANDLORD PARTIES ARISING FROM INTERRUPTION OF ANY
UTILITY SERVICE, ELECTRICAL SERVICE, OR ANY OTHER SERVICE FURNISHED BY LANDLORD.
 
f. If Tenant wishes to contract with any communications provider other than
those currently servicing the Building, then Tenant's provider must enter into a
written agreement with Landlord setting forth the terms and conditions of the
access and lights to be granted to the provider. Landlord thither reserves the
right, in its sole and absolute discretion, to determine which
telecommunications and media service providers shall have access to the
Building. Landlord makes no warranty as to the quality, continuity, or
availability of the telecommunications services in the Building, and Tenant
waives any claim against Landlord for any Damages (including Damages for loss of
business) if Tenant's telecommunications services in any way are interrupted,
damaged, or rendered less effective. Unless Landlord otherwise requests or
consents in writing, Tenant's telecommunications equipment must be located in
the Premises and the telephone closet(s) on the floor(s) on which the Premises
are located. Landlord, on reasonable prior notice to Tenant, shall be entitled
to interrupt or turn off telecommunications facilities for any emergency, to
repair the Building, or to install telecommunications or other equipment for the
Building's other occupants or users.
 
g. Landlord shall be entitled to, on one or more occasions, select and change
any provider of services described in this Section 22 (a "Service Provider")
though Tenant will be permitted to keep any existing and prior-approved Service
Provider if necessitated by its technology or business.
 
h. Tenant shall cooperate with Landlord and any Service Provider at all times,
and Tenant shall allow any Landlord Party or any Service Provider reasonable
access to the Building's electric lines, cables, feeders, risers, wiring,
electrical panels, and any other equipment or machinery within, or accessed
from, the Premises.
 
i. Landlord is not obligated to furnish any services or utilities other than as
set forth in this Section 22. If Landlord elects to furnish additional services
or utilities, then Tenant shall pay Landlord, on demand, the costs of the
additional services or utilities, or Tenant's pro rata share of these costs, as
determined by Landlord.
 
j. Unless expressly provided othenvise in this Lease or paid for separately by
Tenant, the cost of furnishing all utilities and services to Tenant shall be
included as part of Operating Costs. If Tenant fails to timely pay for any
utilities or services provided by Landlord under this Lease that are not
included in Operating Costs, then Landlord shall have the right, without any
notice to Tenant and in addition to Landlord's other rights and remedies under
this Lease, to discontinue any or all of these utilities or services.
 
23.          SIGNS AND ADVERTISING. Landlord shall provide Tenant with Building
standard signage (pursuant to the Building standard for signage that is
established on one or more occasions by Landlord) on the Building directory in
the lobby of the Building (the provision of this signage is included in
Operating Costs) and on one-half of one of the bottom-most panel of the monument
sign. Tenant shall not erect or install or otherwise utilize signs, lights,
symbols, canopies, awnings, window coverings, or other advertising or decorative
matter (collectively, "Signs") on the windows, walls, and exterior doors or
othenvise visible from the exterior of the Premises without first (i) submitting
its plans to Landlord and obtaining Landlord's written approval of the plans and
(ii) obtaining any required approval of any applicable governmental authority.
All Signs approved by Landlord shall be professionally designed and constructed
in a first-class workmanlike manner, and installed and maintained by Tenant in a
first-class manner, including the electrical hookup, if any, of the Signs, all
at Tenant's sole expense. Landlord has
 
 
34

--------------------------------------------------------------------------------

 
 
the right to promulgate on one or more occasions additional reasonable rules,
regulations, and policies relating to the style and type of Signs that may be
used by any occupant, including Tenant, in the Building, and may change or amend
these rules and regulations on one or more occasions as in its discretion it
deems advisable. Tenant agrees to abide by these rules, regulations, and
policies. At the expiration or earlier termination of this Lease, all Signs
attached to or painted by Tenant on the Premises, whether on the exterior or
interior of the Premises, shall be removed by Tenant at its own expense, and
Tenant shall repair any damage or injury to the Premises, and correct any
unsightly condition, caused by the maintenance and removal of the Signs.
 
24. RULES AND REGULATIONS. Tenant agrees to observe and be bound by the Rules
and Regulations applicable to the Project, a copy of which is attached to this
Lease as Exhibit E (the "Rules and Regulations"). Landlord reserves the right to
amend the Rules and Regulations as Landlord in its judgment may on one or more
occasions deem to be necessary or desirable for the safety, care, and
cleanliness of the Project and the preservation of good order in the Project,
and Tenant agrees to comply with the Rules and Regulations. However, Landlord
has no liability to Tenant for the noncompliance by other tenants and occupants
of the Project with the Rules and Regulations. Further, Landlord will
consistently apply the Rules and Regulations to all tenants in the Project but
may waive any one or more of the Rules and Regulations for the benefit of any
particular lessee, if such waiver does not impact Tenant's business, but no
waiver by Landlord of one or more of the Rules and Regulations for the benefit
of any particular lessee shall be construed as a waiver of those Rules and
Regulations in favor of any other lessee, nor shall it prevent Landlord from
subsequently enforcing any of those Rules and Regulations against any or all of
the other lessees of the Building. To the extent the Rules and Regulations
conflict with this Lease, this Lease shall control. Tenant's breach of any of
the Rules and Regulations, at Landlord's option, may constitute an Event of
Default (as defined in this Lease).
 
25. PARKING. Subject to the rules and regulations of the city in which the
Premises are located, Tenant have the right to the unreserved Parking Spaces
specified in Paragraph 20 of the Basic Lease Information free of any charge
during the Term of the Lease, and otherwise subject to the Rules and Regulations
applicable to the parking areas, including, without limitation, hours of
operation and the prohibition on parking in reserved spaces, if any, assigned to
persons other than Tenant. Landlord shall be entitled to impose fines of up to
Twenty-Five and No/100 Dollars ($25.00) on Tenant for each violation of
Landlord's parking Rules and Regulations or the unauthorized use of parking
areas by any Tenant Party.
 
26. TIME. Time is of the essence in each and every provision regarding Tenant's
performance under this Lease.
 
27. QUIET ENJOYMENT. So long as Tenant pays the Rent and performs the covenants
and obligations contained in this Lease, Tenant shall hold and enjoy the
Premises peaceably and quietly, subject to the provisions of this Lease. This
covenant is in lieu of any other covenant, express or implied.
 
28. DEFAULTS AND REMEDIES.
 
a.           Tenant Defaults. The occurrence of any one or more of the following
events shall constitute a default under this Lease by Tenant (each an "Event of
Default"):
 
(1) Tenant fails to make any payment of Rent as and when required to be made by
Tenant under this Lease within fifteen (15) days after the day on which the Rent
is due.
 
(2) Any of the following occur: (i) the making by Tenant or any Guarantor of any
general assignment for the benefit of creditors; (ii) the filing by or against
Tenant or any
 
 
35

--------------------------------------------------------------------------------

 
 
Guarantor of a petition (a) to have Tenant adjudged bankrupt, (b) for
reorganization or arrangement under any present or future law or regulation
relating to bankruptcy, or (c) in any proceeding for an assignment for the
benefit of creditors, unless the petition is dismissed, discharged, or denied
within thirty (30) days; (iii) the appointment of a trustee, receiver, or
liquidator to take possession of (a) substantially all of Tenant's assets
located at the Premises, (b) substantially all of Tenant's assets, (c) Tenant's
or any Guarantor's interest in this Lease, or (d) substantially all of any
Guarantor's assets, where the trustee, receiver, or liquidator is not discharged
within thirty (30) days of appointment; (iv) the attachment, execution, or other
judicial seizure of substantially all of Tenant's assets located at the Premises
or of Tenant's interest in this Lease, where the seizure is not discharged
within thirty (30) days; (v) Tenant's or any Guarantor's becoming insolvent;
(vi) a transfer by Tenant or any Guarantor made in fraud of creditors; or (vii)
the written admission by Tenant or any Guarantor of its inability to pay its
debts as they become due.
 
(3) Tenant, its bankruptcy trustee, or any entity authorized by court order to
act on behalf of Tenant rejects this Lease under 11 U.S.C. § 365(a) or any other
provision of Title 11 of the United States Code, or this Lease is deemed
rejected by operation of law under 11 U.S.C. § 365(d)(4). Any rejection of this
Lease described in the previous sentence shall terminate this Lease, without
notice of any kind to Tenant, effective on the later of: (i) the date Tenant
vacates the Premises following the rejection; (ii) the date the bankruptcy court
with jurisdiction over Tenant's bankruptcy case enters an order on its docket
authorizing Tenant to reject this Lease; or (iii) the date this Lease is deemed
rejected under 11 U.S.C. § 365(d)(4).
 
(4) Any of the following occur: liquidation, termination, dissolution, or
forfeiture of right to do business.
 
(5) At any time before the Commencement Date, a material adverse change occurs
in the business, assets, liabilities, financial condition, net worth, results of
operations, or business prospects of Tenant or in the ability of Tenant to
perform any material obligations under this Lease, whether resulting from any
single act, omission, situation, event, or undertaking, or several acts,
omissions, situations, events, or undertakings.
 
(6) Tenant fails to take possession of and occupy the Premises within thirty
(30) days of the Commencement Date.
 
(7) Tenant removes or prepares for removal (other than in the normal course of
business) all or substantially all of Tenant's Personal Property from the
Premises without Landlord's prior written consent.
 
(8) Any Tenant Party uses the Premises in violation of Section 8 above for more
than two (2) business days after notice of the violation from Landlord.
 
(9) Tenant fails to procure and maintain, and to deliver to Landlord evidence
of, the insurance policies and coverages as required by Section 16 above.
 
(10) Any Tenant Party performs any act that causes the rate of insurance on the
Building or its contents to increase.
 
(11) Tenant fails to execute and deliver an attomment agreement as required by
Section 19.e, an Estoppel Certificate as required by Section 21, or a guaranty
as required by Section 43 within the required time periods.
 
 
36

--------------------------------------------------------------------------------

 
 
(12) Tenant does or permits to be done anything that creates a lien on the
Premises or the Project, if the lien is not removed or discharged within ten
(10) days after it is filed.
 
(13) Any Tenant Party fails to cease any conduct on or about the Project, or
Tenant fails to eliminate any condition in the Premises caused in whole or in
part by a Tenant Party, that poses a danger to person or property within twelve
(12) hours of receipt of written notice from Landlord requesting cessation of
the conduct or elimination of the condition.
 
(14) The occurrence of any other event that is designated by this Lease as an
"Event of Default."
 
(15) Any Tenant Party fails to observe or perform any of the express or implied
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified in Sections 28.a(1) through 28.a(14) above, where this
failure continues for more than thirty (30) days after Landlord delivers written
notice of the failure. If the nature of Tenant's default (other than a default
specified in Section 28.a(1) through Section 28.a(14) above) is such that more
than thirty (30) days are reasonably required for its cure, then Tenant shall
not be deemed to be in default if (i) Tenant begins the cure within thirty (30)
days after Landlord delivers written notice of the default and diligently
prosecutes the cure to completion, and (ii) completion of the cure occurs not
later than sixty (60) days from the date on which Landlord delivers the notice
of default.
 
(16) Tenant fails to comply with any teim of this Lease more than twice during
any consecutive twelve (12)-month period, which shall constitute an independent
Event of Default.
 
b.            Notice and Cure Periods. Unless otherwise established in this
Lease or required by applicable law, no notices or notice periods are required
for an event to constitute an Event of Default, nor is Tenant entitled to any
cure periods after an Event of Default. Further, any notice or cure periods
provided in this Lease are in lieu of, and not in addition to, any notice or
cure periods required under applicable law, including, but not limited to,
notice requirements regarding unlawful detainer actions.
 
c.            Landlord Remedies. If an Event of Default exists, then, in
addition to any other remedies available to Landlord at law or in equity,
Landlord may exercise any or all of the following rights and remedies (and use
by Landlord of one or more of the following remedies shall not preclude Landlord
from simultaneously or later utilizing any one or more of these remedies), using
lawful force if necessary or appropriate, and without notice or demand beyond
any notice or demand required by this Lease or applicable law:
 
(1) Landlord shall have the right, on or at any time after the occurrence of the
Event of Default, to terminate this Lease and Tenant's right to possession of
the Premises, in which event Tenant shall immediately suirender the Premises to
Landlord, and if Tenant fails to do so, then Landlord may, without prejudice to
any other remedy that it may have for possession or arrearages in Rent, and
pursuant to Section 28.d below, enter on and take possession of the Premises and
expel or remove Tenant and any other person who may be occupying the Premises or
any pat t of the Premises. Tenant shall pay to Landlord on demand the amount of
all Damages that Landlord may suffer or incur by reason of the termination,
whether due to inability to re-let the Premises on satisfactory terms or
othenvise.
 
(2) Landlord may terminate Tenant's right to occupy all or any part of the
Premises, without terminating this Lease and with or without re-entering or
repossessing the Premises. Unless Landlord delivers written notice to Tenant
expressly stating that it has elected to terminate
 
 
37

--------------------------------------------------------------------------------

 
 
this Lease, all actions taken by Landlord to dispossess or exclude Tenant from
the Premises shall be deemed to be taken under this Section 28.c(2).
 
(3) Landlord shall have the right to continue this Lease in effect and to
enforce all of its rights and remedies under this Lease, including the right to
recover Rent as it becomes due, for so long as Landlord does not terminate
Tenant's right to possession. Acts of maintenance or preservation, efforts to
re-let the Premises, or the appointment of a receiver on Landlord's initiative
to protect its interest under this Lease shall not constitute a termination of
Tenant's right to possession.
 
(4) Landlord may charge Interest on any amount not paid when due from the due
date through the date of its payment.
 
(5) At any time after any expiration or termination of this Lease or
repossession of all or any part of the Premises by reason of the occurrence of
an Event of Default, Landlord shall have the right to recover from Tenant, and
Tenant shall pay to Landlord on demand, as and for liquidated and agreed final
damages (and not as penalty or forfeiture) for Tenant's default a lump sum
payment equal to: (i) the worth at the time of the recovery of all unpaid Rent
due as of the date of termination, calculated using an interest factor equal to
the rate specified in Section 5.b for Interest; (ii) the total Rent that, in
Landlord's reasonable determination, Tenant would have been required to pay for
the remainder of the Term, discounted to present value at a per annum rate equal
to the "Prime Rate" as published on the date this Lease is terminated by The
Wall Street Journal, Southwest Edition, in its listing of "Money Rates" plus two
percent (2%), subject to any obligation Landlord may have under applicable law
to mitigate damages; (iii) all of Landlord's costs and expenses (including,
without limitation, Landlord's pro-rata (calculated on the remaining Lease Tenn
as the numerator and the new tenant's lease term being the denominator)
repossession costs, marketing expenses, brokerage commissions, legal expenses,
attorneys' fees, employee expenses, repairs, costs of Alterations, and expenses
of preparation for re-letting (including any cleaning or redecorating of the
Premises)) incurred in connection with or related to Tenant's failure to perform
its obligations under the Lease; and (iv) any other amount necessary to
compensate Landlord for the detriment proximately caused by Tenant's failure to
perform its obligations under the Lease. If any applicable law validly limits
the amount of liquidated final damages to less than the amount agreed on in the
previous sentence, then Landlord shall be entitled to the maximum amount
allowable under that applicable law. If an Event of Default occurs before the
expiration of the Initial Tenn, then Landlord shall also have the right to
recover the amortized remaining amount of the Tenant Improvement Allowance (as
set forth in Paragraph 15 of the Basic Lease Information), if any, and the
amortized remaining free Rent granted by Landlord. The parties agree that this
is a reasonable estimate of Landlord's Damages for an Event of Default given the
uncertainty of future market rental, repair, and other rates and of the duration
of any vacancy but not a limitation on Landlord's right to recover Rent or other
Damages not caused by Tenant's nonpayment of Rent.
 
(6) Landlord shall have the right to take steps necessary or appropriate to have
a receiver appointed for Tenant in order to take possession of the Premises and
apply any Rent or other Damages collected and exercise all other rights and
remedies granted to Landlord.
 
(7) Landlord may apply the Security Deposit in any manner permitted by this
Lease, and Landlord may increase the amount of the Security Deposit.
 
(8) Landlord may, to the extent permitted by applicable law, withhold or suspend
any service that Landlord would otherwise be required to provide, and Landlord
may withhold or
 
 
38

--------------------------------------------------------------------------------

 
 
suspend any payment that this Lease would otherwise require Landlord to make to
any Tenant Party or any third party. Landlord shall not be liable for any claim
for Damages arising from this withholding or suspension.
 
(9)           In addition to the other remedies provided in this Lease, Landlord
is entitled, to the extent permitted by law, to (i) injunctive relief,
including, without limitation, eviction, in case of the violation, or attempted
or threatened violation, of any of the covenants, agreements, conditions, or
provisions of this Lease; (ii) a decree compelling specific performance of this
Lease; (iii) Damages arising from the Event of Default, including, but not lted
to, the costs of (a) collecting Rent and any other money owed by Tenant or a
substitute tenant, (b) repairing any damage caused by any Tenant Party, (c)
performing any obligation of Tenant under the Lease, (d) any other loss or cost
incurred by Landlord as a result of, or arising from, Tenant's breach of the
Lease or Landlord's exercise of its rights and remedies for any breach of the
Lease by Tenant, (e) any contractual or liquidated types or measures of damages
specified in this Lease, and (f) any other type or measure of damages
recoverable for any particular breach under applicable law; and (iv) any other
remedy allowed to Landlord at law or in equity.
 
d.           Re-entry. If an Event of Default exists, then Landlord shall also
have the right and is authorized, with or without terminating this Lease, and
with or without notice, to the extent permitted by applicable law, to re-enter
the Premises, change or pick the locks, access codes, or other access control
devices to the Premises or the Building, and to take any self-help measures or
judicial action to remove and exclude Tenant and other occupants from the
Premises, without liability for any resulting Damages. Landlord also is entitled
to use the measures in the preceding sentence to remove all property from the
Premises, which then may be stored in a public warehouse or elsewhere at the
cost of and for the account of Tenant. If Landlord re-enters the Premises or
terminates this Lease pursuant to this Section 28.d, then Tenant waives all
claims for Damages that may be caused by that re-entry or termination by
Landlord. Neither the re-entry or taking possession of the Premises by Landlord
pursuant to this Section 28.d, nor the service by Landlord of any notice
pursuant to the forcible entry and detainer statutes of the State of Texas and
the surrender of the Premises pursuant to that notice, shall be construed as an
election to terminate this Lease unless a written notice of Landlord's intention
to terminate the Lease is given to Tenant or unless the termination of the Lease
is decreed by a court of competent jurisdiction, and Tenant's obligations shall
remain in effect for the remainder of the Term. To the extent of any
inconsistency or conflict between this Lease and the provisions of Section
93.002 of the Texas Property Code (as amended, supplemented, modified,
recodified, and/or replaced on one or more occasions, the "TPC"), it is the
agreement of the parties that this Lease shall supersede Section 93.002.
Landlord may take these actions without being deemed in any manner guilty of
trespass, eviction, or forcible entry or detainer and without inclining any
liability for damage resulting from these actions, including, without
limitation, any liability arising under Chapter 93 of the TPC, and without
relinquishing Landlord's fight to collect Rent, or any other right given to
Landlord under this Lease or by operation of law. Tenant waives any and all
rights to claim Damages for Landlord's re-entry and expulsion pursuant to this
Lease, including any rights granted to Tenant by Chapter 93 of the TPC.
 
e.           Re-letting. At any time or on one or more occasions after the
repossession of all or any part of the Premises pursuant to Section 28.c(I) or
Section 28.d, whether or not this Lease has been terminated, Landlord may (but
has no obligation to, except to the extent required by law) re-let all or any
part of the Premises in the name of Tenant, Landlord, or othenvise, without
notice to Tenant, for the term or terms (which may be greater or less than the
period that would otherwise have constituted the balance of the Term), on the
conditions (which may include concessions or free rent), at a rate (which may be
a rental rate greater than or less than the Rent under this Lease), and for any
uses as Landlord, in its absolute discretion, may determine, and Landlord may
collect and receive any rents payable by reason of that re-letting. In any
situation in which Landlord is attempting to re-let the Premises in order to
mitigate
 
 
39

--------------------------------------------------------------------------------

 
 
its damages resulting from an Event of Default, Landlord shall conclusively be
deemed to have done so if Landlord lists the Premises with a real estate broker
or agent (which may be affiliated with Landlord), places a sign in a window of
the Premises (which, Tenant agrees, Landlord is authorized to do), and considers
in good faith all written proposals for the Premises made by the broker or
agent. In attempting to re-let or actually re-letting the Premises, Landlord may
enter into a direct lease with the proposed replacement tenant, and, in entering
that lease, Landlord shall not be deemed to be acting as Tenant's agent.
Landlord agrees that the rentals and other collections that Landlord may
actually receive from a substitute tenant of the Premises, to the extent that
any of these rentals and/or other collections are attributable to any particular
time period within the Term (and after reduction for all expenses incurred by
Landlord in connection with that substitute tenant), shall be credited against
Tenant's obligations for the same time period; however, no rent collected from a
substitute tenant for any month in excess of the Rent due under the Lease for
that month shall be credited or offset against unpaid Rent for any other month
or any other Damages. Landlord shall not be responsible or liable for any
failure to collect any rent due on re-letting. To the extent Landlord is
required by law to re-let the Premises, Landlord shall not be obligated: (i) to
re-let the Premises in preference to any other space in the Building; (ii) to
re-let the Premises to any prospective tenant who does not meet Landlord's then
current leasing guidelines; (iii) to re-let the Premises to any prospective
tenant if the use proposed to be made of the Premises by that prospective tenant
is not of a type and nature consistent with that of the other tenants in the
Building or on the floor where the Premises are situated as of the Event of
Default, or if that use would, in the good faith opinion of Landlord, impose
unreasonable or excessive demands on the Property; (iv) to solicit or entertain
negotiations with any prospective tenant(s) for the Premises until Landlord has
obtained full and complete possession of the Premises, free of any claim by
Tenant that it continues to have a right of occupancy with respect to the
Premises; (v) to travel outside a radius of thirty (30) miles from either the
Property or Landlord's principal office in order to meet with a prospective
tenant; (vi) to pay leasing commissions in excess of then-current market rates;
(vii) to pay any expenses related to a prospective tenant's existing lease at
another location (e.g., lease takeover payments or moving expenses) or any other
non-typical expenses; (viii) to expend money for a finish-out requested by a
prospective tenant unless Landlord, in its sole discretion, believes that the
excess rent Landlord shall receive and the credit of the prospective tenant
support expending money for the finish-out; (ix) to cause or allow an existing
tenant of the Property to move from its existing space to all or any portion of
the Premises; or (x) to re-let the Premises to an Affiliate of Tenant. Further,
Tenant shall not be entitled to have any proceeds from re-letting any space in
the Building, other than the Premises, credited against any amounts due Landlord
under this Lease. The terms of any substitute lease shall not effect a surrender
of this Lease. Landlord shall have no duty to restore or repair the Premises if
Tenant does not leave the Premises and any improvements in the same condition as
they were in when Landlord delivered them to Tenant, reasonable wear and tear
excepted. Landlord and Tenant stipulate that the re-letting provisions of this
Section 28.e are objectively reasonable under the circumstances.
 
f.            Landlord's Right to Cure. Landlord may, but is not obligated to,
cure any default by Tenant after complying with the notice provisions set forth
in this Lease, and whenever Landlord elects to cure a default by Tenant, all
costs and expenses paid or incurred by Landlord in curing that default,
including, but not limited to, collection costs and legal expenses, shall be
deemed to be additional rent due on demand with Interest. In an emergency,
Landlord shall have the immediate right to cure any default by Tenant before the
expiration of the applicable notice and cure period if reasonably necessary to
protect the Project or to prevent injury or damage to persons or property, and
Tenant shall pay to Landlord all amounts expended by Landlord to cure the
default within ten (10) days of written notice to Tenant of these expended
amounts.
 
g.            Remedies Cumulative; Limited Waiver. All rights, options, and
remedies of Landlord contained in this Lease or provided by law or in equity
shall be construed and held to be cumulative, and no one of them shall be
exclusive of the other. No waiver of any default under this Lease shall be
implied
 
 
40

--------------------------------------------------------------------------------

 
 
from any acceptance by Landlord of any Rent or any omission by Landlord to take
any action on account of a default by Tenant, and no express waiver shall affect
any default other than as specified in that waiver. The consent or approval of
Landlord to or of any act by Tenant requiring Landlord's consent or approval
shall not be deemed to waive or render unnecessary Landlord's consent or
approval to or of any subsequent similar acts by Tenant.
 
h.           Survival of Tenant's Obligations. No expiration or termination of
this Lease due to an Event of Default, by operation of law or otherwise, and no
repossession or re-letting of all or any part of the Premises pursuant to this
Section 28, shall relieve Tenant of its obligations and liabilities under the
Lease, all of which shall survive any expiration or termination of this Lease
due to an Event of Default and any repossession or re-letting of all or any part
of the Premises pursuant to this Section 28.
 
i.           Interest. Ail amounts due from Tenant to Landlord under this
Section 28 shall bear Interest until paid in full.
 
j.           Alteration of Locks. With or without notice, and to the extent
permitted by applicable law, following an Event of Default, Landlord may alter
locks or other security devices at the Premises to deprive Tenant of access to
the Premises, and Landlord shall not be required to provide a new key or right
of access to Tenant.
 
k.           Landlord Liability Waiver. NO LANDLORD PARTY SHALL BE LIABLE FOR
ANY CLAIM BY ANY TENANT PARTY ARISING FROM ANY ACT OR OMISSION OF ANY LANDLORD
PARTY IN THE EXERCISE OF ANY RIGHT OR REMEDY FOR TENANT'S DEFAULT UNDER THIS
LEASE, INCLUDING, WITHOUT LIMITATION, CLAIMS ARISING FROM A LANDLORD PARTY'S OWN
NEGLIGENCE OR STRICT LIABILITY (BUT NOT INCLUDING CLAIMS ARISING FROM A LANDLORD
PARTY'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT).
 
1.           Tenant Remedies. Landlord shall not be in breach of this Lease if
Landlord begins promptly and pursues with reasonable conunercial diligence the
cure of its failure to meet any material obligation under this Lease within
thirty (30) days after Landlord receives written notice from Tenant specifying
Landlord's failure. Except as otherwise expressly provided in this Lease, Tenant
shall have no right to terminate or rescind this Lease or to abate, set off, or
withhold any payment of Rent for any reason, including, but not limited to,
Landlord's breach of this Lease, and Tenant acknowledges that any covenant made
by Landlord in this Lease is independent of Tenant's covenant to pay Rent.
Except as otherwise expressly provided in this Lease, Tenant irrevocably waives
all rights at law or in equity to terminate or rescind this Lease for Landlord's
breach, and Tenant agrees that its sole and exclusive remedy for any breach
shall be a suit for damages limited to Tenant's direct, out-of-pocket losses. IN
NO EVENT SHALL LANDLORD BE LIABLE OR RESPONSIBLE FOR ANY CONSEQUENTIAL,
INCIDENTAL, OR SPECIAL DAMAGES. Before exercising any remedy for Landlord's
breach, Tenant shall give each of Landlord's Mortgagees written notice
specifying Landlord's breach and at least thirty (30) days to cure that breach.
Tenant acknowledges and agrees that the remedy provided by this Section 28.1 is
exclusive, and Tenant irrevocably and unconditionally waives any and all other
remedies, at law or in equity, including, without limitation, any action seeking
specific performance, injunctive, or other equitable relief, and any action that
would or could create a lien on all or any portion of the Project.
 
29.          RIGHT TO PERFORM. If Tenant shall fail to pay any sum of money
other than the Base Rent, or shall fail to perform any other act on its part to
be performed under this Lease, and this failure continues for ten (10) days
after notice of the failure from Landlord, then Landlord may, but shall not be
obligated to, and without waiving or releasing Tenant from any obligations of
Tenant, make any payment or perform any other act on Tenant's part to be made or
performed as provided in this Lease. Tenant shall
 
 
41

--------------------------------------------------------------------------------

 
 
reimburse Landlord for all costs incurred in connection with that payment or
performance immediately on demand.
 
30.           IMPROVEMENTS.
 
a.           Tenant Improvement Allowance. Landlord shall provide Tenant an
allowance for Tenant improvements to the Premises in an amount not to exceed the
Tenant Improvement Allowance, if any. If no Tenant Improvement Allowance amount
is indicated in Paragraph 15 of the Basic Lease Information, then Tenant is not
entitled to any allowance for Tenant improvements to the Premises. Tenant will
be permitted up to twelve (12) months after Lease Commencement to utilize the
Tenant Improvement Allowance. In no event shall Tenant be entitled to any credit
or benefit for any unused portion of the Tenant Improvement Allowance over the
amount expended for the actual cost of the work performed and materials
provided, architectural fees, engineering fees, mechanical costs, structural
costs, computer cabling and wiring, security, electrical costs, construction
management fees (not to exceed five percent (5%) of the total cost), permit
fees, and out-of-pocket expenses.
 
b.           Initial Improvements. The construction of the initial improvements,
if any, to the Premises, and the potential effect of this construction on the
Commencement Date and the Expiration Date, are governed by the terms of the Work
Letter, if any, attached to this Lease as Exhibit G.
 
31.           NOTICES. All notices to the parties under this Lease shall be sent
in writing to the addresses of the parties designated on the signature pages of
the Basic Lease Information or any addresses that may be designated by either
party in writing. These notices shall be (i) sent by certified mail, return
receipt requested, in which case notice shall be deemed delivered three (3)
business days after timely deposit, postage prepaid, in the U.S. Mail; (ii) sent
by a nationally recognized overnight courier, in which case notice shall be
deemed delivered one (1) business day after timely deposit with the courier; or
(iii) personally delivered, in which case notice shall be deemed delivered on
receipt.
 
32.           ATTORNEYS' FEES. If either party places the enforcement of this
Lease or any part of this Lease, or the collection of any Rent, or recovery of
the possession of the Premises, in the hands of an attorney, or files suit on
the enforcement of this Lease or any part of this Lease, or the collection of
any Rent, or recovery of the possession of the Premises, then the non-prevailing
(or defaulting) party shall pay the other party's reasonable attorneys' fees and
court costs, including, without limitation, paralegal fees and any attorneys'
fees and court costs in connection with any appeals and any bankruptcy or
insolvency proceedings involving Tenant or this Lease. If any Landlord Party is
named as a defendant in any suit brought against any Tenant Party in connection
with or arising out of any Tenant Party's occupancy or use of the Premises or
the Project, then Tenant shall pay to Landlord its costs and expenses incurred
in that suit, including Landlord's reasonable attorneys' fees. Any attorneys'
fees and other expenses incurred by either party in enforcing a judgment in its
favor under this Lease are recoverable separately from and in addition to any
other amount included in that judgment, and the attorneys' fees obligation is
intended to be severable from the other provisions of this Lease and to survive
and not be merged into any judgment under this Lease. As used in this Lease,
"prevailing party" shall include, without limitation, a party that is awarded
monetary relief or declaratory, injunctive, or other nonmonetary relief
 
33.           SURRENDER OF PREMISES.
 
a.          On the expiration or earlier termination of this Lease, Tenant shall
immediately (i) quit and surrender the Premises to Landlord; (ii) remove from
the Premises all of Tenant's Personal Property and repair any damage caused by
that removal; (Hi) remove all cable and communications wires (collectively,
"Cables," as that term is defined in the 2002 National Electric Code, Section
800.52) that Tenant installed or caused to be installed in horizontal and
vertical spaces in the Premises, in any plenum
 
 
42

--------------------------------------------------------------------------------

 
 
areas above the Building's ceiling, under any raised floor in the Building, and
in any other riser and communication areas in the Building; (iv) restore the
Premises to their permitted use condition, exclusive of ordinary wear and tear;
(v) clean the Premises, including, but not limited to, all walls, floors, and
carpeting in the Premises; (vi) remove or cause to be removed all debris and
rubbish from the Premises; (vii) remove any and all Hazardous Substances from
the Premises (except for any Hazardous Substances existing on the Premises
before the date of this Lease); (viii) execute any requested bills of sale for
Premises Alterations permitted by Landlord to remain in the Premises, free of
any and all liens and encumbrances; (ix) surrender any keys, electronic ID
cards, and other access control devices to Landlord at the place then fixed for
the payment of Rent; and (x) perform all other obligations required of Tenant
under the terms of this Lease (e.g., removal of Premises Alterations if required
by Landlord, as provided in Section 10.b above). If Tenant fails to remove any
of its Personal Property on the expiration or earlier termination of this Lease,
then all remaining Personal Property located in the Premises shall conclusively
be deemed abandoned, and Landlord may, at its option, remove that Personal
Property in any manner that Landlord shall choose, and store the Personal
Property, without liability to Tenant for loss of the Personal Property. Tenant
agrees to pay Landlord on demand any and all expenses incurred in this removal
and storage of abandoned Personal Property, including, without limitation, court
costs and attorneys' fees and storage charges for any length of time that the
Personal Property is in Landlord's possession. If Tenant does not both (i) claim
and take delivery of any of Tenant's Personal Property that remains in the
Premises or in storage within ten (10) days after the expiration or earlier
termination of this Lease and (ii) pay Landlord all amounts due under this Lease
and all costs of removal and storage of that Personal Property, then Landlord
may, at its option, without notice, sell the Personal Property at private sale
and without legal process, for any price that Landlord may obtain, and apply the
proceeds of the sale to any amounts due under this Lease from Tenant to Landlord
and to the expenses incident to the removal and sale of the Personal Property.
 
b. Tenant shall indemnify Landlord for any loss or liability resulting from any
delay by Tenant in surrendering the Premises to Landlord as provided in this
Section 33.
 
c. The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation of this Lease, shall not work a merger, and shall, at the option of
Landlord, operate as an assignment to Landlord of any subleases or subtenancies,
and Landlord, in its sole discretion, may terminate any subleases or
subtenancies.
 
34.           HOLDING OVER. If Tenant holds over after the expiration or earlier
termination of the Tenn without the express prior written consent of Landlord,
then Tenant shall become a tenant at sufferance only, at a rental rate equal to
the greater of (i) one hundred fifty percent (150%) of then-current market rents
for the Premises as determined by Landlord in its sole discretion, or (ii) one
hundred fifty percent (150%) of the Rent in effect on the date of the expiration
or earlier termination (subject to adjustment as provided in Sections 5 and 6
and prorated on a daily basis), and otherwise subject to the terms, covenants,
and conditions of this Lease, so far as applicable. Acceptance by Landlord of
Rent after the expiration or earlier termination shall not result in a renewal
of this Lease and shall not waive Landlord's right to bring an unlawful detainer
action against Tenant or otherwise remove Tenant from the Premises. If Tenant
fails to surrender the Premises on the expiration of this Lease despite demand
to do so by Landlord, then Tenant shall indemnify, defend, and hold Landlord
harmless from all loss or liability, including, without limitation, any claim
made by any succeeding tenant founded on or resulting from Tenant's failure to
surrender. If (i) Landlord delivers written notice to Tenant that Landlord has
entered into a lease of, or is in active negotiations of a letter of intent to
lease, all or any portion of the Premises; (ii) Tenant fails to vacate the
Premises after expiration or earlier termination of the Lease within thirty (30)
days after Landlord delivers written notice to Tenant of the lease or
negotiations of a letter of intent to lease; and (iii) Tenant's holdover beyond
that thirty (30)-day period prevents, delays, or hinders Landlord's timely
preparation or delivery of the Premises, or any portion of the Premises, for
occupancy by another tenant,
 
 
43

--------------------------------------------------------------------------------

 
 
then Tenant shall be liable for all of Landlord's Damages, if any, resulting
from any holdover or occupancy after the expiration of this thirty (30)-day
period, AND TENANT SHALL INDEMNIFY AND DEFEND THE LANDLORD PARTIES AGAINST ANY
AND ALL CLAIMS ARISING FROM TENANT'S FAILURE TO TIMELY VACATE THE PREMISES, and
any limitation on, or exculpation from, any liability or Damages elsewhere in
this Lease shall not apply to Tenant's duties to indemnify and defend Landlord
under this Section 34.
 
35. NON-WAIVER. Landlord shall not be deemed to have waived (i) any right of
Landlord or (ii) Tenant's breach of any obligation under this Lease, unless
Landlord delivers a signed writing, addressed to Tenant, explicitly
relinquishing that right or breach. Any waiver by Landlord of any right, or of
Tenant's breach, on one or more occasions shall not be deemed a waiver on any
other occasion. Further, no custom or practice arising during the administration
of this Lease shall waive or diminish Landlord's right to insist on strict
performance of Tenant's obligations under this Lease. Neither the acceptance of
Rent nor any other act or omission of Landlord at any time or times after the
happening of any event authorizing the cancellation or forfeiture of this Lease
shall operate as a waiver of any past or future violation, breach, or failure to
keep or perform any covenant, agreement, term, or condition of this Lease, or
deprive Landlord of its right to cancel or forfeit this Lease, on the notice
required by this Agreement or by any applicable law, at any time that cause for
cancellation or forfeiture may exist, or be construed so as to at any future
time stop Landlord from promptly exercising any other option, right, or remedy
that it may have under any term or provision of this Lease or at law or in
equity.
 
36. NOTICE TO MORTGAGEE. In the event of any default on the part of Landlord,
Tenant shall give notice by registered or certified mail to each Landlord's
Mortgagee whose address has been furnished to Tenant, and shall offer each
Landlord's Mortgagee a reasonable opportunity to cure the default, including
time to obtain possession of all or any part of the Project by power of sale or
a judicial foreclosure, if necessary to effect a cure.
 
37. MORTGAGEE PROTECTION. If any Landlord's Mortgagee succeeds to the interest
of Landlord under this Lease, then Landlord's Mortgagee shall not be: (i) liable
for any act or omission of any prior lessor (including Landlord); (ii) bound by
any Rent that Tenant might have paid for more than the current month to any
prior lessor (including Landlord), and all Rent shall remain due and owing,
including the amount of any Rent paid in advance to any prior lessor; (iii)
bound by any security or advance rental deposit made by Tenant that is not
delivered or paid over to Landlord's Mortgagee and with respect to which Tenant
shall look solely to Landlord for refund or reimbursement; (iv) bound by any
termination, amendment, or modification of this Lease made without Landlord's
Mortgagee's consent and written approval, except for those terminations,
amendments, and modifications permitted to be made by Landlord without
Landlord's Mortgagee's consent pursuant to the loan documents between Landlord
and Landlord's Mortgagee; (v) subject to the defenses that Tenant might have
against any prior lessor (including Landlord); and (vi) subject to the offsets
that Tenant might have against any prior lessor (including Landlord) except for
those offset rights that (a) are expressly provided in this Lease, (b) relate to
periods of time following the acquisition of all or any part of the Project by
Landlord's Mortgagee, and (c) of which Tenant has provided written notice to
Landlord's Mortgagee and with respect to which Tenant has provided Landlord's
Mortgagee a reasonable opportunity to cure the event giving rise to the offset
rights. Landlord's Mortgagee shall have no liability or responsibility under or
pursuant to this Lease or otherwise after it ceases to own an interest in the
Project. Nothing in this Lease shall be construed to require Landlord's
Mortgagee to see to the application of the proceeds of any loan, and Tenant's
agreements set forth in this Lease shall not be impaired on account of any
modification of the documents evidencing or securing any loan.
 
38. INTENTIONALLY DELETED.
 
 
44

--------------------------------------------------------------------------------

 
 
39. CHANGES TO THE PROJECT. Landlord reserves the right at any time to, in its
sole discretion and without any liability or responsibility to Tenant so long as
such items do not materially and adversely affect Tenant's business or
operations in the Premises, make changes, Alterations, reductions, and additions
to the Project, including, without limitation: (i) the construction of other
buildings or improvements in the Project; (ii) the construction of additional
stories on any building; (iii) changing the location of entrances and exits,
passageways, doors and doorways, corridors, elevators, stairs, toilets, or other
parts of common areas of the Project; (iv) running pipes, conduits, and ducts
through the Premises; and (v) carrying on any work, repairs, Alterations, or
improvements in, on, or about the Project, and, in doing so, temporarily closing
or obstructing doors, entryways, public space, and corridors in, on, or about
the Project. Landlord has no obligation to inform Tenant of any improvements or
activities that may be contemplated in the Project.
 
40. RIGHTS RESERVED TO LANDLORD. In addition to any other rights Landlord has
under this Lease, at law, or in equity, Landlord shall, in its sole discretion,
have the following rights, exercisable without notice and without liability to
Tenant for damage or injury to property, person, or business (Tenant waives and
releases all claims for any damage related to Landlord's exercise of the
following rights) and without effecting an eviction or disturbance of Tenant's
use or possession of the Premises or giving rise to any claim for setoffs or
abatement of Rent: (i) the right to sell, mortgage, assign, or transfer all or
any part of the Project or of this Lease; (ii) the right to change the name or
street address of the Building or the suite number of the Premises; (iii) the
right to install and maintain signs on the exterior and interior of the Building
or elsewhere on the Property; (iv) the right to take any reasonable measures for
the safety and protection of all or any part of the Project, or any of its
occupants; (v) the right to designate sign painting and lettering, towels,
coffee cart service, vending machines, or toilet supplies to be used or consumed
in the Building; (vi) the right to have access to all mail chutes or boxes
according to the rules of the United States Postal Service; (vii) the right to
require all persons entering or leaving the Building during any hours as
Landlord may on one or more occasions determine in its sole discretion to
identify themselves to security personnel by registration or otherwise, and to
establish their right to enter or leave the Building, and to exclude or expel
any peddler, solicitor, or beggar at any time from the Project; (viii) the right
to interrupt or temporarily suspend Project services and facilities; (ix) the
right to close the Building at any time outside Normal Business Hours, or at any
other times as Landlord may determine in its sole discretion, subject, however,
to Tenant's right to admittance under the Rules and Regulations that are
presciibed on one or more occasions by Landlord in its sole discretion; (x) the
right to grant anyone the exclusive right to conduct any business or render any
service in the Building, but this exclusive right shall not operate to exclude
Tenant from the uses permitted under Section 8 of this Lease; and (xi) the right
to lease space in the Building for restaurant uses.
 
41. TRANSFER OF LANDLORD'S INTEREST. In the event of any transfer or transfers
of Landlord's interest in the Project, other than a transfer for security
purposes only, Tenant agrees that Landlord shall be automatically relieved of
any and all obligations and liabilities on the part of Landlord accruing from
and after the effective date of the transfer, and Tenant agrees to attom to the
transferee and look solely to the transferee to perform any obligations and
liabilities of Landlord accruing on or after the effective date of the transfer.
 
42. INTENTIONALLY DELETED.
 
43. GUARANTY. If Paragraph 17 of the Basic Lease Information names a Guarantor,
then, as additional consideration for Landlord to enter into this Lease, Tenant
shall cause the Guarantor to execute the Guaranty attached to this Lease as
Exhibit J, and Tenant shall deliver the Guaranty to Landlord contemporaneously
with Tenant's execution of this Lease. Tenant's failure to deliver the Guaranty
as required in the preceding sentence is an automatic Event of Default under
this Lease, with no notice being necessary to Tenant, and shall entitle Landlord
to exercise any and all rights and remedies available to it
 
 
45

--------------------------------------------------------------------------------

 
 
under this Lease, as well as at law or in equity. Additionally, if Tenant fails
to deliver the Guaranty, then Landlord (i) shall not be required to perform any
of Landlord's Work (as defined in the Work Letter, if any, attached to this
Lease as Exhibit G), if any; (ii) shall not be required to make any
reimbursements or allowances in connection with any Premises Alterations; (iii)
shall not be required to pay any brokerage commissions to Tenant's Broker (as
named in Paragraph 19 of the Basic Lease Information), if any (and Tenant shall
indemnify Landlord against all costs, expenses, attorneys' fees, and other
liability for commissions or other compensation claimed by any broker or agent,
if the broker or agent is claiming that liability by, through, or under Tenant);
and (iv) may terminate this Lease by providing Tenant five (5) days' advance
written notice of termination. If this Section 43 conflicts with any other
provisions of this Lease, then this Section 43 shall prevail.
 
44.          GENERAL PROVISIONS.
 
a.           Entire Agreement. This Lease contains all of the agreements of the
parties, and there are no verbal or other agreements that modify or affect this
Lease. This Lease supersedes any and all prior agreements made or executed by or
on behalf of the parties regarding the Premises. In addition, no agreement shall
be effective to modify or terminate this Lease in whole or in part unless the
agreement is in writing and duly signed by the party against whom enforcement of
the modification or termination is sought.
 
b.           Terms and Headings. The words "Landlord" and "Tenant" include the
plural as well as the singular, and words used in any gender include all
genders. The term "person" in this Lease means any person, corporation,
partnership, or other entity. The titles to sections of this Lease are not a
part of this Lease and have no effect on the construction or interpretation of
any part of the Lease. Unless otherwise specified in this Lease, references to a
"month" in this Lease during the Term shall mean and refer to a full calendar
month, beginning on the first day of the calendar month and ending on the last
day of the calendar month, and all prorations to be performed under this Lease
shall be based on the actual number of days in the relevant calendar month.
 
c.           Successors and Assigns. Except as expressly stated to the contrary
in this Lease, all of the covenants, agreements, terms, and conditions contained
in this Lease shall inure to and be binding on Landlord and Tenant and their
respective heirs, successors in interest, legal representatives, and assigns.
 
d.           No Brokers. Tenant represents and warrants to Landlord that it has
not engaged any broker, finder or other person, except for Tenant's Broker, who
would be entitled to any commission or fees in respect of the negotiation,
execution, or delivery of this Lease and shall indemnify, defend, and hold
harmless Landlord against any loss, cost, liability, or expense incurred by
Landlord as a result of any claim asserted by any other broker, finder, or other
person claiming to be entitled to any commission or fees in respect of the
negotiation execution, or delivery of this Lease, except for Tenant's Broker or
Landlord's Broker (as named in Paragraph 18 of the Basic Lease Information), if
any, on the basis of any arrangements or agreements made or alleged to have been
made by or on behalf of Tenant. Landlord is responsible for paying all leasing
commissions due Landlord's Broker and Tenant's broker in connection with this
Lease.
 
e.           Accord and Satisfaction. No payment by Tenant or receipt by
Landlord of a lesser amount than any installment or payment of Rent due shall be
deemed to be other than on account of the amount due, and no endorsement or
statement on any check or payment of Rent shall be deemed an accord and
satisfaction.
 
f.           Liability of Landlord. The Landlord Parties' total obligations and
liability to any Tenant Party under this Lease are limited solely to the lesser
of (i) the proceeds of any sale, exchange, or transfer
 
 
46

--------------------------------------------------------------------------------

 
of Landlord's interest in the Building (subject to existing liens) or (ii) the
equity interest Landlord would have in the Building if the Building were
encumbered by third-party debt in an amount equal to eighty percent (80%) of the
value of the Building (as the Building's value is determined by Landlord); but
in no event shall this liability amount include any sales or insurance proceeds
received by any Landlord Party in connection with the Project. Further, no
Landlord Party, nor any officer, director, shareholder, or partner of or in any
Landlord Party, shall have or incur any personal liability whatsoever with
respect to this Lease. Additionally, Tenant waives its statutory lien under
Section 91.004 of the TPC. No Landlord Party shall be liable under any
circumstances for injury or damage to, or interference with, Tenant's business,
including, but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill, or loss of use, in each case,
however occurring.
 
g.            Remedies for Withheld Consent. Wherever in this Lease Landlord's
consent or approval is required, if Landlord refuses to grant consent or
approval, then Tenant shall not make, and Tenant waives, any claim for money
Damages (including any claim by way of setoff, counterclaim, or defense) based
on Tenant's claim or assertion that Landlord unreasonably withheld, delayed, or
conditioned its consent or approval. Tenant's sole remedy is an action or
proceeding to enforce the relevant provision by specific performance,
injunction, or declaratory judgment, and Tenant waives any claim for attorneys'
fees or any other Damages relating to that action or proceeding unless Landlord
refuses to comply with a court order or judgment requiring it to grant its
consent or approval. Further, Landlord shall have no obligation whatsoever to
grant consent or approval if the relevant provision entitles Landlord to use its
discretion.
 
h.            Severabilitv. Any provision of this Lease that shall prove to be
invalid, void, or illegal shall in no way affect, impair, or invalidate any
other provision of the Lease, and the remaining provisions of the Lease shall
nevertheless remain in full force and effect.
 
i.            Force Majeure. Except as may be otherwise specifically provided in
this Lease, time periods for Landlord's or Tenant's performance under any
provisions of this Lease not involving the payment of money shall be extended
for periods of time during which the nonperforming party's performance is
prevented due to circumstances beyond the party's control, including, without
limitation, strikes, embargoes, governmental regulations, acts of God, war,
terrorism, or other strife.
 
j.            No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises are temporarily
darkened or the view, light, or air from the windows is obstructed by reason of
any repairs, improvements, maintenance, or cleaning in or about any part of the
Project, then the darkening or obstruction shall be without liability to any
Landlord Party and without any reduction or diminution of Tenant's obligations
under this Lease.
 
k.            Identification of Tenant. If more than one person or entity
executes this Lease as Tenant,
 
then:
 
(1) Each of these persons or entities is jointly and severally liable for the
performance of all of the terms, covenants, and conditions of this Lease; and
 
(2) The term "Tenant" shall mean each of them jointly and severally. The act or
notice from, or notice or refund to, or the signature of any one or more of
them, with respect to the tenancy of this Lease, is binding on each and all of
the persons or entities executing this Lease as Tenant.
 
 
47

--------------------------------------------------------------------------------

 
 
1.           Examination of Lease. Landlord has delivered a copy of this Lease
to Tenant for Tenant's review only, and submission of this Lease for examination
or signature by Tenant does not constitute an offer to Tenant or a reservation
of or option to lease the Premises. On execution and delivery of this Lease by
Tenant, this Lease shall be binding on Tenant as an irrevocable offer to
Landlord. If Landlord does not execute and deliver this Lease to Tenant within
fifteen (15) days from the date of execution and delivery by Tenant, then Tenant
may elect not to go forward with this Lease by delivering written notice to
Landlord before the date Landlord executes and delivers this Lease to Tenant (in
which event Landlord shall have three (3) business days after Tenant's delivery
of the notice to execute and deliver this Lease). This Lease is not effective as
a lease or otherwise until it is fully executed and delivered by both Landlord
and Tenant.
 
m.           Modification for Lender. If, in connection with Landlord's
obtaining construction, interim, or permanent financing for any part of the
Building, the lender requests reasonable modifications to this Lease as a
condition to that financing, then Tenant shall not unreasonably withhold, delay,
or defer its consent to the modifications, provided that the modifications do
not increase the Base Rent or materially adversely affect the leasehold interest
created by this Lease or Tenant's rights under this Lease.
 
n.           Lease as Sublease. If this Lease is a sublease, then Tenant accepts
this Lease subject to all of the terms and conditions of the underlying lease
under which Landlord holds the Building as lessee. Tenant covenants that it will
do no act or omission that would constitute a violation by Landlord of its
obligations under the underlying lease, but Landlord acknowledges that Tenant's
agreement in this Section 44.n is premised on Landlord's assurances that the
terms of this Lease do not violate the underlying lease.
 
o.           Financial Statements. If for any reason, Tenant's parent
corporation is no longer publically traded or Tenant or Tenant's parent
corporation no longer provides its financial statements to the public at large,
then, on one or more occasions, Tenant agrees to provide to Landlord, within
fifteen (15) days of written request, Tenant's current financial statements
(including any notes on them), dated no earlier than three (3) months before
Landlord's request, certified as accurate by Tenant or, if available, Tenant's
audited financial statements (and notes on them) prepared by an independent
certified public accountant with copies of the auditor's statement. If any
guaranty is executed in connection with this Lease, then Tenant also agrees to
deliver to Landlord, within fifteen (15) days of written request, current
financial statements of the Guarantor in a form consistent with the above
criteria. Landlord agrees that the financial statements located on sec.gov for
the parent company of Tenant are in the proper format and Landlord agrees to
pull any information it needs from the public filings located at the website
sec.gov. Landlord also understands and agrees that the financial statements of
Tenant are consolidated with the parent company of FiCentive and, as such, no
specific financial statements for Tenant exist or can be provided.
 
p.           Real Property Records. This Lease is subject to all matters of
record in the real property records of the county in which the Premises is
located. By executing this Lease, Tenant consents to all plats and replats, if
any, of the Property.
 
q.           Recording. Neither Landlord nor Tenant shall record this Lease or a
short form memorandum of this Lease without the prior written consent of the
other.
 
r.           Applicable Laws. The laws of the State of Texas shall govern the
validity, performance, and enforcement of this Lease, and this Lease and the
obligations of the parties to the Lease are performable in the county in which
the Premises are located.
 
 
48

--------------------------------------------------------------------------------

 
 
s.           Compliance with Regulations. Landlord and Tenant acknowledge that
there are in effect federal, state, county, and municipal laws, orders, rules,
directives, and regulations, as well as Encumbrances, covenants, conditions, and
restrictions filed in the real property records of the county in which the
Premises are located (collectively, "Regulations"), and that additional
Regulations may be enacted or go into effect in the future that relate to or
affect the Premises or the Project. Subject to the express rights granted to
Tenant under the terms of this Lease, Tenant agrees that it will not cause or
permit to be caused any act or practice, by negligence, omission, or otherwise,
that would violate any Regulations within the Premises. In addition, no Tenant
Party shall have any claim against Landlord based on any changes Landlord may
make to the Project or the Premises pursuant to any Regulations or any charges
that may be imposed upon any Tenant Party pursuant to any Regulations.
Specifically, and without limiting Tenant's obligations under the previous two
sentences, Tenant, at its sole cost, shall (i) comply with all requirements of
the Disabilities Acts applicable to the Premises; (fi) be solely responsible for
any reasonable accommodations within, or Alterations to, the Premises required
to accommodate any Tenant Patty under the Disabilities Acts; and (iii) be solely
responsible for any reasonable accommodations or Alterations to the Project
required to accommodate a Tenant Party under the Disabilities Acts if Landlord
would not otherwise be required to make the additional accommodation or
Alteration under generally applicable provisions of the Disabilities Acts.
Landlord shall only be responsible for (i) making "readily achievable" (as
defined in the ADA) changes to common areas of the Project and (ii) modifying
policies, practices, and procedures applicable to all tenants to the extent
required under Title III of the ADA. No term of this Lease authorizes, or should
be construed as authorizing, Landlord or Tenant to violate the Disabilities
Acts. If this Section 44.s conflicts with any other provisions of this Lease,
then this Section 44.s shall prevail.
 
t.           Consent to Jurisdiction. Except as expressly provided to the
contrary in this Lease, all disputes arising, directly or indirectly, out of or
relating to this Lease, and all actions to enforce this Lease, shall be dealt
with and adjudicated in the local or federal courts of the state, commonwealth,
or jurisdiction in which Rent is due pursuant to Section 5.a, and for that
purpose Tenant expressly and irrevocably submits itself to the jurisdiction of
those courts. So far as is permitted under applicable law, this consent to
personal jurisdiction is self-operative, and no further instrument or action,
other than service of process in one of the manners specified in this Lease, or
as otherwise permitted by law, shall be necessary in order to confer
jurisdiction on it in any of the local or federal courts of the state,
commonwealth, or jurisdiction in which Rent is due. Any judgment against Tenant
in any action or proceeding relating to this Lease shall be conclusive and, to
the extent permitted by applicable law, may be enforced in any other
jurisdiction within or outside the United States of America by suit on the
judgment, a certified or exemplified copy of which shall be conclusive evidence
of the fact and of the amount of its indebtedness.
 
u.           Survival of Obligations. All provisions of this Lease that require
the payment of money or the delivery of property after the termination of this
Lease or require Tenant to indemnify, defend, or hold Landlord harmless shall
survive the termination of this Lease.
 
v.           Exhibits. The exhibits listed in Paragraph 23 of the Basic Lease
Information are attached to this Lease and by this reference made a part of the
Lease.
 
w.           Determination of Charges. Landlord and Tenant agree that each
provision of this Lease for determining charges and amounts payable by Tenant
(including, but not limited to, provisions regarding Operating Costs and
Property Taxes) is commercially reasonable and, as to each charge or amount,
constitutes a statement of the amount of the charge or a method by which the
charge is to be computed for purposes of TPC Section 93.012. ACCORDINGLY, TENANT
VOLUNTARILY AND  KNOWINGLY WAIVES ALL RIGHTS AND BENEFITS, IF ANY, AVAILABLE TO
TENANT UNDER SECTION 93.012 OF THE TPC AS TFIAT SECTION NOW EXISTS OR AS IT MAY
BE AMENDED,
 
 
 
49

--------------------------------------------------------------------------------

 
 
SUPPLEMENTED, MODIFIED, RECODIFIED, AND/OR REPLACED ON ONE OR MORE OCCASIONS.
 
x.           Application of Payments. Unless otherwise established in this
Lease, Landlord has the right to apply payments received from Tenant pursuant to
this Lease, regardless of Tenant's designation of those payments, to satisfy any
obligations of Tenant under this Lease, in any order and amounts as Landlord, in
its sole discretion, may elect.
 
y.           Authority. Each individual executing this Lease represents that it
has all requisite power and authmity to execute and deliver this Lease on behalf
of the entity for which it is signing, and by his or her signature shall bind
that party to the terms of this Lease. If Tenant is a corporation (including any
form of professional association), limited liability company, partnership
(general or limited), or other form of organization other than a natural person,
then Tenant and each person executing this Lease on behalf of Tenant covenants,
warrants, and represents that: (i) Tenant, pursuant to Tenant's organizational
documents, has duly authorized that person to execute and deliver this Lease;
(ii) this Lease is binding on Tenant according to its terms; (iii) Tenant is
duly organized and legally existing in the state of its organization, and is
qualified to do business in the State of Texas; (iv) on request, Tenant shall
provide Landlord with true and correct certified copies of Tenant's
organizational documents (including any amendments) and any authorizations for
Tenant to enter into the Lease; and (v) Tenant's execution and delivery of this
Lease shall not breach, or cause a default under, any mortgage, deed of trust,
lease, loan, credit agreement, partnership agreement, or other contract. Unless
Tenant is a natural person, two (2) authorized officers must sign on behalf of
Tenant, and this Lease must be executed by the president or vice-president and
the secretary or assistant secretary of Tenant, unless the bylaws or a
resolution of the board of directors shall othenvise provide, in which case the
bylaws or a certified copy of the resolution of Tenant, as the case maybe, must
be furnished to Landlord.
 
z.           Execution in Counterparts. This Lease may be executed in any number
of counterparts and by different parties to the Lease in separate counterparts,
each of which when executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. In proving this
Lease, a party need not produce every counterpart.
 
aa.           No Joint Venture. Landlord and Tenant shall be deemed and
construed as independent contractors with respect to one another for all
purposes relating to this Lease, and nothing contained in this Lease is intended
to constitute, nor shall it be deemed or construed as constituting, the creation
of any partnership, joint venture, or principal/agent relationship between
Landlord and Tenant arising out of the existence or exercise by Landlord or
Tenant of their respective rights under this Lease.
 
bb.           No Estate. This Lease shall create the relationship of landlord
and tenant only between Landlord and Tenant, and no estate shall pass out of
Landlord. Tenant has only a usufruct, not subject to levy and sale, and not
assignable in whole or in part by Tenant except as provided in this Lease.
 
cc.           Confidentiality. Tenant shall hold the terms of this Lease in
strict confidence for Landlord's benefit, and shall not directly or indirectly,
without Landlord's prior written consent, disclose those terms to any person
other than to (i) Tenant's directors, officers, employees, and partners, and
(ii) those brokers, consultants, lenders, or other third parties working with
Tenant in connection with this Lease and who need to know the terms of the Lease
for the purpose of consummating this transaction and who agree in writing to the
terms of this Section 44.cc. This confidentiality obligation shall not be
applicable to disclosure of information required by applicable law. Tenant shall
be liable for any disclosures made in violation of this Section 44.cc by Tenant
or by any entity or individual to whom the terms and conditions of this Lease
were disclosed or made available by Tenant. Tenant acknowledges and stipulates
that Landlord may suffer irreparable harm in the event of a breach of this
Section 44.cc, for
 
 
50

--------------------------------------------------------------------------------

 
 
which Landlord has no adequate remedy at law. Therefore, in addition to all
other remedies available pursuant to this Lease or at law, Landlord has the
right to obtain immediate injunctive or other equitable relief on a breach of
this Section 44.cc by Tenant, without the necessity of giving any notice of that
default or opportunity to cure the default. The consent by Landlord to any
disclosure shall not be deemed to be a waiver on the part of Landlord of any
prohibition against any future disclosure.
 
dd.Certification. Tenant certifies that: (i) it is not, and is not acting,
directly or indirectly,
for or on behalf of any person, group, entity, or nation named by any Executive
Order or by the U.S. Treasury Department as a terrorist, a "Specially Designated
National and Blocked Person," or any other harmed or blocked person, entity,
nation, or transaction pursuant to any law, order, rule, or regulation that is
enforced or administered by the Office of Foreign Assets Control, or pursuant to
any other statute or executive order (including the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism) or other governmental action (each a
"Prohibited Party"); (ii) it is not engaged in this transaction directly or
indirectly on behalf of, or instigating or facilitating this transaction
directly or indirectly on behalf of, any Prohibited Party; and (iii) it shall
not transfer this Lease to, contract with, or otherwise engage in any dealings
or transactions or otherwise be associated with any Prohibited Party. Tenant
shall indemnify, defend, and hold harmless Landlord from and against any and all
Damages actually incurred, arising out of, or related to any breach of the
certification in this Section 44.dd.
 
cc.Acceptance of Keys. The acceptance of keys to the Premises by Landlord, any
Landlord
 
Party, or any other person on Landlord's behalf shall not be deemed or
constitute an early termination of this Lease unless an early termination is
evidenced in writing and signed by Landlord.
 
ff.Waiver of Jury Trial. LANDLORD AND TENANT WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY LANDLORD OR TENANT
AGAINST THE OTHER OR ANY MAI1ER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD TO TENANT, THE USE OR
OCCUPANCY OF THE PREMISES BY ANY TENANT PARTY, ANY CLAIM OF INJURY OR DAMAGE,
AND ANY EMERGENCY OR OTHER STATUTORY REMEDY. IF LANDLORD COMMENCES ANY SUMMARY
OR OTHER PROCEEDING FOR NONPAYMENT OF RENT OR THE RECOVERY OF POSSESSION OF THE
PREMISES, THEN TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF WHATEVER NATURE OR
DESCRIPTION IN THE PROCEEDING, UNLESS THE FAILURE TO RAISE THE COUNTERCLAIM
WOULD CONSTITUTE A WAIVER OF THE COUNTERCLAIM. EACH PARTY ACKNOWLEDGES THAT IT
HAS RECEIVED, OR HAS HAD THE OPPORTUNITY TO RECEIVE, THE ADVICE OF COMPETENT
COUNSEL WITH REGARD TO THIS SECTION 44.ff.
 
gg•Water or Mold Notification. To the extent any Tenant Party discovers any
water leakage,
water damage, or mold in or about the Premises, Tenant shall promptly notify
Landlord of the leakage, damage, or mold in writing.
 
hh.Disclaimer of Representations and Warranties. Tenant represents and warrants
to
 
Landlord that: (i) no Landlord Party made, and no Tenant Party relied on, any
representation, warranty, or promise, express or implied, with respect to this
Lease or the Project, except for those specifically expressed in this Lease and
(ii) Tenant acquired no rights, easements, or licenses (by implication or
othenvise), except for those specifically expressed in this Lease.
 
ii.Waiver of Rights. TO THE EXTENT ALLOWED BY APPLICABLE LAW, TENANT
WAIVES FOR ITSELF, AND ALL THOSE CLAIMING UNDER IT, ANY RIGHTS THAT IT MAY HAVE
UNDER ANY PRESENT OR FUTURE CONSTITUTION, STATUTE, OR RULE OF LAW: (i)
 
 
51

--------------------------------------------------------------------------------

 
 
TO REDEEM THE PREMISES AFTER TERMINATION OF TENANT'S RIGHT OF OCCUPANCY BY ORDER
OR JUDGMENT OF ANY COURT OR BY ANY LEGAL PROCESS OR WRIT; (ii) THAT EXEMPTS
PERSONAL PROPERTY FROM LIABILITY FOR DEBT OR FOR DISTRESS FOR RENT; (iii) THAT
ENTITLES TENANT TO NOTICE OR HEARING BEFORE LANDLORD OBTAINS ANY PREJUDGMENT
REMEDY; OR (iv) THAT ENTITLES TENANT TO RECEIVE ANY PRIOR NOTICE TO QUIT AS A
CONDITION PRECEDENT TO LANDLORD'S FILING OF A COMPLAINT AND SUMMONS FOR
IMMEDIATE POSSESSION OR OCCUPANCY OF THE PREMISES.
 
jj.Waiver of Texas Deceptive Trade Practices Act. TENANT SPECIFICALLY
ACKNOWLEDGES AND AGREES THAT IT HAS KNOWLEDGE AND EXPERIENCE IN
 
FINANCIAL AND BUSINESS MA!1ERS THAT ENABLE IT TO EVALUATE THE MERITS AND
 
 
RISKS OF ITS TRANSACTION WITH LANDLORD, AND THAT IT IS NOT IN A SIGNIFICANTLY
DISPARATE BARGAINING POSITION WITH LANDLORD. TENANT WAIVES ALL ITS RIGHTS UNDER
THE TEXAS DECEPTIVE TRADE PRACTICES—CONSUMER PROTECTION ACT, SECTION 17.41, ET
SEQ. OF THE TEXAS BUSINESS AND COMMERCE CODE (AS AMENDED, SUPPLEMENTED,
MODIFIED, RECODIFIED, AND/OR REPLACED ON ONE OR MORE OCCASIONS, THE "DTPA"), A
LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER CONSULTATION WITH
AN ATTORNEY OF TENANT'S OWN SELECTION, TENANT VOLUNTARILY CONSENTS TO THIS
WAIVER. TENANT REPRESENTS AND WARRANTS THAT ITS ATTORNEY WAS NOT, DIRECTLY OR
INDIRECTLY, IDENTIFIED, SUGGESTED, OR SELECTED BY ANY LANDLORD PARTY.
 
(SIGNATURES ON NEXT PAGE(S))
 
 
52

--------------------------------------------------------------------------------

 


 
The parties to this Lease have executed the Lease as of the date specified in
Paragraph I of the Basic Lease Information.
 
LANDLORD:                                          DOMICILIO OC, LLC,
 
a Texas limited liability company
 
By: /s/ John C.
Horn                                                              
Name:  John C.
Horn                                                               Title:
Manager
 
Date: February 12 ,2015
 
FebTENANT:                                          FICENTIVE, INC.,
 
a Nevada corporation
 
By:/s/ Louis A. Hoch                                                    
 
Name: Louis A. Hoch                                                    
 
Title: President and CEO                             
 
Date: February 12 ,2015     
                  
 
S-1

--------------------------------------------------------------------------------

 
 

 
 
EXHIBIT A
 
FLOOR PLAN OF THE PREMISES
 
[floor_plan.jpg]
 
THIS PLAN IS FOR REFERENCE PURPOSES ONLY
 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
 
DESCRIPTION OF THE REAL PROPERTY
 
ALL OF LOT 9 OF COUNTRYSIDE COMMERCIAL SUBDIVISION, PLAT OF WHICH IS RECORDED IN
VOLUME 9400, PAGE 24 OF THE BEXAR COUNTY DEED AND PLAT RECORDS: CONTAINING ALL
OF LOT 12 OF COUNTRYSIDE COMMERCIAL SUBDIVISION UNIT 7, PLAT OF WHICH IS
RECORDED IN VOLUME 9521, PAGE 189 OF THE BEXAR COUNTY DEED AND PLAT RECORDS.
 
 
 
 
B-1

--------------------------------------------------------------------------------

 


 
EXHIBIT C
 
CONFIRMATION OF LEASE TERM
 
This Confirmation is made as
of                                                                                               ,
20   , between                           
a                                                    ("Landlord"), and                                                 a                                           ("Tenant").
 
Landlord and Tenant have entered into that certain Office Building Lease (the
"Lease") dated               20        , in which Landlord leased to Tenant and
Tenant leased from Landlord certain
premises consisting of
approximately                                                                       rentable
square feet, situated on
the                                                        floor of the office
building located
at                                                                                              ,
Texas                     
 
Pursuant to Section 3 of the Lease, Landlord and Tenant confirm the Commencement
Date and Expiration Date of the Term of the Lease as follows:
 
                             is the Commencement Date.
 
days following the Commencement Date is the Expiration Date.
 




 
LANDLORD:                                                                       TENANT:
 
a
a
 
By:
By:
 
Name:
Name:
 
Title:
Title:
 
Date:
, 20
Date:     ,20
 
 
 
By:
 
 
Name:
 Title:
   
 

 

 
C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF TENANT ESTOPPEL CERTIFICATE
 
TENANT ESTOPPEL CERTIFICATE
 
Tenant:                                                                                                                              
 
Premises
Address:                                                                                ,
Texas                           (the "Property")
 
Suite:                                                     Area:                   Sq.
Ft. (Rentable)
 
Date of
Lease.                                                                                                                             
 
Date(s) of Lease
Amendment(s):                                                                                                                             
 
Commencement
Date.                                                                                                                              
 
Expiration Date:                                 days following the Commencement
Date
 
Current Base Monthly Rent:
$                                                                                                                             
 
Base Monthly Rent
Increases:                                                                                                                             
 
Date of Last Rent
Payment:                                                                                                                             
 
Amount of Last Rent Payment:
$                                                                                                                             
 
Operating Costs:
$                                                                                                                             
 
Percentage Share of Operating Costs and Property
Taxes:                                                                                                                             
 
Current Monthly Payment of Operating Costs and Property Taxes:
$                                                                                                                             
 
Security
Deposit:                                                                                                                             
 
Guarantor.                                                                                                                             
 
The undersigned, as Tenant under the Lease of the above-referenced premises (the
"Premises") executed
 
by ("Landlord"), as Landlord, and Tenant on the above-referenced date,
 
represents,                      certifies,                  and            covenants                    to ("Buyer"),
 
("Lender"), and their assignees, as follows:
 
1.            LEASE. The copy of the Lease, including all addenda and amendments
to the Lease, attached as Exhibit A, is a true and correct copy of the Lease
that is in full force and effect and that has not been further amended,
supplemented, or changed by letter agreement or othenvise.
 
2.            COMPLETION OF PnEtsiisEs/No DISPUTES. Tenant has accepted
possession of all of the Premises, and all conditions to be satisfied by
Landlord under the Lease have been satisfied pursuant to the Lease, including,
but not limited to, completion of construction of any required improvements to
the Premises except those listed below.
 
3.            No DEFAULTS/CLAIMS. All conditions of the Lease to be performed by
Landlord necessary to the enforceability of the Lease have been satisfied, and
Landlord is not in default under the Lease, except for the following existing
alleged defaults by Landlord:
 
 
D-1

--------------------------------------------------------------------------------

 
 
In addition, Tenant has not delivered any notice to Landlord regarding an
alleged default by Landlord under the Lease, except for the notices delivered on
the following dates and with respect to the following alleged defaults:
 
 
Further, except as listed above, Tenant has no disputes, claims, counterclaims,
defenses, or setoffs against Landlord or liens against all or part of the
Property, or of any buildings, landscaping, parking structures, or other
facilities and improvements on the Property (collectively, the "Project")
arising from the Lease.
 
Tenant is not entitled to any concessions, rebates, allowances, or Rent ("Rent"
means base monthly rent, additional rent and rent adjustments, and other charges
required by the Lease) for any period after this certification, nor is Landlord
obligated to construct or install any additional improvements in the Premises
except those listed below.
 
 
4.           No ADVANCE PAYMENTS; SECURITY DEPOSIT. No Rent payable under the
Lease has been paid in advance by Tenant except the current month's Rent.
Landlord has no obligation to segregate the security deposit (if any) or to pay
interest on the security deposit (if any).
 
5.           No PURCHASE OR TERMINATION RIGHTS. Tenant has no option and no
right of first refusal to purchase all or any part of the Project or any
interest in the Project and no right to cancel or teiminate the Lease.
 
6.           No EXTENSION RIGHTS. Tenant has no option or right to extend the
term of the Lease, except those listed below.
 
 
7.           No SUBLEASE/ASSIGNMENT. Tenant has not entered in any sublease,
assignment, or other
 
 
agreement transferring any of its interest in the Lease or the Project, except
those listed below.
 
 
8.           No NOTICE. Tenant has not received notice of any assignment,
hypothecation, mortgage, or
 
 
pledge of Landlord's interest in the Lease or the Rent or other amounts payable
under the Lease, nor any violation of any federal, state, county, or municipal
laws, regulations, or orders related to the use or condition of any part of the
Project, except those listed below.
 
 
 
D-2

--------------------------------------------------------------------------------

 
 
9.HAZARDOUS SUBSTANCES. No Hazardous Substance has been used, treated, stored,
or disposed
of on the Property by Tenant. Tenant does not have any permits or identification
numbers issued by the United States Environmental Protection Agency or by any
state, county, or municipal agencies with respect to its operations on the
Property, except those listed below.
 
 
"Hazardous Substance" means any substance or material that is described as a
toxic or hazardous substance, waste, or material or a pollutant or contaminant
by any federal, state, county, or municipal law, ordinance, rule, or regulation
in force now or in the future, as amended on one or more occasions, in any way
relating to or regulating human health or safety or industrial hygiene or
environmental conditions or pollution or contamination, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601, et seq. and the Solid Waste Disposal Act, 42 U.S.C. § 6901, et
seq. (as these laws may be amended, supplemented, modified, recodified, and/or
replaced on one or more occasions, and including any governmental rules,
regulations, standards, and guidelines relating to these laws), including,
without limitation, PCBs, petroleum products, asbestos, and asbestos containing
materials, crude oil, natural gas liquids, liquefied natural gas, or synthetic
gas usable as fuel, and "source," "special nuclear," and "byproduct" material as
defined in the Atomic Energy Act of 1985, 42 U.S.C. § 3011 et seq.
 
10.           No MODIFICATION OF LEASE. From the date of this Certificate
through , no
 
modification or amendment to the Lease, forgiveness of payment of Rent due under
the Lease, grant of extension or option, or prepayment of Rent more than one (1)
month in advance may be made except with the written consent of Buyer.
 
11.           RELIANCE; BUYER'S RIGHTS. Tenant recognizes and acknowledges it is
making these representations to Buyer with the intent that Buyer or its
assignees shall rely on Tenant's representations in connection with Buyer's
acquisition of the Project. All Rent payments under the Lease shall continue to
be paid to Landlord pursuant to the Lease until Tenant is notified otherwise in
writing. As of the effective date of the purchase of the Project by Buyer,
Tenant shall recognize Buyer as landlord under the Lease. Tenant further
acknowledges and agrees that Buyer and its successors and assigns (including any
entity holding a deed of trust at any time after the date of this Certificate)
have the right to rely on the information contained in this Certificate.
 
12.           BINDING. The provisions of this Certificate shall be binding on
and inure to the benefit of the successors, assigns, personal representatives,
and heirs of Tenant and Buyer.
 
 
D-3

--------------------------------------------------------------------------------

 
 
13.           DUE EXECUTION AND AUTHORIZATION. The undersigned, and the persons
executing this Certificate on behalf of the undersigned, are duly authorized to
execute this Certificate on behalf of Tenant and to bind Tenant to the
Certificate.
 
TENANT:
a
 
By:                                                                    
 
Name:                                                    
 
Title.                                                                                             
 
Date:                                                    ,20 
 
By:                                                              
Name:                                                     Title.
 
Date:                                                     , 20
 
 
D-4

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
RULES AND REGULATIONS
 
1. The sidewalk and public portions of the Project shall not be obstructed, nor
shall refuse, furniture, boxes, or other items be placed in the Project, by any
Tenant Party, nor shall they be used for any purpose other than ingress and
egress to and from the Premises, or for going from one part of the Project to
another part of the Project.
 
2. No curtains, blinds, shades, louvered openings, or screens shall be attached
to or hung in, or used in connection with, any window or door of the Premises,
without the prior written consent of Landlord, which consent may be arbitrarily
withheld by Landlord. No aerial or antenna shall be erected on the roof or
exterior walls of the Premises or on the Building without the prior written
consent of Landlord, which consent may be arbitrarily withheld.
 
3. The plumbing fixtures shall not be used for any purpose other than those for
which they were constructed, and no sweepings, rubbish, rags, or other
substances shall be thrown in them. Further, Tenant shall not install any
garbage disposal in any sink in the Premises.
 
4. No Tenant Party shall do, nor permit anything to be done, in or about the
Building, or bring or keep anything in or about the Building, that shall in any
way increase the rate of fire or other insurance on the Building, or on property
kept in the Building, or othenvise increase the possibility of fire or other
casualty.
 
5. No bicycles, motorcycles, motorized vehicles, or animals of any kind (except
animals assisting disabled persons) shall be brought into the Premises or the
Building.
 
6. Subject to the exception in the following sentence, no cooking shall be done
or permitted in the Premises by any Tenant Party. Conventional coffeemakers,
microwave ovens, and vending machines may be installed exclusively for the use
of Tenant Parties. No Tenant Party shall cause or permit any unusual or
objectionable odors to be produced on or permeate from the Premises.
 
7. No Tenant Party shall make or permit to be made any unseemly or disturbing
noises or disturb or interfere with occupants of the Building or neighboring
premises or their invitees, customers, guests, and employees.
 
8. No Tenant Party shall at any time bring or keep on the Premises any
inflanunable, combustible, or explosive substance or any chemical substance,
other than reasonable amounts of chemicals, such as photocopier toner, cleaning
fluids, and solvents required in the normal operation of Tenant's business, all
of which shall only be used in strict compliance with all applicable
Environmental Laws.
 
9. Landlord shall have a valid passkey to all spaces within the Premises at all
times during the Tenn. No additional locks or bolts of any kind shall be placed
on any of the doors or windows by any Tenant Party, nor shall any changes be
made in existing locks or the mechanism of the locks, without the prior written
consent of Landlord and unless and until a duplicate key is delivered to
Landlord. No Tenant Party shall make duplicates of the keys for the Premises
without the prior consent of Landlord. Tenant must, on the termination of its
tenancy, return to Landlord all keys to stores, offices, and toilet rooms.
 
 
E-1

--------------------------------------------------------------------------------

 
TENANT'S INITIALS HERE. 
10. All deliveries must be made via the service entrance and service elevator,
when provided, during Normal Business Hours. Landlord's written approval must be
obtained for any delivery during hours other than Normal Business Hours.
 
11. All deliveries, removals, or the carrying in or out of any safes, freights,
furniture, or bulky matter of any description may be accomplished only pursuant
to Landlord's approved procedures and then only in and through approved areas,
during approved hours. If any items shall exceed the designed floor load
capacity of the Premises, then Tenant may not install those items unless Tenant
installs structural reinforcement, at Tenant's expense, as directed by Landlord.
 
12. There shall not be used in any space, or in the public halls of the
Building, either by a Tenant Party or by jobbers or others, in the delivery or
receipt of merchandise to any Tenant Party, any hand trucks, except those
equipped with rubber tires and side guards. No hand trucks shall be used in
elevators other than those designated by Landlord as service elevators. All
deliveries shall be confmed to the service areas and through the approved
service entries.
 
13. No Tenant Party shall create or use any advertising mentioning or exhibiting
any likeness of the Building without the prior written consent of Landlord.
 
14. Landlord reserves the right to exclude from the Building at all times other
than Normal Business Hours all persons who do not present a pass to the Building
on a form or card approved by Landlord.
 
15. No portion of the Project shall be used for lodging, gambling, or any
illegal, immoral, or improper purpose.
 
16. Canvassing, soliciting, and peddling within the Building or in the common
areas of the Project is prohibited.
 
17. In order to obtain maximum effectiveness of the cooling system, Tenant shall
lower and/or close Venetian or vertical blinds or drapes when the sun's rays
fall directly on the exterior windows of the Premises.
 
18. Tenant Parties are not permitted to occupy at any one time more than the
number of parking spaces in the parking areas permitted in the Lease (including
parking spaces, if any, reserved exclusively for Tenant). Usage of parking
spaces shall be in common with all other tenants of the Building and their
employees, agents, contractors, and invitees. All parking space usage shall be
subject to any reasonable rules and regulations for the safe and proper use of
parking spaces that Landlord may prescribe. Landlord, in Landlord's sole and
absolute discretion, may establish on one or more occasions a parking decal or
pass card system, security check-in, or other reasonable mechanism to restrict
parking in the parking areas. On request by Landlord, Tenant shall furnish
Landlord with the license numbers and descriptions of any vehicles of Tenant or
its principals, employees, agents, or contractors. Tenant acknowledges that
reserved parking spaces, if any, shall only be reserved during Normal Business
Hours.
 
19. Parking spaces may be used for the parking of passenger vehicles only.
Overnight parking in parking areas is prohibited. All trucks and delivery vans
shall be parked in designated areas only and not parked in spaces reserved for
cars. All loading and unloading of goods shall be done only at the times, in the
areas, and through the entrances designated for loading purposes by Landlord.
Landlord has the right to tow or othenvise remove vehicles of Tenant Parties
that are improperly parked, blocking ingress or egress lanes, or violating
parking rules, at the expense of Tenant or the owner of the vehicle, or both,
and without liability to Landlord.
 
 
E-2

--------------------------------------------------------------------------------

 
TENANT'S INITIALS HERE: 
20. Tenant Parties shall abide by all posted roadway signs in and about the
parking facilities.
 
21. Landlord has the power to prescribe the weight and position of heavy
equipment or objects. All damage done to the Building by the improper placing of
heavy items by any Tenant Party shall be repaired at the expense of Tenant.
 
22. No Tenant Party shall cause or permit any waste material or refuse to be
dumped on or remain on any part of the Project outside the Premises, and no
Tenant Party shall cause or allow any materials, supplies, equipment, finished
products, semi-finished products, or articles of any nature to be stored on or
remain on the Project outside the Premises.
 
23. Tenant shall be responsible for the removal and proper disposition of all
crates, oversized trash, boxes, and other similar items other than customary
trash generated by general office use.
 
24. Tenant Parties shall comply with any recycling programs for the Building
implemented by Landlord on one or more occasions (e.g., Tenant Parties shall
separate waste appropriately so that it can be efficiently processed by
Landlord's particular recycling contractors). To the extent Tenant Parties fail
to comply with any of Landlord's recycling programs for the Building, Tenant
shall be required to pay any contamination charges related to this
noncompliance.
 
25. Landlord is not responsible for lost or stolen Personal Property or money
occurring in or on any part of the Project, regardless of how or when the loss
occurs.
 
26. No Tenant Party shall paint or decorate any part of the Project, or mark,
cut into, drive nails, hooks, or screws into, or in any way deface any part of
the Project, without the prior written consent of Landlord, except that standard
picture hanging shall be permitted without Landlord's prior consent.
 
27. No Tenant Party shall install, operate, or maintain in the Premises or in
any other area of the Building any electrical equipment that does not bear the
U/L (Underwriters Laboratories) seal of approval, or that would overload the
electrical system or any part of the system beyond its capacity for proper,
efficient, and safe operation as determined by Landlord. No Tenant Party shall
furnish any HVAC to the Premises, including the use of any electronic or gas
heating devices, without Landlord's prior written consent.
 
28. No machinery of any kind, other than ordinary office machines such as
typewriters, information processing systems, copy machines, communications
equipment, personal computers, printers, and calculators, shall be operated in
the Premises without the prior written consent of Landlord. No space heaters or
fans shall be operated in the Building.
 
29. The Project is deemed to be a "no smoking" area, and smoking is prohibited
in or on any part of the Project.
 
30. Tenant shall not allow the Premises to be occupied by more than five (5)
persons per one thousand (1,000) square feet of rentable area.
 
31. Tenant shall take all steps necessary to prevent (i) inadequate ventilation,
(ii) emission of chemical contaminants from indoor or outdoor sources, and (iii)
emission of biological contaminants. Tenant shall not allow any unsafe levels of
chemical or biological contaminants (including volatile organic compounds) in
the Premises and shall take all steps necessary to prevent the release of
contaminants from adhesives (e.g., upholstery, wallpaper, carpet, machinery,
supplies, and cleaning agents).
 
 
E-3

--------------------------------------------------------------------------------

 
TENANT'S INITIALS HERE. 


 
32. If Tenant asserts that the air quality in the Premises is unsatisfactory or
if Tenant requests any air quality testing within the Premises, then Landlord
may elect to cause its consultant to test the air quality within the Premises
and to issue a report regarding that air quality. If the report from any air
quality testing indicates that the air quality within the Premises is comparable
to the air quality of other Class A office buildings in the market area of the
Building, or if the report from the testing indicates that the air quality does
not meet that standard as a result of the activities caused or permitted by
Tenant in the Premises, then Tenant shall reimburse Landlord for all costs of
the applicable tests and report. Additionally, if Tenant causes or permits any
activity that adversely affects the air quality in the Premises, in the common
area of the Building, or in any premises within the Building, then Tenant shall
be responsible for all costs of remedying the adverse effect on the air quality.
 
33. Tenant shall cooperate with Landlord's employees in keeping the Premises
neat and clean and in the performance of janitorial service to the Premises
 
34. No Tenant Party shall locate equipment, cabinets, or furniture adjacent to
mechanical or electrical access panels or over air conditioning outlets so as to
prevent Landlord's personnel and employees from servicing those units. All costs
of moving equipment, cabinets, or furniture for Landlord's access to mechanical
or electrical access panels or air conditioning outlets shall be at Tenant's
sole expense.
 
35. Corridor doors in the Premises and the Building, when not in use, shall be
kept closed.
 
36. Landlord may, during periods of civil unrest, close and lock the Building's
exterior doors for the safety of the Building and its occupants. This decision
shall be solely the option of Landlord, and Landlord shall not be liable for any
omission or commission in implementing this procedure.
 
37. Landlord may evacuate the Building in the event of an emergency or
catastrophe.
 
38. Tenant Parties shall cooperate fully with any life-safety plans of the
Building established and administered by Landlord, including, without limitation
by participating in exit drills, fire inspections, and life-safety orientations.
 
39. Whenever these Rules and Regulations directly conflict with any of the
rights or obligations of any Tenant Party under the Lease, the Lease shall
govern. These Rules and Regulations may be reasonably modified by Landlord on
one or more occasions. Landlord may waive any of the Rules and Regulations in
writing, but the waiver shall apply only to Tenant Parties and to the extent set
forth in the written waiver.
 
 
E-4

--------------------------------------------------------------------------------

 
TENANT'S INITIALS HERE: 
EXHIBIT F
 
INTENTIONALLY OMITTED
 
F-1

 
EXHIBIT G
 
WORK LETTER
 
LANDLORD TO PERFORM WORK
 
BASIC WORK LETTER INFORMATION
 
1.           LANDLORD WORK. Landlord shall have the responsibility of carrying
out all Premises Alterations shown in the specification attached as Exhibit G-1
to this Work Letter (the "Landlord's Work").
 
2.           INTENTIONALLY OMITTED.
 
3.           COSTS OF LANDLORD'S WORK.
 
a.            Tenant Cost Proosal. Landlord shall provide Tenant with a
good-faith quote for the cost of canying out Landlord's Work, including the cost
of any Tenant-supplied equipment that may need to be installed (the "Tenant Cost
Proposal"). Within five (5) business days after Tenant's receipt of the Tenant
Cost Proposal, Tenant shall approve the Tenant Cost Proposal in writing and
deliver it to Landlord; if Tenant does not provide any notice of approval or
rejection of the Tenant Cost Proposal, then the Tenant Cost Proposal shall be
deemed approved by Tenant. Tenant shall not unreasonably withhold its approval
of the Tenant Cost Proposal, but will be permitted to provide its needed changes
to the Tenant Cost Proposal. On Tenant's written or deemed approval of the
Tenant Cost Proposal, Landlord shall be authorized to proceed with the
construction of Landlord's Work Plans. Landlord shall not be obligated to
proceed with any of Landlord's Work (including any ordering or purchasing of
materials) until (i) the Tenant Cost Proposal is approved or deemed approved by
Tenant and (ii) Tenant pays the Upfront Tenant Cost as required by subparagraph
(b) below.
 
b.            Payments by Tenant for Landlord's Work. Promptly on Tenant's
written or deemed approval of the Tenant Cost Proposal, Tenant shall pay to
Landlord the sum equal to the cost of the Landlord's Work as set forth in the
approved Tenant Cost Proposal, minus the Tenant Improvement Allowance as defined
in Paragraph 15 of the Basic Lease Information. The balance of the actual costs
of carrying out Landlord's Work including all Change Orders (as defined in this
Work Letter), shall be billed periodically to Tenant as Landlord's Work
proceeds, and Tenant shall pay each invoice within five (5) business days of
Landlord's delivery of each bill to Tenant. All of the actual costs of canying
out Landlord's Work (in excess of the Tenant Improvement Allowance) shall be
paid by Tenant in MI on or before the Commencement Date. On Tenant's timely
approval of any Change Order pursuant to Section 5 below, Tenant shall pay to
Landlord the total cost of the Change Order at the time Tenant sends its written
approval to Landlord, and the balance shall be billed periodically and paid by
Tenant as provided in the preceding two sentences. The amounts payable under
this Section 3 shall constitute additional rent due pursuant to the Lease, and
failure to make any of these payments when due shall constitute an Event of
Default under this Lease, entitling Landlord to all of its remedies for an Event
of Default under the Lease as well as all remedies othenvise available to
Landlord at law or in equity.
 
4.           LANDLORD'S WORK. Subject to the terms and conditions set forth in
this Work Letter, Landlord shall commence and diligently proceed with Landlord's
Work. Landlord shall perform, or cause the performance of, Landlord's Work in a
good and workmanlike manner and in compliance with all laws and ordinances
applicable to the Premises.
 
 
G-1

--------------------------------------------------------------------------------

 
 
5. CHANGE ORDERS. If Tenant requests an item or condition that, in Landlord's
sole discretion, shall require additional costs or shall cause a delay in the
construction of Landlord's Work (a "Change Order"), then Landlord shall not be
required to perform the Change Order until (i) Tenant requests the Change Order
in writing; (H) Landlord approves the Change Order; and (iii) Tenant pays
Landlord the total cost of the Change Order as set forth in Section 3.b above.
Tenant shall be responsible for any additional costs incurred and delays caused
as a result of any Change Order and shall deposit the amount of projected
additional cost with Landlord in advance.
 
6. SUBSTANTIAL COMPLETION. Landlord and Tenant shall walk through and inspect
Landlord's Work just before the anticipated date of completion of Landlord's
Work and issuance of certificate of occupancy, if required. If, at the time of
the inspection, any materially defective or unfinished items of Landlord's Work
(excluding minor details, adjustments, or any other punch-list items that would
not materially interfere with Tenant's use of the Premises for normal business
operations), then Landlord shall promptly cause those items, if any, to be
completed or corrected, as the case may be. Tenant shall, within five (5) days
after confirmation of Substantial Completion (as defined below) pursuant to the
inspection, execute a certificate confirming that Landlord's Work is
Substantially Complete and identifying all punch-list items (the "Substantial
Completion Certificate"). Landlord shall complete all punch-list items
identified by Tenant within thirty (30) days after the issuance of the
Substantial Completion Certificate, or a longer period of time if reasonably
necessary to complete the punch-list items. "Substantial Completion" or
"Substantially Completed" means that: (i) there are no materially defective or
materially unfinished items in Landlord's Work that would materially interfere
with Tenant's use of the Premises for normal business operations; and (ii) the
Premises have been completed by Landlord substantially pursuant to the Final
Plans, except for any punch-list items. Landlord's Work may include variations
from the Final Plans without Tenant's prior approval if those variations are
necessary to comply with any laws, ordinances, or regulations or are otherwise
reasonably necessary, as determined by Landlord in its sole discretion. In the
event of a dispute between Landlord and Tenant as to whether Landlord has
Substantially Completed the construction of the Premises as required in this
Work Letter, a certificate executed by Landlord's architect shall be deemed
conclusive.
 
7. TENANT'S ENTRY. Landlord grants Tenant a license to enter the Premises before
the completion of Landlord's Work for the limited purpose of inspecting the
Premises and developing a punch list of items to be adjusted or completed.
Tenant shall not exercise this right in a manner that interferes with Landlord's
Work, and Landlord shall have the immediate right to terminate Tenant's license
if any entry by Tenant interferes with Landlord's Work. This license shall be
for the period beginning on the date of the Lease and ending on the earlier of
(i) the date of Substantial Completion of Landlord's Work or (ii) the date of
termination of the Lease. All of the terms, covenants, and conditions set forth
in the Lease shall apply to this license, except for requirements to pay Rent or
other sums. Tenant agrees to indemnify and hold Landlord harmless against any
loss or damage resulting from Tenant's exercise of its rights under this
license.
 
8. TENANT'S REMEDY. Tenant's sole and exclusive remedy against Landlord for any
defects in Landlord's Work is for the repair and replacement of those defects,
but Landlord shall not be responsible for any defect of any nature in Landlord's
Work of which Landlord is not notified by Tenant in writing within one (1) year
after Substantial Completion. LANDLORD MAKES NO WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE, IN CONNECTION WITH LANDLORD'S WORK, EXCEPT THE
WARRANTIES EXPRESSLY SET FORTH IN THIS SECTION 8. TENANT'S SOLE REMEDY FOR THE
BREACH OF ANY APPLICABLE WARRANTY IS THE REMEDY SET FORTH IN THIS SECTION 8.
Tenant agrees that no other remedy, including, without limitation, incidental or
consequential damages for lost profits, injury to
 
 
G-2

--------------------------------------------------------------------------------

 
 
person or property, or any other incidental or consequential loss, is available
to Tenant for any defects in Landlord's Work.
 
9.TENANT'S WORK. Tenant represents and warrants to Landlord that, on Substantial
Completion
of Landlord's Work, Tenant shall (i) perform Tenant's Work, if any, in
compliance with the provisions of the Tenant Work Letter attached to this Work
Letter as Exhibit 0-2, if any, and (ii) install its equipment and fixtures in
the Premises promptly and diligently in a professional and workmanlike manner.
 
 
G-3

--------------------------------------------------------------------------------

 
 
EXHIBIT G-1
 
LANDLORD'S WORK
 
[floor_plan2.jpg]
This exhibit is for reference purposes only, no warranties or representation as
to accuracy is intended.
 
A.  
New Building standard paint throughout the Premises (one color)

B.  
Patch to match the existing carpet and professionally clean the existing carpet
throughout the

 
Premises

C.  
Replace damaged ceiling tiles as needed

D.  
Provide secure closet in Storage area (across from break room) as noted
hereinabove

E.  
Wall demo and construction as noted hereinabove

F.  
Install two optical readers (same as was installed by Landlord a few months ago
for Payment Data Systems; no controller needed)

 
 
G-4

--------------------------------------------------------------------------------

 
EXHIBIT 11
 
BASE RENT ABATEMENT
 
The Base Rent shall be conditionally abated for the first two (2) months of the
Term. All other sums due under the Lease shall be payable as provided in the
Lease. The abatement of Base Rent provided for in this Exhibit H is conditioned
on Tenant's full and timely performance of all its obligations under the Lease.
If at any time during the abatement period a default by Tenant occurs, then the
abatement of Base Rent provided for in this Exhibit H shall cease, and Tenant
shall commence the payment of Base Rent as if the date of execution of the Lease
were, solely for the puipose of calculating the Base Rent payable for any
partial month, the date of the default.
 
If there is any conflict between this Exhibit H and the Lease, then this Exhibit
H shall control.
 
 
 
H-1

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
INTENTIONALLY OMITTED
 
 
I-1

--------------------------------------------------------------------------------

 
EXHIBIT J
 
GUARANTY
 
In order to induce DOMICILIO OC, LLC, a Texas limited liability company
("Landlord"), to execute the Office Building Lease with FICENTIVE, INC., a
Nevada corporation ("Tenant"), dated
February, 2015, (the "Lease") in which Landlord shall lease to Tenant and Tenant
shall lease from
Landlord certain premises consisting of approximately 2,769 rentable square
feet, situated on the first (1') floor of the office building located at 12500
San Pedro, San Antonio, Texas 78216, the undersigned (whether one or more than
one) (collectively, "Guarantor") has guaranteed, and by this instrument does
hereby guarantee, for Ten and 00/100 Dollars ($10.00) and other good and
valuable consideration, the payment and performance of all liabilities,
obligations, and duties (including, but not limited to, payment of rent) imposed
on Tenant under the terms of the Lease, as if Guarantor has executed the Lease
as Tenant.
 
Guarantor waives notice of acceptance of this Guaranty and all other notices in
connection with this Guaranty or in connection with the liabilities,
obligations, and duties guaranteed by this Guaranty, including notices of
default by Tenant under the Lease, and waives diligence, presentment, and suit
on the part of Landlord in the enforcement of any liability, obligation, or duty
guaranteed by this Guaranty.
 
Guarantor further agrees that Landlord shall not be first required to enforce
against Tenant or any other person any liability, obligation, or duty guaranteed
by this Guaranty before seeking enforcement of this Guaranty against Guarantor.
Suit may be brought and maintained against Guarantor by Landlord to enforce any
liability, obligation, or duty guaranteed by the Guaranty without joinder of
Tenant or any other person. The liability of Guarantor shall not be affected by
any indulgence, compromise, settlement, or variation of terms that may be
extended to Tenant by Landlord or agreed to by Landlord and Tenant, and shall
not be impaired, modified, changed, released, or lted in any manner whatsoever
by any impairment, modification, change, release, or limitation of the liability
of Tenant or its estate in bankruptcy, or of any remedy for the enforcement of
any impairment, modification, change, release, or limitation of the liability of
Tenant or its estate in bankruptcy, resulting from the operation of any present
or future provision of the federal Bankruptcy Code, or any similar law or
statute of the United States or any state of the United States. Landlord and
Tenant, without notice to or consent by Guarantor, may at any time or times
enter into any extensions, renewals, amendments, assignments, subleases, or
other covenants with respect to the Lease that they may deem appropriate, and
Guarantor shall not be released as a result of those extensions, renewals,
amendments, assignments, subleases, or other covenants, but shall continue to be
fully liable for the payment and performance of all liabilities, obligations,
and duties of Tenant under the Lease as extended, renewed, amended, assigned, or
otherwise modified.
 
It is understood that other agreements similar to this Guaranty may, at
Landlord's sole option and discretion, be executed by other persons with respect
to the Lease. This Guaranty shall be cumulative of any of those agreements, and
the liabilities and obligations of Guarantor under this Guaranty shall in no
event be affected or diminished by reason of those other agreements. Moreover,
if Landlord obtains the signature of more than one guarantor on this Guaranty or
obtains additional guarantee agreements, or both, then Guarantor agrees that
Landlord, in Landlord's sole discretion, may (i) bring suit against all
guarantors of the Lease jointly and severally or against any one or more of
them, (ii) compromise or settle with any one or more of the guarantors for the
consideration that Landlord may deem proper, and (iii) release one or more of
the guarantors from liability. Guarantor further agrees that none of those three
actions shall impair the rights of Landlord to enforce the Lease against any
remaining guarantor or guarantors, including Guarantor, it being acknowledged
and agreed that each of the undersigned is primarily, jointly, and severally
liable for all obligations of Guarantor hereunder.
 
 
J-1

--------------------------------------------------------------------------------

 


 
To the extent allowed by law, this Guaranty shall be effective as a waiver of,
and Guarantor waives, all rights to which Guarantor may othenvise have been
entitled under any suretyship laws or similar laws in effect now or in the
future, including, but not limited to, Chapter 43 of the Texas Civil Practice &
Remedies Code, Rule 31 of the Texas Rules of Civil Procedure, and Section 17.001
of the Texas Civil Practice & Remedies Code. To the extent allowed by law,
Guarantor additionally waives the benefit of any statute of limitations
affecting Guarantor's liability under this Guaranty.
 
If a party executing this Guaranty is a corporation, then that Guarantor's
officer personally represents and warrants that the board of directors of that
corporation, in a duly held meeting, has determined that this Guaranty may
reasonably be expected to benefit the corporation.
 
Guarantor agrees that if Landlord shall employ an attorney to present, enforce,
or defend any of Landlord's rights or remedies hereunder, then Guarantor shall
pay all reasonable attorneys' fees incurred by Landlord in connection with that
employment.
 
This Guaranty shall be binding on Guarantor and the successors, heirs,
executors, and administrators of Guarantor, and shall inure to the benefit of
Landlord and Landlord's heirs, executors, administrators, successors, and
assigns. This Guaranty may be attached as an exhibit to the Lease without
affecting the Guaranty's validity or enforceability, This Guaranty may be
executed in multiple counterparts, each of which shall be an original instrument
and that, taken together, constitute one and the same agreement.
 
(SIGNATURE ON NEXT PAGE)
 
 


 
5-2

--------------------------------------------------------------------------------

 
 
EXECUTED this\ le/  day of February, 2015, to be effective the same day as the
effective date of the Lease.
 
GUARANTOR:                                          PAYMENT DATA SYSTEMS, INC.,
 
a Nevada corporation
 
By: /s/ Louis A. Hoch
 
Name and Title: Louis A. Hoch, President and COO
Title:
 
 
Address:
 
12500 San Pedro, Suite 120
 
 
San Antonio, TX 78216
 
 
STATE OF TEXAS
COUNTY OF Bexar
This instrument was acknowledged before me on this 12th day of February , 2015,
by
       Louis A. Hoch , the President of Payment Data Systems, Inc.
 

[notary.jpg]      
ANGIE ESPINOZA
Notary Public
STATE OF TEXAS
My Comm. Exp. 10-14-18
 
Notary Public Signature
My Commission Expires: October 14, 2018



 
 
J-3